Exhibit 10.1
 
AMENDED AND RESTATED CREDIT AGREEMENT
among
NCI BUILDING SYSTEMS, INC.,
as Borrower,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
and
Wachovia Bank, National Association,
as Administrative Agent and Collateral Agent
Dated as of October 20, 2009
Wells Fargo Securities, LLC,
as Lead Arranger and Bookrunner
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
 
        ARTICLE I

DEFINITIONS

 
       
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    31  
 
        ARTICLE II

AMOUNT AND TERMS OF COMMITMENTS

 
       
Section 2.1 Term Loans
    31  
Section 2.2 Term Loan Notes
    31  
Section 2.3 Repayment of Term Loans
    32  
Section 2.4 Record of Term Loans
    32  
Section 2.5 Additional Commitments
    33  
 
        ARTICLE III

GENERAL PROVISIONS APPLICABLE TO TERM LOANS

 
       
Section 3.1 Interest Rates and Payment Dates
    34  
Section 3.2 Conversion and Continuation Options
    35  
Section 3.3 Minimum Amounts of Sets
    36  
Section 3.4 Optional and Mandatory Prepayments
    36  
Section 3.5 Computation of Interest and Fees
    40  
Section 3.6 Inability to Determine Interest Rate
    40  
Section 3.7 Pro Rata Treatment and Payments
    41  
Section 3.8 Illegality
    42  
Section 3.9 Requirements of Law
    42  
Section 3.10 Taxes
    44  
Section 3.11 Indemnity
    46  
Section 3.12 Certain Rules Relating to the Payment of Additional Amounts
    47  
Section 3.13 Further Actions On or Prior to Closing
    48  
 
        ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 
       
Section 4.1 Financial Condition
    49  
Section 4.2 Existence; Compliance with Law
    50  
Section 4.3 Power; Authorization; Enforceable Obligations
    51  
Section 4.4 No Legal Bar
    51  
Section 4.5 No Material Litigation
    51  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
Section 4.6 Ownership of Property; Liens
    52  
Section 4.7 Intellectual Property
    52  
Section 4.8 No Burdensome Restrictions
    52  
Section 4.9 Taxes
    52  
Section 4.10 Federal Regulations
    52  
Section 4.11 ERISA
    53  
Section 4.12 Collateral
    53  
Section 4.13 Investment Company Act; Other Regulations
    54  
Section 4.14 Subsidiaries
    54  
Section 4.15 Environmental Matters
    54  
Section 4.16 No Material Misstatements
    55  
Section 4.17 Labor Matters
    55  
Section 4.18 Insurance
    56  
Section 4.19 Anti-Terrorism
    56  
 
        ARTICLE V

CONDITIONS PRECEDENT

 
       
Section 5.1 Conditions to Effectiveness of this Agreement
    56  
Section 5.2 Conditions to Each Future Extension of Credit
    61  
 
        ARTICLE VI

AFFIRMATIVE COVENANTS

 
       
Section 6.1 Financial Statements
    62  
Section 6.2 Certificates; Other Information
    63  
Section 6.3 Payment of Obligations
    64  
Section 6.4 Conduct of Business and Maintenance of Existence
    64  
Section 6.5 Maintenance of Property; Insurance
    64  
Section 6.6 Inspection of Property; Books and Records; Discussions
    65  
Section 6.7 Notices
    66  
Section 6.8 Environmental Laws
    67  
Section 6.9 After-Acquired Real Property and Fixtures
    68  
Section 6.10 Post-Closing Security Perfection
    70  
Section 6.11 2009 Tax Refund
    70  
Section 6.12 Notice of Any ABL Refinancing
    70  
 
        ARTICLE VII

NEGATIVE COVENANTS

 
       
Section 7.1 Consolidated Leverage Ratio
    71  
Section 7.2 Limitation on Indebtedness
    71  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
Section 7.3 Limitation on Liens
    75  
Section 7.4 Limitation on Guarantee Obligations
    78  
Section 7.5 Limitation on Fundamental Changes
    80  
Section 7.6 Limitation on Sale of Assets
    81  
Section 7.7 Limitation on Dividends and Share Repurchases
    82  
Section 7.8 Limitation on Investments, Loans and Advances
    84  
Section 7.9 Limitations on Certain Acquisitions
    87  
Section 7.10 Limitation on Transactions with Affiliates
    88  
Section 7.11 Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents
    89  
Section 7.12 Limitation on Lines of Business
    90  
 
        ARTICLE VIII

EVENTS OF DEFAULT

 
       
Section 8.1 Defaults
    90  
Section 8.2 Waiver of Prior Defaults
    93  
Section 8.3 Waiver of Notices
    93  
 
        ARTICLE IX

THE AGENTS AND THE OTHER REPRESENTATIVES

 
       
Section 9.1 Appointment
    93  
Section 9.2 Delegation of Duties
    94  
Section 9.3 Exculpatory Provisions
    94  
Section 9.4 Reliance by the Administrative Agent
    95  
Section 9.5 Notice of Default
    95  
Section 9.6 Acknowledgements and Representations by Lenders
    96  
Section 9.7 Indemnification
    96  
Section 9.8 The Administrative Agent and Other Representatives in Their
Individual Capacity
    97  
Section 9.9 Collateral Matters
    97  
Section 9.10 Successor Agent
    99  
Section 9.11 Other Representatives
    100  
Section 9.12 Withholding Tax
    100  
 
        ARTICLE X

MISCELLANEOUS

 
       
Section 10.1 Amendments and Waivers
    100  
Section 10.2 Notices
    102  
Section 10.3 No Waiver; Cumulative Remedies
    104  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
Section 10.4 Survival of Representations and Warranties
    104  
Section 10.5 Payment of Expenses and Taxes
    104  
Section 10.6 Successors and Assigns; Participations and Assignments
    105  
Section 10.7 Adjustments; Set-off; Calculations; Computations
    110  
Section 10.8 Judgment
    111  
Section 10.9 Counterparts
    111  
Section 10.10 Severability
    111  
Section 10.11 Amendment
    112  
Section 10.12 Integration
    112  
Section 10.13 GOVERNING LAW
    112  
Section 10.14 Submission to Jurisdiction; Waivers
    112  
Section 10.15 Acknowledgements
    113  
Section 10.16 WAIVER OF JURY TRIAL
    113  
Section 10.17 Confidentiality
    113  
Section 10.18 Additional Indebtedness
    114  
Section 10.19 USA Patriot Act Notice
    114  

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule A
  -   Lenders
Schedule B
  -   Rollover Indebtedness
Schedule C
  -   Unscheduled Assumed Indebtedness
Schedule D
  -   Existing Mortgages
Schedule 3.13(b)
  -   Amended and Restated Mortgages
Schedule 4.5
  -   Litigation
Schedule 4.6
  -   Mortgaged Properties
Schedule 4.7
  -   Intellectual Property Claims
Schedule 4.14
  -   Subsidiaries
Schedule 4.15
  -   Environmental Matters
Schedule 4.18
  -   Insurance
Schedule 5.1(i)
  -   Title Policies
Schedule 7.2(i)
  -   Existing Indebtedness
Schedule 7.6(j)
  -   Dispositions

 



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  -   Form of Term Loan Note
Exhibit B
  -   Form of Guarantee and Collateral Agreement
Exhibit C
  -   Form of Mortgages
Exhibit D
  -   Form of Intercreditor Agreement
Exhibit E
  -   Form of U.S. Tax Compliance Certificate
Exhibit F
  -   Form of Assignment and Acceptance
Exhibit G
  -   Form of Tax Sharing Agreement

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 20, 2009, among
NCI BUILDING SYSTEMS, INC., a Delaware corporation (together with its successors
and assigns, the “Borrower”), the several banks and other financial institutions
from time to time parties to this Agreement (as further defined in Section 1.1,
the “Lenders”) and Wachovia Bank, National Association, as administrative agent
and collateral agent for the Lenders hereunder (in such capacities,
respectively, the “Administrative Agent” and the “Collateral Agent”).
     The parties hereto hereby agree as follows:
WITNESSETH:
     WHEREAS, the Borrower is party to the Credit Agreement, dated as of
June 18, 2004 (the “2004 Credit Agreement”), among the Lenders, the Borrower,
the subsidiary guarantors party thereto, Wachovia Bank, N.A. as administrative
agent, and Bank of America, N.A., as syndication agent;
     WHEREAS, the 2004 Credit Agreement has been amended by the First Amendment
to Credit Agreement dated as of November 9, 2004, the Second Amendment to Credit
Agreement, dated as of October 14, 2005, and the Third Amendment to Credit
Agreement, dated as of April 7, 2006, by and among the Borrower, the subsidiary
guarantors party thereto and the Administrative Agent (the 2004 Credit
Agreement, as so amended, the “Original Credit Agreement”);
     WHEREAS, pursuant to the Investment Agreement, the CD&R Investors have
agreed to make certain equity investments in the Borrower (the “Equity
Investment”) subject to, among other things, the modification of certain terms
in the Original Credit Agreement, including an extension of the Tranche B Term
Loan Maturity Date (as defined in the Original Credit Agreement) and the partial
prepayment of the Tranche B Term Loan (as defined in the Original Credit
Agreement), and the amendment and restatement of the Original Credit Agreement
in the form hereof;
     WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, to hereby amend and restate the Original Credit Agreement
to satisfy the terms of the Investment Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms.
     As used in this Agreement, the following terms shall have the following
meanings:
     “2004 Credit Agreement”: as defined in the Recitals.

 



--------------------------------------------------------------------------------



 



     “2009 Tax Refund”: any U.S. federal or state income tax refund received by
the Borrower or any Subsidiary thereof (including the amount of such refund that
would have been received by the Borrower or such Subsidiary but for being
utilized to offset any tax liability otherwise payable by the Borrower or such
Subsidiary) to the extent attributable to (and that would not have been so
received but for) any carryback of net operating losses, capital losses, tax
credits or similar tax attributes, if any, of the Borrower and its Subsidiaries
for the taxable year ended on November 1, 2009 to any prior taxable year,
provided that, for these purposes, (i) the amount of any state income tax refund
shall be net of U.S. federal income tax cost thereof to the Borrower or any of
its Subsidiaries, (ii) a 2009 Tax Refund shall not include any refund of state
income taxes as a result of an audit or examination of any tax return of the
Borrower or any Subsidiary thereof and (iii) a 2009 Tax Refund shall not include
any refund of U.S. federal income taxes as a result of an audit or examination
of any tax return of the Borrower or any Subsidiary thereof unless the amount of
such refund exceeds $4,000,000.
     “ABL Availability”: at any time, the amount of undrawn availability under
the ABL Facility then in effect at such time.
     “ABL Default Event”: the occurrence and continuance of such occurrence of
any Event of Default (as defined in the ABL Facility Agreement) specified under
Section 12.1(a) of the ABL Facility Agreement with respect to which the
administrative agent under the ABL Facility Agreement shall have exercised any
remedy provided for thereunder and shall not have rescinded such action.
     “ABL Facility”: the revolving credit facility to be extended pursuant to
the ABL Facility Agreement.
     “ABL Facility Agreement”: the Loan and Security Agreement, dated as of
October 20, 2009, among NCI Group, Inc., Robertson-Ceco II Corporation, NCI
Building Systems, Inc., the lenders party thereto and Wells Fargo Foothill, LLC,
as administrative agent and co-collateral agent and Bank of America, N.A. and
General Electric Capital Corporation, each as co-collateral agent, as the same
may be amended, supplemented, waived, otherwise modified, extended, renewed,
refinanced or replaced (whether such renewal, refinancing or replacement occurs
concurrently with the termination of the then-existing ABL Facility Documents
and the repayment of obligations then due and owing thereunder or after any
lapse of time during which there may not exist any ABL Facility Documents or any
ABL Facility), in whole or in part, from time to time.
     “ABL Facility Documents”: the ABL Facility Agreement, the other Financing
Agreements (as defined therein) and any other agreements, instruments and other
documents evidencing or governing the ABL Facility or entered into at any time
in connection therewith, as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced (whether such
renewal, refinancing or replacement occurs concurrently with the termination of
the then-existing ABL Facility Documents and the repayment of obligations then
due and owing thereunder or after any lapse of time during which there may not
exist any ABL Facility Documents or any ABL Facility), in whole or in part, from
time to time.
     “ABL Facility Loans”: Indebtedness issued pursuant to the ABL Facility.

2



--------------------------------------------------------------------------------



 



     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) 3.00%. For purposes hereof: “Prime Rate” shall mean the rate of interest
per annum publicly announced from time to time by Wachovia Bank, National
Association (or another bank of recognized standing reasonably selected by the
Administrative Agent and reasonably satisfactory to the Borrower) as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by Wachovia Bank,
National Association in connection with extensions of credit to debtors).
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve of New York, or, if such rate is
not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
     “ABR Loans”: Loans the rate of interest applicable to which is based upon
the ABR.
     “Acceleration”: as defined in Section 8.1(e).
     “Additional Commitments”: as defined in Section 2.5(a).
     “Additional Committing Lender”: as defined in Section 2.5(c).
     “Additional Indebtedness”: any Indebtedness that (x) is to be secured by a
Lien on any Collateral permitted by Section 7.3 of this Agreement and (y) is
designated as “Additional Indebtedness” by the Borrower by notice in writing to
the Administrative Agent.
     “Additional Lender”: as defined in Section 2.5(c).
     “Additional Term Loan Amendment”: as defined in Section 2.5(c).
     “Additional Term Loan Closing Date”: as defined in Section 2.5(d).
     “Additional Term Loans”: as defined in Section 2.5(b).
     “Administrative Agent”: as defined in the Preamble hereto and shall include
any successor to the Administrative Agent appointed pursuant to Section 9.10.
     “Affected Loans”: as defined in Section 3.8.
     “Affected Rate”: as defined in Section 3.6.
     “Affiliate”: as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly,

3



--------------------------------------------------------------------------------



 



either to (a) vote 20% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.
     “Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented, waived or otherwise modified, from time to time.
     “Applicable Margin”: (i) 5.00% per annum with respect to ABR Loans and
6.00% per annum with respect to Eurocurrency Loans or (ii) if the Consolidated
Leverage Ratio on the last day of the most recently completed fiscal quarter of
the Borrower ending on or after October 30, 2011 is less than 3.50 to 1.00, then
3.50% per annum with respect to ABR Loans and 4.50% per annum with respect to
Eurocurrency Loans, effective on the first day of the immediately subsequent
fiscal quarter, provided that (x) until the end of the first two fiscal quarter
period that begins after the Closing Date, the Applicable Margin shall be as set
forth in clause (i) above and (y) commencing with the fiscal quarter of the
Borrower beginning January 30, 2012, the Applicable Margin in the case of
clauses (i) and (ii) above shall increase by 0.25% per annum on the first day of
each fiscal quarter of the Borrower unless (1) the aggregate principal amount of
Term Loans outstanding at the beginning of the immediately preceding fiscal
quarter of the Borrower shall have been reduced by an amount (the “Target
Amortization Amount”) equal to $3,750,000 minus (at the Borrower’s option) any
or all of the aggregate principal amount of Term Loans (up to an amount not to
exceed $3,750,000) repaid, prepaid, repurchased or otherwise acquired or
retired, including pursuant to Section 3.4 but excluding scheduled installment
payments pursuant to Section 2.3, from the Closing Date to the last day of such
immediately preceding fiscal quarter (excluding any amount thereof previously
applied by the Borrower to the Target Amortization Amount for any previous
fiscal quarter of the Borrower), and thereby to cause the Applicable Margin not
to increase on the first day of the immediately succeeding fiscal quarter of the
Borrower or (2) the Target Amortization Amount as so calculated is zero.
     “Approved Fund”: as defined in Section 10.6(b).
     “Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including through a Sale and Leaseback Transaction) by the Borrower
or any other Loan Party, in one or a series of related transactions, of any real
or personal, tangible or intangible, property or assets of the Borrower or such
Subsidiary (including Capital Stock of any Subsidiary held by any Loan Party) to
any Person.
     “Assignee”: as defined in Section 10.6(b).
     “Assignment and Acceptance”: an Assignment and Acceptance, substantially in
the form of Exhibit F.
     “Assumed Indebtedness”: the collective reference to all Rollover
Indebtedness and Unscheduled Assumed Indebtedness.
     “Available Amount”: the sum, without duplication, of

4



--------------------------------------------------------------------------------



 



     (a) 50% of the Available CNI Amount accrued during the period (treated as
one accounting period) beginning on August 2, 2009 to the end of the most recent
fiscal quarter for which consolidated financial statements of the Borrower are
available (or, in case such Available CNI Amount shall be a negative number,
100% of such negative number); plus
     (b) the aggregate Net Proceeds and the Fair Market Value of property or
assets received (x) by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale of its Capital Stock (other
than Disqualified Capital Stock) after the Closing Date (other than Excluded
Contributions) or (y) by the Borrower or any Subsidiary from the issuance and
sale by the Borrower or any Subsidiary after the Closing Date of Indebtedness
that shall have been converted into or exchanged for Capital Stock (other than
Disqualified Capital Stock) of the Borrower or any Parent Entity, plus the
amount of any cash and the Fair Market Value of any property or assets, received
by the Borrower or any Subsidiary upon such conversion or exchange; minus
     (c) the sum of the aggregate amount of dividends, payments and
distributions made after the Closing Date pursuant to Section 7.7(b),
Investments made after the Closing Date and then outstanding pursuant to
Section 7.8(q), acquisitions made after the Closing Date pursuant to
Section 7.9(b)(ii)(y) and payments, prepayments, repurchases or redemptions made
after the Closing Date pursuant to Section 7.11(a)(y)(1).
     For purposes of the foregoing and Sections 7.8(e), 7.8(f), 7.8(l), 7.8(p),
7.8(q) and 7.8(r) the amount of any Investment outstanding at any time shall be
the original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided, that to the
extent that the amount of Investments outstanding at any time pursuant to
Section 7.8(q) is so reduced by any portion of any such amount or value that
would otherwise be included in the calculation of Available Amount pursuant to
paragraph (a) above, such portion of such amount or value shall not be so
included.
     “Available CNI Amount”: for any period, the net income (loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP and before any reduction in respect of preferred stock dividends;
provided, that there shall not be included in such Available CNI Amount:
     (a) solely for purposes of determining the amount available under clause
(a) of the definition of “Available Amount” to pay or make dividends, payments
and distributions pursuant to Section 7.7(b), any net income (loss) of any
Subsidiary that is not a Guarantor if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of similar distributions by such Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Subsidiary’s charter or any
agreement, instrument, judgment, decree, order, statute or governmental rule or
regulation applicable to such Subsidiary or its stockholders (other than
(i) restrictions that have been waived or otherwise released and
(ii) restrictions in effect on the Closing Date with respect to a Subsidiary and
other restrictions with respect to such Subsidiary that taken as a whole are not
materially less favorable to the Lenders than such restrictions in effect on the
Closing Date), except that (A) the Borrower’s equity in the net income of any
such Subsidiary for such period shall be included in such Available CNI

5



--------------------------------------------------------------------------------



 



Amount up to the aggregate amount of any dividend or distribution that was or
that could have been made by such Subsidiary during such period to the Borrower
or another Subsidiary (subject, in the case of a dividend that could have been
made to another Subsidiary, to the limitation contained in this clause) and
(B) the net loss of such Subsidiary shall be included to the extent of the
aggregate Investment of the Borrower or any of its other Subsidiaries in such
Subsidiary;
     (b) any gain or loss realized upon the sale or other disposition of any
asset of the Borrower or any Subsidiary (including pursuant to any Sale and
Leaseback Transaction) that is not sold or otherwise disposed of in the ordinary
course of business (as determined in good faith by the board of directors of the
Borrower);
     (c) any item classified as an extraordinary, unusual or nonrecurring gain,
loss or charge (including fees, expenses and charges associated with the
Transactions and any related transactions, and any acquisition, merger or
consolidation after the Closing Date);
     (d) the cumulative effect of a change in accounting principles;
     (e) all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness;
     (f) any unrealized gains or losses in respect of any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements);
     (g) any unrealized foreign currency transaction gains or losses in respect
of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person;
     (h) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards;
     (i) to the extent otherwise included in such Available CNI Amount, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Subsidiary
owing to the Borrower or any Subsidiary; and
     (j) any non-cash charge, expense or other impact attributable to
application of the purchase method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase
accounting adjustments).
     In the case of any unusual or nonrecurring gain, loss or charge not
included in such Available CNI Amount pursuant to clause (c) above in any
determination thereof, the Borrower will deliver an officer’s certificate to the
Administrative Agent promptly after the date on which such Available CNI Amount
is so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge.

6



--------------------------------------------------------------------------------



 



     “Available Excluded Contribution Amount”: the aggregate amount of Excluded
Contributions, minus the sum of (i) the aggregate amount of dividends, payments
and distributions made after the Closing Date pursuant to Section 7.7(a),
(ii) the aggregate amount of Investments made after the Closing Date and then
outstanding pursuant to Section 7.8(r), (iii) the aggregate amount of
consideration paid for acquisitions made after the Closing Date pursuant to
Section 7.9(b)(iii) and (iv) the aggregate amount of payments, prepayments,
repurchases or redemptions made pursuant to Section 7.11(a)(y)(2).
     “benefited Lender”: as defined in Section 10.7(a).
     “Board”: the Board of Governors of the Federal Reserve System.
     “Borrower”: as defined in the Preamble hereto.
     “Borrowing”: the borrowing of one Type of Term Loan of a single Tranche by
the Borrowers from all the Lenders having Commitments of the respective Tranche
on a given date or resulting from a conversion or conversions on such date,
having in the case of Eurocurrency Loans the same Interest Period.
     “Borrowing Date”: as defined in Section 5.2(c).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, Houston, Texas or Atlanta, Georgia are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurocurrency Loan, “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
     “Calculation Date”: as defined in Section 7.1(b).
     “Capital Expenditures”: with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made (i) for investments permitted
by Section 7.8 and (ii) for acquisitions permitted by Section 7.9) which, in
accordance with GAAP, are or should be included in capital expenditures.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
     “Cash Collateral Agreement”: the Cash Collateral Agreement, dated as of
May 21, 2009, between the Borrower and Wachovia Bank, National Association, as
the same may be amended, modified and/or supplemented from time to time.
     “Cash Equivalents”: (a) securities issued or fully guaranteed or insured by
the United States government or any political subdivision, agency or
instrumentality thereof, (b) securities issued or fully guaranteed or insured by
any state, commonwealth or territory of the United States of America or any
political subdivision, agency or instrumentality of any such state,

7



--------------------------------------------------------------------------------



 



commonwealth or territory having, at the time of acquisition, an investment
grade rating from either Standard & Poor’s Ratings Group (a division of The
McGraw Hill Companies Inc.) or any successor rating agency (“S&P”) or Moody’s
Investors Service, Inc. or any successor rating agency (“Moody’s”) (or if at
such time neither is issuing ratings, then a comparable rating of such other
nationally recognized rating agency as shall be approved by the Administrative
Agent in its reasonable judgment), (c) time deposits, certificates of deposit or
bankers’ acceptances of (i) any Lender or Affiliate thereof or (ii) any
commercial bank having capital and surplus in excess of $250,000,000 in the case
of domestic banks and $100,000,000 (or the dollar equivalent thereof) in the
case of foreign banks, (d) commercial paper rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of such other
nationally recognized rating agency as shall be approved by the Administrative
Agent in its reasonable judgment), (e) repurchase obligations for underlying
obligations of the types described in clauses (a), (b) and (d) above entered
into with any commercial bank meeting the qualifications specified in clause
(c) above or with securities dealers of recognized national standing,
(f) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the Securities and Exchange
Commission under the Investment Company Act, and (g) investments similar to any
of the foregoing denominated in foreign currencies approved by the board of
directors of the Borrower, in each case provided in clauses (a), (b), (c),
(d) and (e) above only, maturing within twelve months after the date of
acquisition.
     “CD&R”: Clayton, Dubilier & Rice, Inc. and any successor in interest
thereto or successor to CD&R’s investment management business.
     “CD&R Holders”: CD&R, the CD&R Investors and any of their respective
Affiliates.
     “CD&R Investors”: Clayton, Dubilier & Rice Fund VIII, L.P., CD&R Friends &
Family Fund VIII, L.P. and their respective successors in interest thereto.
     “Change in Consolidated Working Capital”: for any period, a positive or
negative number equal to the amount of Consolidated Working Capital at the
beginning of such period minus the amount of Consolidated Working Capital at the
end of such period, which number shall be adjusted as follows: (x) if such
number is a positive number, it shall be adjusted by subtracting from such
number the positive number, if any, equal to any net decrease in ABL
Availability during such period, and (y) if such number is a negative number, it
shall be adjusted by adding to such number the positive number, if any, equal to
any net increase in ABL Availability during such period.
     “Change in Tax Law”: with respect to any Agent, Lender or other Person, any
change in treaty, law or regulation in respect of Taxes, in each case, that
occurred after such Agent, Lender or Person, as the case may be, became a party
to this Agreement (or, if such Agent, Lender or Person is an intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent, Lender or Person, as the case may be,
became such a beneficiary or member, if later); provided, however, that Change
in Tax Law shall not include any change in any treaty, law or regulation to
reflect, in whole or in part, any proposed rule modification relating to the
qualification as a qualified intermediary, payments to a nonqualified
intermediary or payments to foreign entities described in the General
Explanations

8



--------------------------------------------------------------------------------



 



of the Administration’s Fiscal Year 2010 Revenue Proposals of the Department of
the Treasury, May 2009.
     “Change of Control”: the occurrence of any of the following events: (i)(x)
the Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of (A) if the Borrower
is not a Subsidiary of any Parent Entity, shares of Voting Stock having less
than 35% of the total voting power of all outstanding shares of the Borrower and
(B) if the Borrower is a Subsidiary of any Parent Entity, shares of Voting Stock
having less than 35% of the total voting power of all outstanding shares of such
Parent Entity (other than a Parent Entity that is a Subsidiary of another Parent
Entity) and (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders,
shall be the “beneficial owner” of (A) if the Borrower is not a Subsidiary of
any Parent Entity, shares of Voting Stock having more than 35% of the total
voting power of all outstanding shares of the Borrower and (B) if the Borrower
is a Subsidiary of any Parent Entity, shares of Voting Stock having more than
35% of the total voting power of all outstanding shares of such Parent Entity
(other than a Parent Entity that is a Subsidiary of another Parent Entity), and
(ii) the Continuing Directors shall cease to constitute a majority of the
members of the board of directors of the Borrower.
     “Closing Date”: as defined in Section 5.1.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Collateral”: all assets of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     “Collateral Agent”: as defined in the Preamble hereto.
     “Commitment”: as to any Lender, the Tranche B Term Loan Commitments of such
Lender.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.
     “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Term Loans otherwise
required to be made by such Lender and designated by such Lender in a written
instrument delivered to the Administrative Agent (a copy of which shall be
provided by the Administrative Agent to the Borrower on request); provided that
the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations under this Agreement, including its
obligation to fund a Term Loan if, for any reason, its Conduit Lender fails to
fund any such Term Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to any
payment pursuant to any provision of this Agreement, including without
limitation Sections 3.9, 3.10,

9



--------------------------------------------------------------------------------



 



3.11 or 10.5, in an amount greater than the designating Lender would have been
entitled to in respect of the extensions of credit made by such Conduit Lender
if such designating Lender had not designated such Conduit Lender hereunder,
(b) be deemed to have any Tranche B Term Loan Commitment or (c) be designated if
such designation would otherwise increase the costs of any Facility to the
Borrower.
     “Consolidated Current Portion of Long Term Debt”: at the date of
determination thereof, the current portion of Consolidated Long Term Debt that
is included in Consolidated Short Term Debt.
     “Consolidated Indebtedness”: at the date of determination thereof, an
amount equal to (a) all indebtedness for borrowed money of the Borrower and its
Subsidiaries as determined on a consolidated basis in accordance with GAAP and
as disclosed on the Borrower’s consolidated balance sheet minus (b) the lesser
of (i) the aggregate amount of cash included in the cash accounts listed on the
consolidated balance sheet of the Borrower and its Subsidiaries as at such date
to the extent such cash is not classified as “restricted” for financial
statement purposes and (ii) $50,000,000.
     “Consolidated Interest Expense”: for any period, an amount equal to
(a) interest expense (accrued and paid or payable in cash for such period, and
in any event excluding any amortization or write off of financing costs) on
Indebtedness of the Borrower and its Subsidiaries for such period minus
(b) interest income (accrued and received or receivable in cash for such period)
of the Borrower and its Subsidiaries for such period, in each case determined on
a consolidated basis in accordance with GAAP.
     “Consolidated Leverage Ratio”: as of the last day of any period, the ratio
of (a) Consolidated Indebtedness on such day to (b) EBITDA for such period.
     “Consolidated Long Term Debt”: at the date of determination thereof, all
long term debt of the Borrower and its Subsidiaries as determined on a
consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under Section 6.1.
     “Consolidated Net Income”: for any period, net income of the Borrower and
its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Short Term Debt”: at the date of determination thereof, all
short term debt of the Borrower and its Subsidiaries as determined on a
consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under Section 6.1.
     “Consolidated Tangible Assets”: as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of the most recently ended fiscal quarter of the
Borrower for which such a balance sheet is available, determined on a
consolidated basis in accordance with GAAP; provided, that Consolidated Tangible
Assets shall not be less than $581,000,000.

10



--------------------------------------------------------------------------------



 



     “Consolidated Working Capital”: at the date of determination thereof, the
aggregate amount of all current assets (excluding cash, Cash Equivalents, and
deferred taxes and income taxes receivable recorded as current assets) minus the
aggregate amount of all current liabilities (excluding indebtedness under the
ABL Facility, the Consolidated Current Portion of Long Term Debt, working
capital indebtedness of Foreign Subsidiaries, and deferred taxes and accrued
income taxes payable recorded as current liabilities), in each case determined
on a consolidated basis for the Borrower and its Subsidiaries.
     “Continuing Directors”: the directors of the Borrower on the Closing Date,
after giving effect to the Transactions and the other transactions contemplated
thereby, and each other director if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors or the election of such
other director is approved by one or more Permitted Holders.
     “Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Convertible Notes”: 2.125% Convertible Senior Subordinated Notes Due 2024
of NCI Building Systems, Inc., issued on November 16, 2004.
     “Convertible Notes Indenture”: the Indenture, dated as of November 16,
2004, between the Borrower and The Bank of New York, as trustee.
     “Convertible Note Account”: has the meaning given in the Investment
Agreement.
     “Cumulative Excess Cash Flow”: the sum of Excess Cash Flow (but not less
than zero) for the fiscal year ending on October 31, 2010 and Excess Cash Flow
(but not less than zero in any period) for each succeeding and completed fiscal
year. For purposes of such calculation, Excess Cash Flow shall be calculated
without reduction for any amount applied as contemplated by clause (b) of the
definition of the term “Not Otherwise Applied.”
     “Cumulative Term Loan Amortization”: as of any date of determination, the
aggregate principal amount of Term Loans repaid, prepaid, repurchased or
otherwise acquired or retired (other than scheduled installment payments
pursuant to Section 2.3) from the Closing Date to the date of determination.
     “Cumulative Term Loan Amortization Not Otherwise Applied”: with reference
to any amount of Cumulative Term Loan Amortization, such amount thereof that was
not previously applied by the Borrower to the Required Amortization Amount and
thereby to waive application of Section 7.1(a), as provided in Section 7.1(b).
     “Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice (other than, in the case of Section 8.1(e),
a Default Notice), the lapse of time, or both, or any other condition specified
in Section 8.1, has been satisfied.
     “Default Notice”: as defined in Section 8.1(e).

11



--------------------------------------------------------------------------------



 



     “Defaulting Lender”: any Lender which fails to advance a loan required to
be made by it pursuant to the terms of a syndicated facility or has become
insolvent.
     “Deposit Account”: any deposit account (as such term is defined in
Article 9 of the UCC).
     “Disinterested Director”: as defined in Section 7.10.
     “Disposition”: as defined in Section 7.6.
     “Disqualified Capital Stock”: any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Termination Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) prior to the Termination Date for (i) Indebtedness
or any Capital Stock referred to in clause (a) above, or (c) contains any
mandatory repurchase obligation which comes into effect prior to the Termination
Date, provided that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change in control or a sale or other
Disposition of property or assets shall not constitute Disqualified Capital
Stock.
     “Dollars” and “$”: dollars in lawful currency of the United States of
America.
     “Domestic Subsidiary”: any Subsidiary of the Borrower which is not a
Foreign Subsidiary.
     “EBITDA”: for any period, Consolidated Net Income for such period adjusted
(i) to exclude the following items (without duplication) of income or expense to
the extent that such items are included in the calculation of Consolidated Net
Income: (a) Consolidated Interest Expense, (b) any non-cash expenses and
charges, (c) the provision or benefit for income taxes, (d) depreciation
expense, (e) the expense associated with amortization of intangible and other
assets (including amortization or other expense recognition of any costs
associated with asset write-ups in accordance with FAS Nos. 141 and 142),
(f) non-cash provisions for reserves for discontinued operations, (g) any
extraordinary, unusual or non-recurring gains or losses or charges or credits,
including but not limited to any expenses relating to the Transactions, (h) any
gain or loss associated with the sale or write-down of assets not in the
ordinary course of business, (i) any income or loss attributable to
noncontrolling interests, and (j) any income or loss accounted for by the equity
method of accounting (except in the case of income to the extent of the amount
of cash dividends or cash distributions paid to the Borrower or any of its
Subsidiaries by the entity accounted for by the equity method of accounting).
For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period
(and after the Closing Date) the Borrower or any of its Subsidiaries shall have
made any Material Disposition, the EBITDA for such Reference Period

12



--------------------------------------------------------------------------------



 



shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period (and
after the Closing Date) the Borrower or any of its Subsidiaries shall have made
a Material Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto in accordance with Regulation S-X as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (x) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(y) involves the payment of consideration by the Borrower or any of its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
(x) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (y) yields gross proceeds to the Borrower or any of its Subsidiaries
in excess of $5,000,000. Notwithstanding anything to the contrary contained in
this definition, solely for the purposes of the calculation of the Consolidated
Leverage Ratio, EBITDA of the Borrower and its consolidated Subsidiaries shall
be: (x) for the four fiscal quarter period ending last day of the first fiscal
quarter commencing after closing, four times EBITDA for the last fiscal quarter
in such period, (y) for the four fiscal quarter period ending last day of second
quarter commencing after closing two times EBITDA for the last two fiscal
quarters in such period and (z) for the four fiscal quarter period ending last
day of third fiscal quarter commencing after closing 4/3 times EBITDA for the
last three fiscal quarters in such period.
     “ECF Payment Date”: as defined in Section 3.4(c)(ii).
     “ECF Percentage”: 50%, provided that with respect to any fiscal year, the
ECF Percentage shall be reduced to zero if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 4.00 to 1.00.
     “Environmental Costs”: any and all costs or expenses (including attorney’s
and consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.
     “Environmental Laws”: any and all U.S. or foreign federal, state,
provincial, territorial, foreign, local or municipal laws, rules, orders,
enforceable guidelines, orders-in-council, regulations, statutes, ordinances,
codes, decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

13



--------------------------------------------------------------------------------



 



     “Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.
     “Equity Investment”: as defined in the Preamble hereto.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Eurocurrency Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded upwards, if necessary,
to the nearest 1/100th of 1%) of the offered rates for deposits in Dollars with
a term comparable to such Interest Period that appears on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service as determined by Agent) at approximately
11:00 A.M., London time, on the second full Business Day preceding the first day
of such Interest Period; provided, that the Eurocurrency Base Rate shall not be
less than 2.00% per annum.
     “Eurocurrency Loans”: Term Loans the rate of interest applicable to which
is based upon the Eurocurrency Rate.
     “Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements
     “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Event of Default”: any of the events specified in Section 8.1, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
     “Excess Cash Flow”: for any period, EBITDA minus, without duplication,
(a) any Capital Expenditures made in cash during such period, minus (b) any
principal payments, purchases or other retirements (other than principal
payments during such period pursuant to Section 3.4(c) unless and to the extent
that the event giving rise to such mandatory prepayment causes an increase in
EBITDA) of the Term Loans made during such period), minus (c) any principal
payments, purchases or other retirements resulting in a permanent reduction of
any other Indebtedness (other than the Convertible Notes) of the Borrower or any
of its Subsidiaries made during such period, minus (d) Consolidated Interest
Expense for such period, minus (e) any

14



--------------------------------------------------------------------------------



 



taxes paid or payable in cash or by way of offsetting against refunds due to the
Borrower or any of its Subsidiaries for or in such period, minus (f) the Net
Cash Proceeds from any Asset Sale to the extent that such Net Cash Proceeds (i)
(without duplication of clause (a) or (g) of this definition) consist of any
Reinvested Amount or are otherwise applied in accordance with Section 3.4(c) and
(ii) are included in the calculation of EBITDA, minus (g) (without duplication
of clause (a) of this definition) any Investment or acquisition made in
accordance with Sections 7.8(e), 7.8(h), 7.8(l) or 7.8(p) (without giving effect
to the proviso thereto), 7.8(q) or 7.9, minus (h) (without duplication of clause
(b) or (c) of this definition) the proceeds of any Sale and Leaseback
Transactions entered into by the Borrower or any of its Subsidiaries during such
period in the ordinary course of its business to the extent included in EBITDA,
minus (i) to the extent not otherwise subtracted from EBITDA in this definition
of “Excess Cash Flow”, any cash dividends made during such period by the
Borrower, so long as such dividends are expressly permitted by Section 7.7,
minus (j) to the extent not otherwise reflected in a reduction of EBITDA, the
amount of any cash contributions required by law to be made by the Borrower or
any of its Subsidiaries to any Plan, minus (k) to the extent included in
calculating EBITDA, any cash expenses relating to the Transactions, minus
(l) any earnings of a Foreign Subsidiary included in EBITDA for such period
(except to the extent such earnings are used for any purposes described in
clauses (a) through (k) above) to the extent such Foreign Subsidiary is subject
to legal, contractual or other restrictions, directly or indirectly, on paying
dividends or making distributions, directly or indirectly, to the Borrower or
any other Subsidiary thereof, including but not limited to pursuant to the terms
of any Indebtedness of such Foreign Subsidiary, minus (m) to the extent included
in calculating EBITDA for such period, any 2009 Tax Refund or any portion
thereof, plus (n) the Change in Consolidated Working Capital for such period.
     “Exchange Act”: the Securities Exchange Act of 1934, as amended from time
to time.
     “Excluded Contribution”: Net Proceeds, or the Fair Market Value of property
or assets, received by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Subsidiary)
of Capital Stock (other than Disqualified Capital Stock of the Borrower), in
each case to the extent designated as an Excluded Contribution by the Borrower
and not previously included in the calculation of Available Amount for purposes
of determining whether a dividend, payment or distribution may be made pursuant
to Section 7.7(b), an Investment may be made pursuant to Section 7.8(q), an
acquisition may be made pursuant to Section 7.9(b)(ii)(y) or an optional payment
may be made pursuant to Section 7.11(a)(y)(1).
     “Excluded Taxes”: with respect to any Agent, Lender or other Person, any
(a) Taxes measured by or imposed upon the net income of such Agent, Lender or
Person, (b) franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of such Agent,
Lender or Person and (c) Taxes imposed by reason of any activity or other
connection of such Agent, Lender or Person in the jurisdiction imposing such
Tax, excluding any activity or connection arising solely from such Agent, Lender
or Person having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement or the Notes.

15



--------------------------------------------------------------------------------



 



     “Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $5,000,000 or less, and is not
part of a series of related Sale and Leaseback Transactions involving property
with an aggregate value in excess of such amount and entered into with a single
Person or group of Persons.
     “Existing Mortgages”: the mortgages, deeds of trust and deeds to secure
debt set forth in Schedule D.
     “Existing Term Loans”: as defined in Section 2.5(b).
     “Extension of Credit”: as to any Lender, the making of a Term Loan by such
Lender.
     “Facility”: the Tranche B Term Loan Commitments and the Term Loans made
thereunder.
     “Factoring Transaction”: any transaction or series of transactions entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary sells, conveys or otherwise transfers accounts receivable of the
Borrower or such Subsidiary to a non-related third party factor.
     “Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the board of
directors of the Borrower, whose determination will be conclusive.
     “Federal Funds Effective Rate”: as defined in the definition of the term
“ABR” in this Section 1.1.
     “Financing Lease”: any lease by such Person of property, real or personal,
for which the obligations of the lessee are required in accordance with GAAP to
be capitalized on the balance sheet of such lessee; provided, that, if at any
time an operating lease of such lessee is required to be recharacterized as a
Financing Lease after the date hereof as a result of a change in GAAP, then for
purposes hereof such lease shall not be deemed a Financing Lease. The stated
maturity of any Indebtedness under a Financing Lease shall be the scheduled date
under the terms thereof of the last payment of rent or any other amount due
under such Financing Lease.
     “FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.
     “Fiscal Period End Date”: as defined in Section 7.1(b).
     “fiscal year”: any period of twelve consecutive months ending on the Sunday
closest to October 31 of any calendar year.
     “Foreign Pension Plan”: a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

16



--------------------------------------------------------------------------------



 



     “Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.
     “Foreign Subsidiary”: (i) any Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Subsidiary of such Foreign Subsidiary and
(ii) any Foreign Subsidiary Holdco.
     “Foreign Subsidiary Holdco”: any Subsidiary of the Borrower that has no
material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), intellectual property relating to such
Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to an
ownership interest in any such securities, Indebtedness, intellectual property
or Subsidiaries.
     “GAAP”: with respect to the covenant contained in Section 7.1 and all
defined terms relating thereto, and the defined terms “Available CNI Amount” and
“Consolidated Tangible Assets,” generally accepted accounting principles in the
United States of America in effect on the Closing Date, and, for all other
purposes under this Agreement, generally accepted accounting principles in the
United States of America in effect from time to time.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement delivered to the Collateral Agent as of the date hereof, substantially
in the form of Exhibit B, as the same may be amended, supplemented, waived or
otherwise modified from time to time.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee

17



--------------------------------------------------------------------------------



 



Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
     “guaranteeing person”: as defined in the definition of the term “Guarantee
Obligation” in this Section 1.1.
     “Guarantor”: each Domestic Subsidiary of the Borrower (other than any
Domestic Subsidiary of a Foreign Subsidiary) which becomes a party to the
Guarantee and Collateral Agreement as a guarantor thereunder of the monetary
obligations of the Borrower under the Loan Documents, in each case, unless and
until such time as the respective Guarantor ceases to constitute a Domestic
Subsidiary of the Borrower or is released from its obligations as such a
guarantor under the Guarantee and Collateral Agreement in accordance with the
terms and conditions thereof.
     “Indebtedness”: of any Person at any date, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument, (c) all obligations of such Person
under Financing Leases, (d) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (e) for purposes
of Section 7.2 and Section 8.1(e) only, all obligations of such Person in
respect of Interest Rate Protection Agreements, and (f) all indebtedness or
obligations of the types referred to in the preceding clauses (a) through (e) to
the extent secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof.
     “Indemnification Agreement”: the Indemnification Agreement, dated as of
October 20, 2009, between the Borrower and the CD&R Investors, as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.
     “Indemnified Liabilities”: as defined in Section 10.5.
     “Indemnitee”: as defined in Section 10.5.
     “Individual Lender Exposure”: as to any Lender, such Lender’s Term Loan
Exposure.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intellectual Property”: as defined in Section 4.7.

18



--------------------------------------------------------------------------------



 



     “Intercreditor Agreement”: the Intercreditor Agreement dated as of the date
hereof among the Administrative Agent and the Collateral Agent and the
administrative agent and the collateral agent under the ABL Facility, and
acknowledged by certain of the Loan Parties, substantially in the form of
Exhibit D, as the same may be amended, modified and/or supplemented from time to
time in accordance with the terms thereof.
     “Intercreditor Agreement Supplement”: as defined in Section 9.9(a).
     “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Term Loan is
outstanding, and the final maturity date of such Term Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, and (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, (i) each day which is three months, or
a whole multiple thereof, after the first day of such Interest Period and
(ii) the last day of such Interest Period.
     “Interest Period”: with respect to any Eurocurrency Loan:
     (i) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurocurrency Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and
     (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; and
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(B) any Interest Period that would otherwise extend beyond the Termination Date
shall (for all purposes other than Section 3.11) end on the Termination Date;
(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

19



--------------------------------------------------------------------------------



 



(D) the Borrower shall select Interest Periods so as not to require a scheduled
payment of any Eurocurrency Loan during an Interest Period for such Term Loan.
     “Interest Rate Protection Agreement”: any interest rate protection
agreement, interest rate future, interest rate option, interest rate cap or
collar or other interest rate hedge arrangement to or under which the Borrower
or any of its Subsidiaries is or becomes a party or a beneficiary.
     “Investment Documents”: the Investment Agreement, the Stockholders
Agreement, the Registration Rights Agreement, the Indemnification Agreement and
the Series B Preferred Stock CoD.
     “Investment Agreement”: the Investment Agreement, dated as of August 14,
2009, between the Borrower and the CD&R Investors, as amended on each of
August 28, 2009, August 31, 2009, October 8, 2009 and October 16, 2009, as the
same now exists or may hereafter be further amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
     “Investment Company Act”: the Investment Company Act of 1940, as amended
from time to time.
     “Investments”: as defined in Section 7.8.
     “Judgment Currency”: as defined in Section 10.8(a).
     “Judgment Currency Date”: as defined in Section 10.8(a).
     “Lenders”: the several banks and other financial institutions from time to
time parties to this Agreement together with, in each case, any affiliate of any
such bank or financial institution through which such bank or financial
institution elects, by notice to the Administrative Agent and the Borrower, to
make any Term Loans available to the Borrower, provided that for all purposes of
voting or consenting with respect to (a) any amendment, supplementation or
modification of any Loan Document, (b) any waiver of any of the requirements of
any Loan Document or any Default or Event of Default and its consequences or
(c) any other matter as to which a Lender may vote or consent pursuant to
Section 10.1 hereof, the bank or financial institution making such election
shall be deemed the “Lender” rather than such affiliate, which shall not be
entitled to so vote or consent.
     “Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).
     “Loan”: a Term Loan, collectively, the “Loans”.
     “Loan Documents”: this Agreement, any Notes, the Intercreditor Agreement,
the Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

20



--------------------------------------------------------------------------------



 



     “Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a
party to a Loan Document; individually, a “Loan Party”.
     “Management Investors”: the collective reference to the officers,
directors, employees and other members of the management of the Borrower or any
of its Subsidiaries, or family members or relatives thereof or trusts for the
benefit of any of the foregoing, who at any particular date shall beneficially
own or have the right to acquire, directly or indirectly, common stock of the
Borrower or any Parent Entity.
     “Management Subscription Agreements”: one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
the Borrower or any Parent Entity and one or more Management Investors (or any
of their heirs, successors, assigns, legal representatives or estates), with
respect to the issuance to and/or acquisition, ownership and/or disposition by
any of such parties of common stock of the Borrower or any Parent Entity, or
options, warrants, units or other rights in respect of common stock of the
Borrower or any Parent Entity, any agreements entered into from time to time by
transferees of any such stock, options, warrants or other rights in connection
with the sale, transfer or reissuance thereof, and any assumptions of any of the
foregoing by third parties, as amended, supplemented, waived or otherwise
modified from time to time.
     “Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent, the Collateral
Agent and the Lenders under the Loan Documents taken as a whole.
     “Material Subsidiaries”: Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.
     “Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
     “Maximum Consolidated Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters of the Borrower ending on any date set forth
below, the Consolidated Leverage Ratio set forth below opposite such period:

      Four Fiscal Quarter Period Ending   Consolidated Leverage Ratio
October 30, 2011
  5.00:1.00
 
   
January 29, 2012
  4.75:1.00
 
   
April 29, 2012
  4.50:1.00

21



--------------------------------------------------------------------------------



 



      Four Fiscal Quarter Period Ending   Consolidated Leverage Ratio
July 29, 2012
  4.25:1.00
 
   
October 28, 2012
  4.00:1.00
 
   
January 27, 2013
  3.875:1.00
 
   
April 28, 2013
  3.75:1.00
 
   
July 28, 2013
  3.625:1.00
 
   
November 3, 2013 and each fiscal quarter end date thereafter
  3.50:1.00

     “Moody’s”: as defined in the definition of “Cash Equivalents” in this
Section 1.1.
     “Mortgaged Properties”: the collective reference to the real properties
owned in fee by the Loan Parties described on Schedule 4.6, including all
buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party; individually, a “Mortgaged Property”
     “Mortgages”: each of the mortgages, deeds of trust and deeds to secure debt
executed and delivered by any Loan Party to the Administrative Agent,
substantially in the form of Exhibit C or in such other form as shall be
reasonably acceptable to the Borrower and the Administrative Agent, as the same
may be amended, supplemented, waived or otherwise modified from time to time.
For the avoidance of doubt, the amendment and restatement of an Existing
Mortgage shall constitute a “Mortgage” hereunder.
     “Most Recent Four Quarter Period”: the four fiscal quarter period of the
Borrower ending on the last date of the most recently completed fiscal year or
quarter for which financial statements of the Borrower have been (or have been
required to be) delivered under Section 6.1 (a) or (b).
     “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds”: with respect to any Asset Sale, any Recovery Event, or
the issuance of any debt securities or any borrowings by the Borrower or any of
its Subsidiaries pursuant to Section 7.2(c), an amount equal to the gross
proceeds in cash and Cash Equivalents of such Asset Sale, Recovery Event,
issuance or borrowing, net of (a) reasonable attorneys’ fees, accountants’ fees,
brokerage, consultant and other customary fees, underwriting commissions and
other reasonable fees and expenses actually incurred in connection with such
Asset Sale, Recovery Event, issuance or borrowing, (b) Taxes paid or reasonably
estimated to be payable as a result thereof, (c) appropriate amounts provided or
to be provided by the Borrower or any of its Subsidiaries as a reserve, in
accordance with GAAP, with respect to any liabilities associated with such Asset
Sale or Recovery Event and retained by the Borrower or any such Subsidiary after
such Asset Sale or Recovery Event and other appropriate amounts to be used by
the

22



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries to discharge or pay on a current basis any
other liabilities associated with such Asset Sale or Recovery Event, (d) in the
case of an Asset Sale or Recovery Event of or involving an asset subject to a
Lien securing any Indebtedness, payments made and installment payments required
to be made to repay such Indebtedness, including payments in respect of
principal, interest and prepayment premiums and penalties, and (e) in the case
of an Asset Sale or Recovery Event of or involving an asset of any Foreign
Subsidiary, any amount which may not be applied as provided in Section 3.4(c)
pursuant to any applicable legal, contractual or other restrictions including
but not limited to pursuant to the terms of any Indebtedness of any Foreign
Subsidiary.
     “Net Proceeds”: with respect to any issuance or sale of any securities or
incurrence of indebtedness of the Borrower or any Subsidiary by the Borrower or
any Subsidiary, or any capital contribution, means the cash proceeds of such
issuance, sale or contribution net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance,
sale or contribution and net of Taxes paid or payable as a result thereof.
     “New Parent”: as defined in Section 7.6(e).
     “New Tranche B Term Loan Committed Amount”: has the meaning given in the
Third Amendment.
     “Non-Consenting Lender”: as defined in Section 10.1(e).
     “Non-Defaulting Lender”: Any Lender other than a Defaulting Lender.
     “Non-Excluded Taxes”: any Taxes other than Excluded Taxes.
     “Not Otherwise Applied” means, with reference to any amount of Excess Cash
Flow, that such amount (a) was not required to be applied to prepay the Term
Loans pursuant to Section 3.4(c), and (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) and remains contingent on receipt of
such amount or utilization of such amount for a specified purpose. The Borrower
shall promptly notify the Administrative Agent of any application of such amount
as contemplated by clause (b) above.
     “Notes”: the Term Loan Notes.
     “Obligation Currency”: as defined in Section 10.8(a).
     “Offer”: as defined in Section 3.4(b).
     “Offer Loans”: as defined in Section 3.4(b).
     “Original Credit Agreement”: as defined in the Recitals.
     “Original Collateral”: Collateral, as defined in the Original Security
Agreement

23



--------------------------------------------------------------------------------



 



     “Original Security Agreement”: the Security Agreement, dated as of June 18,
2004, between the Borrower, the subsidiary guarantors party thereto, and the
Administrative Agent.
     “Original Security Documents”: the Original Security Agreement, any pledge
agreements, any account control agreements and any and all other agreements,
instruments and documents entered into or delivered pursuant to or in connection
with a security interest in the Original Collateral pursuant to the Original
Credit Agreement; for the avoidance of doubt, the Existing Mortgages are not
included in the defined term “Original Security Documents”.
     “Other Representatives”: Wells Fargo Securities, LLC, in its capacity as
bookrunner and lead arranger of the Commitments hereunder.
     “Parent Entity”: any Person of which the Borrower becomes a Subsidiary
after the Closing Date that is designated by the Borrower as a “Parent Entity,”
provided that either (x) immediately prior to becoming a Parent Entity, such
Person was a Subsidiary of Borrower and became a Parent Entity pursuant to a
merger of another Subsidiary with Borrower in which the Voting Stock of Borrower
was exchanged for or converted into Voting Stock of such Person (or the right to
receive such Voting Stock) or (y) immediately after the Borrower first becomes a
Subsidiary of such Person, more than 50% of the Voting Stock of such Person
shall be held by one or more Persons that held more than 50% of the Voting Stock
of the Borrower or a Parent Entity of the Borrower immediately prior to the
Borrower first becoming such Subsidiary.
     “Participants”: as defined in Section 10.6(b)(vii).
     “Patriot Act”: as defined in Section 10.19.
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
     “Permitted Hedging Arrangement”: agreements or arrangements relating to
interest, currency, commodity or other hedging entered into, purchased or
otherwise acquired by the Borrower or any of its Subsidiaries for bona fide
hedging purposes.
     “Permitted Holders”: (a) CD&R, any CD&R Investor and any of their
respective Affiliates; (b) any investment fund or vehicle managed, sponsored or
advised by CD&R or any Affiliate thereof, and any Affiliate of or successor to
any such investment fund or vehicle, (c) any limited or general partners of, or
other investors in, any CD&R Investor or any Affiliate thereof, or any such
investment fund or vehicle, (d) any Management Investors and (e) any Person
acting in the capacity of an underwriter in connection with a public or private
offering of Capital Stock of the Borrower or any Parent Entity, and in each case
their successors and assigns.
     “Permitted Liens”: as defined in Section 7.3.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

24



--------------------------------------------------------------------------------



 



     “Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.
     “Preferred Stock”: the Series B Cumulative Convertible Participating
Preferred Stock, par value $1.00 per share, of the Borrower.
     “primary obligations”: as defined in the definition of the term “Guarantee
Obligation” in this Section 1.1.
     “primary obligor”: as defined in the definition of the term “Guarantee
Obligation” in this Section 1.1.
     “Prime Rate”: as defined in the definition of the term “ABR” in this
Section 1.1.
     “rate of exchange”: as defined in Section 10.8(c).
     “Recovery Event”: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries giving rise to Net Cash Proceeds to
the Borrower or such Subsidiary, as the case may be, in excess of $1,000,000, to
the extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any of its
Subsidiaries in respect of such casualty or condemnation.
     “Reference Period”: as defined in the definition of the term “EBITDA” of
this Section 1.1.
     “Refinance”: with respect to any then outstanding Indebtedness, the
issuance of Indebtedness issued or given in exchange for, or the proceeds of
which are used to, extend, refinance, renew, replace, substitute or refund, in
whole or in part, such theretofore outstanding Indebtedness.
     “Register”: as defined in Section 10.6(b).
     “Registration Rights Agreement”: the Registration Rights Agreement, dated
as of October 20, 2009, between the Borrower and the CD&R Investors, as the same
may be amended, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof..
     “Regulation S-X”: Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect on the Closing Date.
     “Regulation T”: Regulation T of the Board as in effect from time to time.
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Regulation X”: Regulation X of the Board as in effect from time to time.

25



--------------------------------------------------------------------------------



 



     “Reinvested Amount”: with respect to any Asset Sale permitted by
Section 7.6(i) or Recovery Event, that portion of the Net Cash Proceeds thereof
(which portion shall not exceed, with respect to any Asset Sale occurring on or
after the Closing Date (but not any Recovery Event and excluding any amount
applied to permit any acquisition pursuant to Section 7.9(b)(ii)), $40,000,000
minus the aggregate Reinvested Amounts with respect to all such Asset Sales on
or after the Closing Date) as shall, according to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent within 30 days of
such Asset Sale or Recovery Event, be reinvested in the business of the Borrower
and its Subsidiaries in a manner consistent with the provisions hereof within
180 days of the receipt of such Net Cash Proceeds with respect to any such Asset
Sale or Recovery Event or, if such reinvestment is in a project authorized by
the board of directors of the Borrower that will take longer than such 180 days
to complete, the period of time necessary to complete such project; provided
that if any such certificate of a Responsible Officer is not delivered to the
Administrative Agent on the date of such Asset Sale or Recovery Event, subject
to the terms of the Intercreditor Agreement, any Net Cash Proceeds of such Asset
Sale or Recovery Event shall be immediately deposited in a cash collateral
account, established at the Administrative Agent or to be held as collateral in
favor of the Administrative Agent as applicable, for the benefit of the Lenders
on terms reasonably satisfactory to the Administrative Agent, and shall remain
on deposit in such cash collateral account until such certificate of a
Responsible Officer is delivered to the Administrative Agent.
     “Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any Parent Entity, or having guaranteed any
obligations of the Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Borrower or any of its
Subsidiaries is permitted to make payments to any Parent Entity pursuant to
Section 7.7, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, or (y) any other federal, state, foreign, provincial or local taxes
measured by income for which any Parent Entity is liable up to an amount not to
exceed, with respect to federal taxes, the amount of any such taxes that the
Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated basis as if the Borrower had filed a
consolidated return on behalf of an affiliated group (as defined in Section 1504
of the Code or an analogous provision of state, local or foreign law) of which
it were the common parent, or with respect to state and local taxes, the amount
of any such taxes that the Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a combined basis as if the
Borrower had filed a combined return on behalf of an affiliated group consisting
only of the Borrower and its Subsidiaries.

26



--------------------------------------------------------------------------------



 



     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under Sections .13, .14, .16,         .18, .19 or .20 of PBGC Reg. § 2615
or any successor regulation thereto.
     “Required Amortization Amount”: as defined in Section 7.1(b).
     “Required Lenders”: Lenders the sum of whose outstanding Individual Lender
Exposures represent at least a majority of the sum of the aggregate amount of
all outstanding Term Loans of Non-Defaulting Lenders, excluding any Lender that
is a CD&R Holder other than with respect to any consent, approval, vote or other
action of Required Lenders that would result in a disproportionate impact or
effect on any Lender that is a CD&R Holder (as Lender) in relation to one or
more Lenders that are not CD&R Holders.
     “Requirement of Law”: as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.
     “Responsible Officer”: as to any Person, any of the following officers of
such Person: (a) the chief executive officer or the president of such Person
and, with respect to financial matters, the chief financial officer, the
treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, who has been designated in writing to the
Administrative Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person, (c) with respect to Section 6.7 and without
limiting the foregoing, the general counsel of such Person and (d) with respect
to ERISA matters, the senior vice president – human resources (or substantial
equivalent) of such Person.
     “Rollover Indebtedness”: Existing Indebtedness of the Borrower and its
Subsidiaries identified on Schedule B hereto, in each case that remains
outstanding after the Closing Date.
     “S&P”: as defined in the definition of the term “Cash Equivalents” in this
Section 1.1.
     “Sale and Leaseback Transaction”: any arrangement with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property which has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.
     “Secured Parties”: as defined in the Guarantee and Collateral Agreement.

27



--------------------------------------------------------------------------------



 



     “Securities Act”: the Securities Act of 1933, as amended from time to time.
     “Security Documents”: the collective reference to each Mortgage related to
any Mortgaged Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
a Lien on any asset or assets of any Person to secure the obligations and
liabilities of the Loan Parties hereunder and/or under any of the other Loan
Documents or to secure any guarantee of any such obligations and liabilities,
including any security documents executed and delivered or caused to be
delivered to the Collateral Agent pursuant to Section 6.9(b), in each case as
amended, supplemented, waived or otherwise modified from time to time.
     “Senior Notes”: as defined in Section 7.2(c).
     “Series B Preferred Stock CoD”: the Certificate of Designations,
Preferences and Rights of Series B Cumulative Convertible Participating
Preferred Stock of NCI Building Systems, Inc., dated October 20, 2009.
     “Set”: the collective reference to Eurocurrency Loans of a single Tranche,
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).
     “Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
     “Solvent” and “Solvency”: with respect to any Person on a particular date,
the condition that, on such date, (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.
     “Stockholders Agreement”: the Stockholders Agreement, dated as of
October 20, 2009, between the Borrower and the CD&R Investors, as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.
     “Subordinated Indebtedness”: as defined in Section 7.2(c).
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise

28



--------------------------------------------------------------------------------



 



qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Target Amortization Amount”: as defined in the definition of the term
“Applicable Margin” in this Section 1.1.
     “Tax Sharing Agreement” means any Tax Sharing Agreement entered into
between the Borrower and any Parent Entity, substantially in the form of
Exhibit G or otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
     “Taxes”: any and all present or future income, stamp or other taxes,
levies, imposts, duties, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.
     “Tax Refund Calculation Date”: (i) each day on which the Borrower or any
Subsidiary receives a 2009 Tax Refund of U.S. federal income taxes and (ii) the
last day of any fiscal quarter of the Borrower if during such fiscal quarter the
Borrower and its Subsidiaries have received 2009 Tax Refunds of state income
taxes, in the aggregate, in excess of $100,000, provided that if, during any
fiscal quarter, the Borrower and its Subsidiaries have received 2009 Tax Refunds
of state income taxes that, in the aggregate, do not exceed $100,000, then the
amount of such 2009 Tax Refunds received in such fiscal quarter shall be treated
as being received by the Borrower and its Subsidiaries in the immediately
following fiscal quarter for the purpose of this clause (ii).
     “Tax Refund Prepayment Date”: as defined in Section 3.4(c)(iii).
     “Term Loan”: each Term Loan advanced pursuant to the Facility.
     “Term Loan Exposure”: as to any Lender, at any time, the amount of unpaid
Term Loans made by such Lender pursuant to Section 2.1.
     “Term Loan Lender”: any Lender having a Tranche B Term Loan Commitment
hereunder and/or a Term Loan outstanding hereunder.
     “Term Loan Note”: each Term Loan Note as defined in Section 2.2 and each
New Term Loan Note.
     “Term Loan Percentage”: as to any Term Loan Lender at any time, the
percentage which such Lender’s Term Loans then outstanding constitutes of the
aggregate Term Loans then outstanding.
     “Term Loan Prepayment”: as defined in Section 5.1(b).
     “Termination Date”: the date that is four years and six months from the
Closing Date.
     “Third Amendment”: as defined in the recitals.

29



--------------------------------------------------------------------------------



 



     “Third Amendment Effective Date”: has the meaning given in the Original
Credit Agreement.
     “Total Credit Percentage”: as to any Lender at any time, the percentage of
the aggregate Total Commitment then constituted by such Lender’s Commitment.
     “Total Commitment”: at any time, the sum of the Commitments of each of the
Lenders at such time.
     “Total Lender Exposure”: at any time, the sum of all Individual Lender
Exposures.
     “Total Term Loan Commitment”: at any time, the sum of the Tranche B Term
Loan Commitments of all of the Lenders at such time.
     “Tranche”: each tranche of Loans available hereunder, with there being one
on the Closing Date; namely Term Loans.
     “Tranche B Term Loan Commitment”: as to any Lender, its obligation to make
Term Loans to the Borrower; collectively, as to all the Term Loan Lenders, the
“Tranche B Term Loan Commitments”.
     “Transactions”: as defined in Section 5.1(b).
     “Transferee”: any Participant or Assignee.
     “Type”: the type of Loan determined based on the currency in which the same
is denominated, and the interest option applicable thereto, with there being
multiple Types of Term Loans hereunder, namely ABR Loans and Eurocurrency Loans.
     “UCC”: the Uniform Commercial Code as in effect in the State of New York
from time to time.
     “Underfunding”: the excess of the present value of all accrued benefits
under a Plan (based on those assumptions used to fund such Plan), determined as
of the most recent annual valuation date, over the value of the assets of such
Plan allocable to such accrued benefits.
     “Unscheduled Assumed Indebtedness”: existing Indebtedness of the Borrower
and its Subsidiaries identified on Schedule C, which (i) does not constitute
Rollover Indebtedness, (ii) will not be repaid in connection with the
Transactions and (iii) has material terms and conditions reasonably satisfactory
to the Required Lenders.
     “U.S. Tax Compliance Certificate”: as defined in Section 3.10(b).
     “Voting Stock”: shares of Capital Stock entitled to vote generally in the
election of directors.
     “Wholly Owned Domestic Subsidiary”: as to any Person, any Domestic
Subsidiary of such Person that is a Wholly Owned Subsidiary of such Person.

30



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person
of which such Person owns, directly or indirectly through one or more Wholly
Owned Subsidiaries, all of the Capital Stock of such Subsidiary other than
directors qualifying shares or shares held by nominees.
     Section 1.2 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes, any other Loan Document
or any certificate or other document made or delivered pursuant hereto.
     (b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS
     Section 2.1 Term Loans.
     (a) On the date of this Agreement, upon and subject to the terms and
conditions of this Agreement, each Lender holds Term Loans initially funded
under the Original Credit Agreement and outstanding hereunder, in the aggregate
principal amount set forth opposite such Lender’s name in Schedule A, in each
case as such amounts may be adjusted or reduced pursuant to the terms hereof.
The Term Loans, except as hereinafter provided, shall, at the option of the
Borrower, be maintained as, and/or converted into, ABR Loans or Eurocurrency
Loans, provided that except as otherwise specifically provided in Section 3.8
and Section 3.9, all Term Loans comprising the same borrowing shall at all times
be of the same Type.
     (b) Once repaid, Term Loans outstanding hereunder may not be reborrowed.
     Section 2.2 Term Loan Notes. Each Lender in possession of any promissory
notes issued by the Borrower evidencing obligations under Original Credit
Agreement prior to the Closing Date shall return such promissory notes to the
Borrower no later than the Closing Date, whereupon such returned promissory
notes shall be marked “Cancelled” and new replacement promissory notes in the
form of Exhibit A (each, as amended, supplemented, replaced or

31



--------------------------------------------------------------------------------



 



otherwise modified from time to time, a “Term Loan Note”) issued to such Lender
in equal principal amount. Any Term Loan Notes issued prior to the Closing Date
not so tendered for exchange shall be void and deemed cancelled. Each Term Loan
Note issued with respect to Term Loans provided under the initial Term Loan
Commitment shall be dated the Closing Date and each Term Loan Note issued with
respect to Term Loans provided under the New Tranche B Term Loan Committed
Amount shall be dated the Third Amendment Effective Date. Each Term Loan Note
shall be payable as provided in Section 2.1 and provide for the payment of
interest in accordance with Section 3.1.
     Section 2.3 Repayment of Term Loans.
     The aggregate Term Loans of all the Lenders shall be payable in consecutive
quarterly installments from and after the Closing Date to and including the
Termination Date (subject to reduction as provided in Section 3.4), on the dates
and in the principal amounts, subject to adjustment as set forth below, equal to
the respective amounts set forth below (together with all accrued interest
thereon) opposite the applicable installment dates (or, if less, the aggregate
amount of such Term Loans then outstanding):

      Date   Amount
The last day of each March, June, September and December to occur (x) on or
after the first day of the second calendar quarter to commence after the Closing
Date and (y) prior to the Termination Date
  0.25% of the aggregate principal amount of all outstanding Term Loans as of
such date
 
   
Termination Date
  All unpaid aggregate principal amounts of any outstanding Term Loans

     Section 2.4 Record of Term Loans.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Term Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Term Loan made hereunder, the Type thereof and
each Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

32



--------------------------------------------------------------------------------



 



     (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.
     Section 2.5 Additional Commitments.
     (a) Requests for Additional Commitments. So long as no Default or Event of
Default exists or would arise therefrom, at any time and from time to time prior
to the Termination Date, subject to the terms and conditions set forth herein,
the Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add additional Tranche B Term Loan Commitments under the Facility or
under a new term loan credit facility to be included under the Facility (the
“Additional Commitments”). Any Additional Commitments shall be in an aggregate
principal amount that (x) is not less than $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (y) together with the aggregate principal
amount of all Additional Commitments previously obtained pursuant to this
Section 2.5 does not exceed the sum of $50,000,000.
     (b) Ranking and Other Provisions. The additional Term Loans made pursuant
to Additional Commitments (the “Additional Term Loans”) (i) shall have the same
guarantees as, and be secured on a pari passu basis in right of payment and
security by the same Collateral securing, the previously outstanding Term Loans
(the “Existing Term Loans”) (to the extent such guarantees and such security in
such Collateral can be reasonably obtained without material cost or risk, and
subject to legal limitations and tax structuring considerations), (ii) shall
have a stated maturity date not earlier than the Termination Date and (iii) 
except as set forth above, shall be treated substantially the same as the
Existing Term Loans, provided that any or all of the terms and conditions of or
applicable to any Additional Term Loans may (at the Borrower’s option) be
different from those of the Existing Term Loans.
     (c) Additional Amendments. Each notice from the Borrower pursuant to this
Section 2.5 shall set forth the requested amount and proposed terms of the
relevant Additional Commitment. Additional Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or entity (any such bank
or other financial institution, an “Additional Lender”), in each case on terms
permitted in this Section 2.5 or otherwise on terms reasonably acceptable to the
Administrative Agent. No Lender shall be obligated to provide any Additional
Commitments unless it so agrees. Commitments in respect of any additional Term
Loans shall become Commitments under this Agreement pursuant to an amendment (an
“Additional Term Loan Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower as of the Additional Term Loan
Closing Date (as defined below), each Lender agreeing to provide such Additional
Commitment, if any, each Additional Lender, if any (each such Lender or
Additional Lender, an “Additional Committing Lender”), and the Administrative
Agent. An Additional Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary or

33



--------------------------------------------------------------------------------



 



appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.5.
     (d) Certain Conditions. The effectiveness of any Additional Term Loan
Amendment shall, unless otherwise agreed to by the Administrative Agent and each
Additional Committing Lender, be subject to the satisfaction on the date thereof
(each, an “Additional Term Loan Closing Date”) of each of the following
conditions:
     (i) the Administrative Agent shall have received on or prior to the
Additional Term Loan Closing Date each of the following, each dated the
applicable Additional Term Loan Closing Date unless otherwise indicated or
agreed to by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent: (A) the applicable Additional Term
Loan Amendment executed by each Additional Committing Lender and the Borrower;
(B) certified copies of resolutions of the board of directors of the Borrower as
of the Additional Term Loan Closing Date, approving the execution, delivery and
performance of the Additional Term Loan Amendment; and (C) to the extent
requested by the Administrative Agent, an opinion of counsel for the Loan
Parties dated the Additional Term Loan Closing Date, addressed to the
Administrative Agent and the Lenders and in form and substance reasonably
satisfactory to the Administrative Agent;
     (ii) the conditions precedent set forth in Section 5.2 shall have been
satisfied both before and after giving effect to such Additional Term Loan
Amendment and the Additional Term Loan provided thereby;
     (iii) there shall have been paid to the Administrative Agent, for the
account of the Additional Committing Lenders, all reasonable fees, if any, as
may have been separately agreed in writing by the Borrower to be due and payable
to the Additional Committing Lenders on or before the Additional Term Loan
Closing Date; and
     (iv) after giving effect, on a pro forma basis, to the issuance of the
Additional Term Loans, the Consolidated Leverage Ratio of the Borrower as of the
last day of the Most Recent Four Quarter Period shall be less than 4.00 to 1.00.
ARTICLE III
GENERAL PROVISIONS APPLICABLE TO TERM LOANS
     Section 3.1 Interest Rates and Payment Dates.
     (a) Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin in effect
for such day.
     (b) Each ABR Loan shall bear interest for each day that it is outstanding
at a rate per annum equal to the ABR for such day plus the Applicable Margin in
effect for such day.

34



--------------------------------------------------------------------------------



 



     (c) If all or a portion of (i) the principal amount of any Term Loan,
(ii) any interest payable thereon or (iii) any other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this Section
plus 2.00%, (y) in the case of overdue interest, the rate that would be
otherwise applicable to principal of the related Term Loan pursuant to the
relevant foregoing provisions of this Section (other than clause (x) above) plus
2.00% and (z) in the case of, fees, commissions or other amounts, the rate
described in paragraph (b) of this Section for ABR Loans plus 2.00%, in each
case from the date of such non-payment until such amount is paid in full (as
well after as before judgment).
     (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
     (e) It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.
     Section 3.2 Conversion and Continuation Options.
     (a) The Borrower may elect from time to time to convert outstanding Term
Loans from Eurocurrency Loans made or outstanding in Dollars to ABR Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election, provided that any such conversion of Eurocurrency Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert outstanding Term Loans made or
outstanding in Dollars from ABR Loans to Eurocurrency Loans outstanding in
Dollars by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election. Any such notice of conversion to
Eurocurrency Loans outstanding in Dollars shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurocurrency Loans made or outstanding
in Dollars and ABR Loans may be converted as provided herein, provided that (i)
(unless the Required Lenders otherwise consent) no Term Loan may be converted
into a Eurocurrency Loan when any Default or Event of Default has occurred and
is continuing and, in the case of any Default, the Administrative Agent has
given notice to the Borrower that no such conversions may be made and (ii) no
Term Loan may be converted into a Eurocurrency Loan after the date that is one
month prior to the Termination Date.
     (b) Any Eurocurrency Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Term Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1,

35



--------------------------------------------------------------------------------



 



provided that no Eurocurrency Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and, in the case of any Default, the Administrative
Agent has given notice to the Borrower that no such continuations may be made or
(ii) after the date that is one month prior to the Termination Date, and
provided, further, that (A) if the Borrower shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period and (B) if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to clause (i) of the preceding proviso, such Eurocurrency Loans will be
continued for the shortest available Interest Periods as determined by the
Administrative Agent. Upon receipt of any such notice of continuation pursuant
to this Section 3.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.
     Section 3.3 Minimum Amounts of Sets.
     All borrowings, conversions and continuations of Term Loans hereunder and
all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Eurocurrency Loans outstanding in Dollars
comprising each Set shall be equal to $2,000,000 or a whole multiple of
$1,000,000 in excess thereof and so that there shall not be more than 15 Sets at
any one time outstanding.
     Section 3.4 Optional and Mandatory Prepayments.
     (a) Optional Prepayment. The Borrower may at any time and from time to time
prepay the Term Loans made to it, in whole or in part, subject to Section 3.11,
without premium or penalty, upon at least three Business Days’ irrevocable
notice by the Borrower to the Administrative Agent (in the case of Eurocurrency
Loans outstanding), at least one Business Day’s irrevocable notice by the
Borrower to the Administrative Agent (in the case of ABR Loans outstanding).
Such notice shall specify, in the case of any prepayment of Term Loans, the date
and amount of prepayment and whether the prepayment is of Eurocurrency Loans,
ABR Loans or a combination thereof, and, in each case if a combination thereof,
the principal amount allocable to each. Upon the receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (if a Eurocurrency Loan is
prepaid other than at the end of the Interest Period applicable thereto) any
amounts payable pursuant to Section 3.11 and accrued interest to such date on
the amount prepaid; provided that, notwithstanding anything to the contrary in
this Section 3.4(a), the Borrower may rescind any notice of prepayment under
this Section 3.4(a), if such prepayment would have resulted from a refinancing
of this Facility, which refinancing shall not be consummated or shall otherwise
be delayed. Partial prepayments of the Term Loans pursuant to this
Section 3.4(a) shall be applied to such installment or installments thereof at
the Borrower may elect; provided that, notwithstanding the foregoing, any Term
Loan may be prepaid in its entirety.
     (b) Optional Repurchase. Notwithstanding anything to the contrary contained
in this Section 3.4 or any other provision of this Agreement and without
otherwise limiting the rights in

36



--------------------------------------------------------------------------------



 



respect of prepayments of the Term Loans of the Borrower and its Subsidiaries,
the Borrower or any Subsidiary of the Borrower may repurchase outstanding Term
Loans pursuant to this Section 3.4 on the following basis:
     (i) The Borrower or any Subsidiary of the Borrower may make one or more
offers (each, an “Offer”) to repurchase all or any portion of the Term Loans
(such Term Loans, the “Offer Loans”) of Term Loan Lenders; provided that,
(A) the Borrower shall have used commercially reasonable efforts to have the
Facility rated by Standard & Poor’s and Moody’s prior to the proposed
consummation date of such Offer, (B) Standard & Poor’s shall not have issued, or
indicated that it will issue, a rating with respect to the Facility of SD or D
and Moody’s shall not have issued, or indicated that it will issue, a rating
with respect to the Facility of C, in each case with such rating to be in effect
at the time of the proposed consummation date of such Offer, (C) the Borrower or
such Subsidiary delivers a notice of such Offer to the Administrative Agent and
all Term Loan Lenders no later than noon (New York City time) at least five
Business Days in advance of a proposed consummation date of such Offer
indicating (1) the last date on which such Offer may be accepted, (2) the
maximum dollar amount of such Offer, (3) the repurchase price per dollar of
principal amount of such Offer Loans at which the Borrower or such Subsidiary is
willing to repurchase such Offer Loans and (4) the instructions, consistent with
this Section 3.4 with respect to the Offer, that a Term Loan Lender must follow
in order to have its Offer Loans repurchased; (D) the Borrower or such
Subsidiary shall hold such Offer open for a minimum period of two Business Days;
(E) a Term Loan Lender who elects to participate in the Offer may choose to sell
all or part of such Term Loan Lender’s Offer Loans; and (F) such Offer shall be
made to Term Loan Lenders holding the Offer Loans on a pro rata basis in
accordance with the respective principal amount then due and owing to the Term
Loan Lenders; provided, further that, if any Term Loan Lender elects not to
participate in the Offer, either in whole or in part, the amount of such Term
Loan Lender’s Offer Loans not being tendered shall be excluded in calculating
the pro rata amount applicable to the balance of such Offer Loans;
     (ii) In addition to any repurchase pursuant to Section 3.4(b)(i) above, the
Borrower or any Subsidiary of the Borrower may repurchase all or any portion of
the Term Loans held by (x) any Lender on terms mutually acceptable to the
Borrower or such Subsidiary and to such Lender or (y) any CD&R Holder pursuant
to and in accordance with the provisions of the Stockholders Agreement;
     (iii) With respect to all repurchases made by the Borrower or a Subsidiary
of the Borrower, such repurchases shall be deemed to be voluntary prepayments
pursuant to this Section 3.4 in an amount equal to the aggregate principal
amount of such Term Loans, provided that such repurchases shall not be subject
to the provisions of Section 3.7 and Section 3.11;
     (iv) Following any repurchase by the Borrower or any Subsidiary of the
Borrower pursuant to this Section 3.4, (A) all principal and accrued and unpaid
interest on the Term Loans so repurchased shall be deemed to have been paid for
all purposes and no longer outstanding (and may not be resold by the Borrower or
such Subsidiary), for all

37



--------------------------------------------------------------------------------



 



purposes of this Agreement and all other Loan Documents, (B) the Borrower or any
Subsidiary of the Borrower, as the case may be, will promptly advise the
Administrative Agent of the total amount of Offer Loans that were repurchased
from each Lender who elected to participate in the Offer; and (C) unless
otherwise consented to by the Borrower, each Lender participating in such
repurchase shall surrender to the Borrower any outstanding Notes held by it all
or a portion of which are being repurchased and such Notes shall be marked
“cancelled” by the Borrower; and
     (v) Failure by the Borrower or a Subsidiary of the Borrower to make any
payment to a Lender required by an agreement permitted by this Section 3.4(b)
shall not constitute an Event of Default under Section 8.1(a).
     (c) Mandatory Prepayments.
     (i) If on or after the Closing Date (1) the Borrower or any of its
Subsidiaries shall incur Indebtedness for borrowed money pursuant to
Section 7.2(c) pursuant to a public offering or private placement or otherwise,
(2) the Borrower or any other Loan Party shall make an Asset Sale pursuant to
Section 7.6(i) or (3) a Recovery Event occurs, then, in each case, if and to the
extent the applicable Net Cash Proceeds are not required to be applied to the
payment of obligations of the Borrower or the other borrowers under the ABL
Facility, the Borrower shall prepay, in accordance with this Section 3.4(c), the
Term Loans in an amount equal to: (A) in the case of the incurrence of any such
Indebtedness other than Subordinated Indebtedness, 100% of the Net Cash Proceeds
thereof, (B) in the case of the incurrence of any such Indebtedness that is
Subordinated Indebtedness, 50% of the Net Cash Proceeds thereof; and (C) in the
case of any such Asset Sale or Recovery Event, 100% of the Net Cash Proceeds
thereof, in each case minus any Reinvested Amounts, with such prepayment to be
made no later than the Business Day following the date of receipt of any such
Net Cash Proceeds except that, in the case of clause (C), if any such Net Cash
Proceeds are eligible to be reinvested in accordance with the definition of the
term “Reinvested Amount” in Section 1.1 and the Borrower has not elected to
reinvest such proceeds (or portion thereof, as the case may be), such prepayment
to be made on the earlier of (x) the date on which the certificate of a
Responsible Officer of the Borrower to such effect is delivered to the
Administrative Agent in accordance with such definition and (y) the last day of
the period within which a certificate setting forth such election is required to
be delivered in accordance with such definition.
     (ii) On or before the date that is fifteen Business Days after the 90th day
following the end of each fiscal year of the Borrower ending on or after
October 31, 2010 (each, an “ECF Payment Date”), the Borrower shall, in
accordance with Section 3.4(d) and Section 3.4(e), apply toward the prepayment
of the Term Loans an amount equal to (x) the ECF Percentage of (i) the
Borrower’s Excess Cash Flow for the immediately preceding fiscal year minus
(ii) the aggregate principal amount of Term Loans prepaid or repurchased
pursuant to Section 3.4(a) or Section 3.4(b) (in each case, other than any
principal amount of Term Loans so prepaid or repurchased that has previously
been applied by the Borrower pursuant to Section 3.4(c)(iii) to reduce the
amount of any prepayment of Term Loans otherwise required pursuant to
Section 3.4(c)(iii)), and any

38



--------------------------------------------------------------------------------



 



ABL Facility Loans prepaid to the extent accompanied by a corresponding
permanent commitment reduction under the ABL Facility, in each case during such
fiscal year excluding prepayments funded with proceeds from the incurrence of
long-term Indebtedness, minus (y) the aggregate principal amount of Term Loans
prepaid or repurchased pursuant to Section 3.4(a) or Section 3.4(b) (in each
case, other than any principal amount of Term Loans so prepaid or repurchased
that has previously been applied by the Borrower pursuant to Section 3.4(c)(iii)
to reduce the amount of any prepayment of Term Loans otherwise required pursuant
to Section 3.4(c)(iii)), and any ABL Facility Loans prepaid to the extent
accompanied by a corresponding permanent commitment reduction under the ABL
Facility, in each case since the end of such fiscal year and on or prior to such
ECF Payment Date, excluding prepayments funded with proceeds from the incurrence
of long-term Indebtedness (in the case of this clause (y), without duplication
of any amount thereof previously deducted in any calculation pursuant to this
Section 3.4(c) for any prior ECF Payment Date). For the avoidance of doubt, for
purposes of this Section 3.4(c), proceeds from the incurrence of long-term
Indebtedness shall not be deemed to include proceeds from the incurrence of
Indebtedness under the ABL Facility or any other revolving credit or working
capital financing.
     (iii) On or before the date (each such date, a “Tax Refund Prepayment
Date”) that is 45 calendar days after each Tax Refund Calculation Date, the
Borrower shall, in accordance with Section 3.4(d) and Section 3.4(e), prepay the
Term Loans in an amount equal to the Tax Refund Prepayment Amount (if greater
than zero) with respect to such Tax Refund Calculation Date. As used herein, the
term “Tax Refund Prepayment Amount” with respect to any Tax Refund Calculation
Date means the amount equal to the excess of (1) the greater of (x) $10 million
and (y) 50% of the aggregate amount of all 2009 Tax Refunds received by the
Borrower and its Subsidiaries from the date of this Agreement to such Tax Refund
Calculation Date over (2) the aggregate principal amount of Term Loans prepaid
or repurchased pursuant to Section 3.4(a) or Section 3.4(b) (in each case, other
than any principal amount of Term Loans so prepaid or repurchased that has
previously been applied by the Borrower pursuant to Section 3.4(c)(ii) to reduce
the amount of any prepayment of Term Loans otherwise required pursuant to
Section 3.4(c)(ii)) or prepaid pursuant to this Section 3.4(c)(iii), in each
case from the date of this Agreement to the Tax Refund Prepayment Date
corresponding to such Tax Refund Calculation Date.
     (iv) Nothing in this paragraph (c) shall limit the rights of the Agents and
the Lenders set forth in Article VIII. Prepayments of Term Loans pursuant to
this Section 3.4(c) shall be applied to reduce the remaining amortization
payments in forward order of maturity. No prepayment of Term Loans pursuant to
this Section 3.4(c) shall be in an amount greater than the then outstanding
balance of the Term Loans.
     (d) Amounts prepaid or deemed prepaid on account of Term Loans pursuant to
Section 3.4(a), 3.4(b) and 3.4(c) may not be reborrowed.
     (e) Notwithstanding the foregoing provisions of this Section 3.4, if at any
time any prepayment of the Term Loans pursuant to Sections 3.4(a) or 3.4(c)
would result, after giving

39



--------------------------------------------------------------------------------



 



effect to the procedures set forth in this Agreement, in the Borrower incurring
breakage costs under Section 3.11 as a result of Eurocurrency Loans being
prepaid other than on the last day of an Interest Period with respect thereto,
then, the Borrower may, so long as no Default or Event of Default shall have
occurred and be continuing, in its sole discretion, initially deposit a portion
(up to 100%) of the amounts that otherwise would have been paid in respect of
such Eurocurrency Loans with the Administrative Agent (which deposit must be
equal in amount to the amount of such Eurocurrency Loans not immediately
prepaid), to be held as security for the obligations of the Borrower to make
such prepayment pursuant to a cash collateral agreement to be entered into on
terms reasonably satisfactory to the Administrative Agent with such cash
collateral to be directly applied upon the first occurrence thereafter of the
last day of an Interest Period with respect to such Eurocurrency Loans (or such
earlier date or dates as shall be requested by the Borrower); provided that,
such unpaid Eurocurrency Loans shall continue to bear interest in accordance
with Section 3.1 until such unpaid Eurocurrency Loans or the related portion of
such Eurocurrency Loans have or has been prepaid.
     Section 3.5 Computation of Interest and Fees.
     (a) Interest (other than interest based on the Prime Rate) shall be
calculated on the basis of a 360-day year for the actual days elapsed; and
commitment fees and interest based on the Prime Rate shall be calculated on the
basis of a 365- (or 366-day year, as the case may be) day year for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of each determination of a Eurocurrency Rate.
Any change in the interest rate on a Term Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to Section 3.1, excluding any Eurocurrency Base Rate which is
based upon the Telerate British Bankers Assoc. Interest Settlement Rates Page
and any ABR Loan which is based upon the Prime Rate.
     Section 3.6 Inability to Determine Interest Rate.
     If prior to the first day of any Interest Period, the Administrative Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate with respect to any Eurocurrency Loan (the “Affected Rate”) for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (a) any Eurocurrency Term Loans the rate of
interest applicable to which is based on the Affected Rate requested to be made
on the first day of such Interest Period shall be

40



--------------------------------------------------------------------------------



 



made as ABR Loans (to the extent otherwise permitted by Section 3.2) and (b) any
Term Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurocurrency Loans the rate of interest applicable to
which is based upon the Affected Rate shall be converted to or continued as ABR
Loans (to the extent otherwise permitted by Section 3.2).
     Section 3.7 Pro Rata Treatment and Payments.
     (a) Each payment (including each prepayment but excluding prepayments
pursuant to Section 3.8 or Section 3.12(d) and purchases pursuant to
Section 3.4(b)) by the Borrower on account of principal of and interest on any
Term Loans shall be allocated by the Administrative Agent pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
respective Lenders. All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees, or
otherwise, shall be made without set-off or counterclaim and shall be made prior
to 1:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders holding the relevant Term Loan, at the
Administrative Agent’s office specified in Section 10.2, in Dollars, in
immediately available funds. Payments received by the Administrative Agent after
such time shall be deemed to have been received on the next Business Day. The
Administrative Agent shall distribute such payments to such Lenders, if any such
payment is received prior to 1:00 P.M., New York City time, on a Business Day,
in like funds as received prior to the end of such Business Day and otherwise
the Administrative Agent shall distribute such payment to such Lenders on the
next succeeding Business Day. If any payment hereunder (other than payments on
the Eurocurrency Loans) becomes due and payable on a day other than a Business
Day, the maturity of such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day (and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension) unless the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day.
     (b) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to such Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower in respect of such borrowing a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate as quoted by the
Administrative Agent for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, (x) the
Administrative Agent shall notify the Borrower of the failure of such Lender to
make such amount available to the Administrative

41



--------------------------------------------------------------------------------



 



Agent and the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans hereunder on
demand, from the Borrower and (y) then the Borrower may, without waiving or
limiting any rights or remedies it may have against such Lender hereunder or
under applicable law or otherwise, borrow a like amount on an unsecured basis
from any commercial bank for a period ending on the date upon which such Lender
does in fact make such borrowing available, provided that at the time such
borrowing is made and at all times while such amount is outstanding the Borrower
would be permitted to borrow such amount pursuant to Section 2.1.
     Section 3.8 Illegality.
     Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
occurring after the Closing Date shall make it unlawful for any Lender to make
or maintain any Eurocurrency Loans as contemplated by this Agreement (“Affected
Loans”), (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Administrative Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), (b) the commitment of
such Lender hereunder to make Affected Loans, continue Affected Loans as such
and convert an ABR Loan to an Affected Loan shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan when an Affected Loan is requested (to the extent otherwise
permitted by Section 3.2), (c) such Lender’s Term Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Term Loans or within such earlier period as required by law (to the extent
otherwise permitted by Section 3.2) and (d) such Lender’s Term Loans then
outstanding as Affected Loans, if any, not otherwise permitted to be converted
to ABR Loans by Section 3.2 shall, upon notice to the Borrower, be prepaid with
accrued interest thereon on the last day of the then current Interest Period
with respect thereto (or such earlier date as may be required by any such
Requirement of Law). If any such conversion or prepayment of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.11.
     Section 3.9 Requirements of Law.
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Eurocurrency Loans made or maintained by it or its obligation to
make or maintain Eurocurrency Loans, or change the basis of taxation of payments
to such Lender in respect thereof in each case, except for Non-Excluded Taxes
and Taxes measured by or imposed upon the net income, or franchise Taxes, or
Taxes measured by or imposed upon overall capital or net worth, or branch Taxes
(in the case of such capital, net worth or

42



--------------------------------------------------------------------------------



 



branch taxes, imposed in lieu of such net income Tax), of such Lender or its
applicable lending office, branch, or any affiliate thereof;
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or
     (iii) shall impose on such Lender any other condition (excluding any Tax of
any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, provided
that, in any such case, the Borrower may elect to convert the Eurocurrency Loans
made by such Lender hereunder to ABR Loans (to the extent, in the case of
Eurocurrency Loans, such Eurocurrency Loans are denominated in Dollars and, in
all cases, to the extent such Loans are permitted by Section 3.2) by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Section 3.9(a) and such amounts, if any, as may be required pursuant to
Section 3.11. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Term Loans and
all other amounts payable hereunder.
     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case, made
subsequent to the Closing Date, does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of such Lender’s obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within ten Business Days after submission by such Lender
to the Borrower (with a copy to the Administrative Agent)

43



--------------------------------------------------------------------------------



 



of a written request therefor certifying (x) that one of the events described in
this paragraph (b) has occurred and describing in reasonable detail the nature
of such event, (y) as to the reduction of the rate of return on capital
resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction. Such a certificate as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.
     (c) Notwithstanding anything to the contrary this Section 3.9, no Borrower
shall be required to pay any amount with respect to any additional cost or
reduction specified in paragraph (a) or paragraph (b) above, to the extent such
additional cost or reduction is attributable, directly or indirectly, to the
application of, compliance with or implementation of specific capital adequacy
requirements or new methods of calculating capital adequacy, including any part
or “pillar” (including Pillar 2), of the International Convergence of Capital
Measurement Standards: a Revised Framework, published by the Basel Committee on
Banking Supervision in June 2004, or any implementation, adoption (whether
voluntary or compulsory) thereof, whether by an EC Directive or the FSA
Integrated Prudential Sourcebook or any other law or regulation, or otherwise.
     Section 3.10 Taxes.
     (a) Except as provided below in this Section 3.10 or as required by law,
all payments made by the Borrower and the Administrative Agent under this
Agreement and the Notes shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided that if any
Non-Excluded Taxes are required to be withheld from any amounts payable by the
Administrative Agent or the Borrower to any Agent or any Lender under this
Agreement or the Notes, the amounts so payable by the Borrower shall be
increased to the extent necessary to yield to such Agent or Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall be entitled to deduct and withhold, and shall
not be required to indemnify for, any Non-Excluded Taxes, and any amounts
payable by the Borrower or any Agent to, or for the account of, any Agent or any
Lender shall not be increased (i) if such Agent or Lender fails to comply with
the requirements of paragraph (b) or (c) of this Section 3.10 or Section 3.12 or
(ii) with respect to any Non-Excluded Taxes (x) imposed in connection with the
payment of any fees under this Agreement or the Notes or (y) imposed by the
United States or any state or political subdivision thereof unless such
Non-Excluded Taxes are imposed as a result of a Change in Tax Law applicable to
such Agent or Lender, as the case may be. Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
applicable Lender a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the applicable

44



--------------------------------------------------------------------------------



 



Agent or Lender for any incremental taxes, interest or penalties incurred by
such Agent or Lender as a result of any such failure.
     (b) Each Agent and each Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the Closing Date or, in the case of an
Agent or Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 10.6, on the date of such assignment or transfer
to such Agent or Lender, two accurate and complete original signed copies of
Internal Revenue Service Form W-9 (or successor form), in each case certifying
that such Agent or Lender is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) and to such Agent’s or Lender’s entitlement as
of such date to a complete exemption from U.S. federal backup withholding Tax
with respect to payments to be made under this Agreement and under any Note.
Each Agent and each Lender that is not a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the Closing Date or, in the case of an
Agent or Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 10.6, on the date of such assignment or transfer
to such Agent or Lender, (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN (claiming the benefits of an
income tax treaty) (or successor forms), in each case certifying to such Agent’s
or Lender’s entitlement as of such date to a complete exemption from U.S.
federal withholding tax with respect to payments to be made under this Agreement
and under any Note, (ii) if such Agent or Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or Form W-8BEN (claiming the benefits of an income
tax treaty) (or successor form) pursuant to clause (i) above, (x) two
certificates substantially in the form of Exhibit E (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (claiming the benefits of
the portfolio interest exemption) (or successor form) certifying to such Agent’s
or Lender’s entitlement as of such date to a complete exemption from U.S.
federal withholding tax with respect to payments of interest to be made under
this Agreement and under any Note or (iii) if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments, including to the extent applicable, U.S. Tax
Compliance Certificates) certifying to such Agent’s or Lender’s entitlement as
of such date to a complete exemption from U.S. federal withholding tax with
respect to payments to be made under this Agreement and under any Note. In
addition, each Agent and Lender agrees that from time to time after the Closing
Date, when the passage of time or a change in circumstances renders the previous
certification obsolete or inaccurate, such Agent or Lender shall deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-9, Internal Revenue Service
Form W-8ECI, Form W-8BEN (claiming the benefits of an income tax treaty), or
Form W-8BEN (claiming the benefits of the portfolio interest exemption) and a
U.S. Tax Compliance Certificate, or Form W-8IMY (with respect to a non-U.S.
intermediary or flow-through entity), as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Agent or Lender to a continued exemption from U.S. withholding tax with respect
to payments under this Agreement and any Note, unless there has been a Change in
Tax Law applicable to such Agent or Lender which renders all such forms
inapplicable or which would prevent such Agent or Lender from duly completing
and delivering

45



--------------------------------------------------------------------------------



 



any such form with respect to it, in which case such Agent or Lender shall
promptly notify the Borrower and the Administrative Agent of its inability to
deliver any such form.
     (c) Each Agent and each Lender shall, upon request by the Borrower, deliver
to the Borrower or the applicable Governmental Authority, as the case may be,
any form or certificate required in order that any payment made under this
Agreement or any Note to such Agent or Lender may be made free and clear of, and
without deduction or withholding for or on account of any Taxes (or to allow any
such deduction or withholding to be made at a reduced rate), provided that such
Agent or Lender is legally entitled to complete, execute and deliver such form
or certificate. Each Person that shall become a Lender or a Participant pursuant
to Section 10.6 shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements pursuant to
this Section 3.10, provided that in the case of a Participant the obligations of
such Participant pursuant to paragraph (b) or (c) of this Section 3.10 shall be
determined as if such Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to the
Lender from which the related participation shall have been purchased.
     (d) The provisions in this Section 3.10 shall survive the termination of
this Agreement and the payment of the Notes and all amounts payable hereunder.
     Section 3.11 Indemnity.
     The Borrower agrees to indemnify each Lender and to hold each such Lender
harmless from any loss or expense which such Lender may sustain or incur (other
than through such Lender’s gross negligence or willful misconduct) as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. If any Lender becomes entitled to claim any amounts under the indemnity
contained in this Section 3.11, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of

46



--------------------------------------------------------------------------------



 



the calculation thereof. Such a certificate as to any indemnification pursuant
to this Section submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.
     Section 3.12 Certain Rules Relating to the Payment of Additional Amounts.
     (a) Upon the request, and at the expense of the Borrower, each Lender to
which the Borrower is required to make a payment pursuant to Section 3.9 and
Section 3.10, and any Participant in respect of whose participation such payment
is required, shall reasonably afford the Borrower the opportunity to contest,
and reasonably cooperate with the Borrower in contesting, the imposition of any
such Tax giving rise to such payment; provided that (i) such Lender shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender its obligation to make
such payment pursuant to this Agreement and (ii) the Borrower shall reimburse
such Lender for its reasonable attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Borrower in contesting the
imposition of such Tax; provided, however, that notwithstanding the foregoing no
Lender shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any such Taxes, if
such Lender in its sole discretion in good faith determines that to do so would
have an adverse effect on it.
     (b) If a Lender changes its applicable lending office (other than
(i) pursuant to paragraph (c) below or (ii) after an Event of Default under
Sections 8.1(a) or 8.1(f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause the Borrower to become
obligated to make any payment under Section 3.9 or Section 3.10, the Borrower
shall not be obligated to make such payment.
     (c) If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any amount to or
on behalf of any Lender by the Borrower pursuant to Section 3.9 or Section 3.10,
such Lender shall promptly notify the Borrower and the Administrative Agent and
shall take such steps as may reasonably be available to it to mitigate the
effects of such condition or event (which shall include efforts to rebook the
Term Loans held by such Lender at another lending office, or through another
branch or an affiliate, of such Lender); provided that such Lender shall not be
required to take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless the Borrower agrees to reimburse such Lender for the
reasonable incremental out-of-pocket costs thereof).
     (d) If the Borrower shall become obligated to make any payment under
Section 3.9 or Section 3.10 and any affected Lender shall not have promptly
taken steps necessary to avoid the need for payments under Section 3.9 or
Section 3.10, the Borrower shall have the right, for so long as such obligation
remains, (i) with the assistance of the Administrative Agent, to seek one or
more substitute Lenders reasonably satisfactory to the Administrative Agent and
the Borrower to purchase the affected Term Loan, in whole or in part, at an
aggregate price no less than such Term Loan’s principal amount plus accrued
interest, and assume the affected obligations under this Agreement, or (ii) so
long as no Default or Event of Default then exists or will exist immediately
after giving effect to the respective prepayment, upon at least four Business
Days’

47



--------------------------------------------------------------------------------



 



irrevocable notice to the Administrative Agent, to prepay the affected Term
Loan, in whole or in part, subject to Section 3.11, without premium or penalty.
In the case of the substitution of a Lender, the Borrower, the Administrative
Agent, the affected Lender, and any substitute Lender shall execute and deliver
an appropriately completed Assignment and Acceptance pursuant to Section 10.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by Section 10.6(b)
in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In connection with any such substitution under this
Section 3.12(d), if the affected Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such substitution within a period of time
deemed reasonable by the Administrative Agent after the later of (a) the date on
which the substitute Lender executes and delivers such Assignment and Acceptance
and/or such other documentation and (b) the date as of which all obligations of
the Borrower owing to the affected Lender relating to the Term Loans and
participations so assigned shall be paid in full by the substitute Lender to
such affected Lender, then such affected Lender shall be deemed to have executed
and delivered such Assignment and Acceptance and/or such other documentation as
of such date and the Borrower shall be entitled (but not obligated) to execute
and deliver such Assignment and Acceptance and/or such other documentation on
behalf of such affected Lender. In the case of a prepayment of an affected Term
Loan, the amount specified in the notice shall be due and payable on the date
specified therein, together with any accrued interest to such date on the amount
prepaid. In the case of each of the substitution of a Lender and of the
prepayment of an affected Term Loan, the Borrower shall first pay the affected
Lender any additional amounts owing under Section 3.9 and Section 3.10 (as well
as any commitment fees and other amounts then due and owing to such Lender,
including any amounts under Section 3.11) prior to such substitution or
prepayment.
     (e) If any Agent or any Lender receives a refund directly attributable to
Taxes for which the Borrower has made a payment under Section 3.9 or
Section 3.10, such Agent or such Lender, as the case may be, shall promptly pay
such refund (together with any interest with respect thereto received from the
relevant taxing authority, but net of any reasonable cost incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such Agent or
the applicable Lender, as the case may be, upon receipt of a notice that such
refund is required to be repaid to the relevant taxing authority.
     (f) The obligations of any Agent, Lender or Participant under this
Section 3.12 shall survive the termination of this Agreement and the payment of
the Term Loans and all amounts payable hereunder.
     Section 3.13 Further Actions On or Prior to Closing.
     (a) Effective as of the Closing Date, without further action by any party
thereto, the Original Security Agreement and other Original Security Documents
and the Liens created thereby shall terminate and be of no further force or
effect. On the Closing Date, the Administrative Agent and the Collateral Agent,
as applicable, shall take all actions necessary or reasonably requested by the
Borrower to carry out and effectuate the release of all Original

48



--------------------------------------------------------------------------------



 



Collateral from the Liens created thereby; all rights to the Original Collateral
thereunder shall revert to the Obligors (as defined in the Original Security
Agreement) and the Administrative Agent shall execute and deliver to the
Obligors such documents (including UCC termination statements) as such Obligors
shall have reasonably requested to evidence such termination.
     (b) Subject to Section 6.10, on or prior to the Closing Date, the
Administrative Agent and the Borrower or its Subsidiaries shall amend and
restate each of the Existing Mortgages listed on Schedule 3.13(b) into
substantially the form set forth in Exhibit C or as shall otherwise be
reasonably acceptable to the Borrower and the Administrative Agent.
     (c) Effective as of the Closing Date, (i) the Issuing Lender (as defined in
the Original Credit Agreement), hereby resigns as Issuing Lender under the
Original Credit Agreement and shall not be a party to this Agreement or any Loan
Document in such capacity, (ii) with respect to each outstanding Letter of
Credit (as defined in the Original Credit Agreement) the Issuing Lender is no
longer the issuer of any such Letters of Credit in its capacity as Issuing
Lender under the Original Credit Agreement (but, for the avoidance of doubt, the
Issuing Lender shall remain the issuer of such Letters of Credit pursuant to the
terms thereof and the Cash Collateral Agreement, dated as of May 21, 2009 (the
“Cash Collateral Agreement”), between the Borrower and the Issuing Lender),
(iii) each such Letter of Credit no longer constitutes an Obligation and (iv) no
Lender under this Agreement or the Original Credit Agreement shall have any
liability with respect to such Letters of Credit (but, for the avoidance of
doubt, the Issuing Lender shall remain the issuer of such Letters of Credit
pursuant to the terms thereof and the Cash Collateral Agreement).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower hereby represents and warrants as of the Closing Date that:
     Section 4.1 Financial Condition.
     (a) (i) The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries for the fiscal years ended October 29, 2006,
October 28, 2007 and November 2, 2008 and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal years ended on such
dates and (ii) the unaudited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal quarter period ending the most recent fiscal
quarter for which financial statements are available, together with the related
consolidated statements of income or operations, equity and cash flows for such
fiscal quarter period ending on such date, in each case were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated results of operations and consolidated cash flows for the
respective fiscal years then ended, of the Borrower and its consolidated
Subsidiaries.
     (b) The pro forma balance sheet and statements of operations of the
Borrower and its consolidated Subsidiaries, copies of which have heretofore been
furnished to each Lender, are

49



--------------------------------------------------------------------------------



 



the balance sheet and statements of operations of the Borrower and its
consolidated Subsidiaries as of August 2, 2009, adjusted to give effect (as if
such events had occurred on such date for purposes of the balance sheet and for
the three fiscal quarter period ending August 2, 2009 for purposes of the
statement of operations), to the initial borrowings and the other transactions
contemplated to occur on the Closing Date.
     (c) As of the Closing Date, no fact, event, change or circumstances shall
have occurred since the date of the Investment Agreement that has had or would
be reasonably likely to have a Material Adverse Effect; provided, however, that
in determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: (A) any change,
development, occurrence or event affecting the businesses or industries in which
the Borrower and its Subsidiaries operate (including general pricing changes),
(B) changes in general domestic economic conditions, including changes in the
financial, securities or credit markets, or changes in such conditions in any
area in which the Borrower or its Subsidiaries operate, (C) changes in global or
national political conditions (including any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism), (D) the
announcement of this Agreement and the other Loan Documents, the Investment
Agreement and the ABL Facility Documents and the transactions contemplated
hereby and thereby, (E) the failure of the Borrower to meet any internal or
published projections, forecasts or revenue or earning predictions for any
period (provided that the underlying causes of such failure may be considered in
determining whether there is a Material Adverse Effect on the Borrower) or
(F) any change in the trading prices of the Capital Stock on the New York Stock
Exchange or of the Convertible Notes (provided that the underlying causes of
such change may be considered in determining whether there is a Material Adverse
Effect on the Borrower); except, with respect to clauses (A), (B), or (C), to
the extent that the effects of such changes have a disproportionate impact on
the Borrower and its Subsidiaries, taken as a whole, relative to other
businesses supplying to the non-residential construction industry.
     (d) As of the Closing Date, after giving effect to the consummation of the
Transactions, the Borrower is Solvent.
     Section 4.2 Existence; Compliance with Law.
     Each of the Loan Parties (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, (b) has the corporate or other organizational power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



     Section 4.3 Power; Authorization; Enforceable Obligations.
     Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party, and each such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party on the terms and
conditions of this Agreement and any Notes. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party, except for (a) consents, authorizations, notices and filings which have
been obtained or made prior to the Closing Date, (b) filings to perfect the
Liens created by the Security Documents and (c) consents, authorizations,
notices and filings which the failure to obtain or make would not reasonably be
expected to have a Material Adverse Effect. This Agreement has been duly
executed and delivered by the Borrower, and each other Loan Document to which
any Loan Party is a party will be duly executed and delivered on behalf of such
Loan Party. This Agreement constitutes a legal, valid and binding obligation of
the Borrower and each other Loan Document to which any Loan Party is a party
when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable domestic
or foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     Section 4.4 No Legal Bar.
     The execution, delivery and performance of the Loan Documents by any of the
Loan Parties, the Extensions of Credit hereunder and the use of the proceeds
thereof (a) will not violate any Requirement of Law or Contractual Obligation of
such Loan Party in any respect that would reasonably be expected to have a
Material Adverse Effect and (b) will not result in, or require, the creation or
imposition of any Lien (other than the Liens permitted by Section 7.3) on any of
its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.
     Section 4.5 No Material Litigation.
     No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues, (a) except as described on
Schedule 4.5, which is so pending or threatened at any time on or prior to the
Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated thereby or (b) which would be reasonably expected to have a
Material Adverse Effect.

51



--------------------------------------------------------------------------------



 



     Section 4.6 Ownership of Property; Liens.
     Each of the Borrower and its Subsidiaries has good title in fee simple to
all its Mortgaged Property, and good title to, or a valid leasehold interest in,
all its other material property, and none of such property is subject to any
Lien, except for Liens permitted by Section 7.3.
     Section 4.7 Intellectual Property.
     The Borrower and each of its Subsidiaries owns, or has the legal right to
use, all United States and foreign patents, patent applications, trademarks,
trademark applications, trade names, copyrights, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted (the “Intellectual Property”) except for those the failure to own or
have such legal right to use would not be reasonably expected to have a Material
Adverse Effect. Except as provided in Schedule 4.7, no claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and, to the knowledge of
the Borrower, the use of such Intellectual Property by the Borrower and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.
     Section 4.8 No Burdensome Restrictions.
     Neither the Borrower nor any of its Subsidiaries is in violation of any
Requirement of Law or Contractual Obligation of or applicable to the Borrower or
any of its Subsidiaries that would be reasonably expected to have a Material
Adverse Effect.
     Section 4.9 Taxes.
     To the knowledge of the Borrower, each of the Borrower and its Subsidiaries
has filed or caused to be filed all United States federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
(a) all taxes shown to be due and payable on such returns and (b) all taxes
(other than taxes on real property) shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, and no tax lien has been filed, and no
claim is being asserted, with respect to any such tax, fee or other charge (in
each case under this Section 4.9, excluding any (i) taxes, fees or other charges
with respect to which the failure to pay, in the aggregate, would not have a
Material Adverse Effect and (ii) taxes, fees or other charges the amount or
validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Subsidiaries, as the case may be).
     Section 4.10 Federal Regulations.
     No part of the proceeds of any Extensions of Credit will be used for any
purpose which violates the provisions of the Regulations of the Board, including
without limitation, Regulation T, Regulation U or Regulation X of the Board. If
requested by any Lender or the Administrative

52



--------------------------------------------------------------------------------



 



Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, referred to in said Regulation U.
     Section 4.11 ERISA.
     During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to (f) or (h) below, as of the date such representation is made or
deemed made), none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result in a Material
Adverse Effect: (a) a Reportable Event; (b) an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA); (c) any
noncompliance with the applicable provisions of ERISA or the Code; (d) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (e) a Lien on the property of the
Borrower or its Subsidiaries in favor of the PBGC or a Plan; (f) any
Underfunding with respect to any Single Employer Plan; (g) a complete or partial
withdrawal from any Multiemployer Plan by the Borrower or any Commonly
Controlled Entity; (h) any liability of the Borrower or any Commonly Controlled
Entity under ERISA if the Borrower or any such Commonly Controlled Entity were
to withdraw completely from all Multiemployer Plans as of the annual valuation
date most closely preceding the date on which this representation is made or
deemed made; (i) the Reorganization or Insolvency of any Multiemployer Plan; or
(j) any transactions that resulted or could reasonably be expected to result in
any liability to the Borrower or any Commonly Controlled Entity under Section
4069 of ERISA or Section 4212(c) of ERISA.
     Section 4.12 Collateral. Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement and the Mortgages will be
effective to create (to the extent described therein) in favor of the Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein, except as may be limited
by applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. When (a) the actions specified in Schedule 3 to the Guarantee and
Collateral Agreement have been duly taken, (b) all applicable Instruments,
Chattel Paper and Documents (each as described therein) a security interest in
which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Collateral Agent or the agent under the ABL
Facility (to be held for the benefit of the Lenders and the lenders under the
ABL Facility pursuant to the terms of the Intercreditor Agreement), (c) all
Deposit Accounts, Electronic Chattel Paper and Pledged Stock (each as defined in
the Guarantee and Collateral Agreement) a security interest in which is required
to be or is perfected by “control” (as described in the UCC from time to time)
are under the “control” of the Collateral Agent or the Administrative Agent, as
agent for the Collateral Agent and as directed by the Collateral Agent and
(d) the Mortgages have been duly recorded, the security interests granted
pursuant thereto shall constitute (to the extent described therein) a perfected
security interest in all right, title and interest of each pledgor or mortgagor
(as applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on

53



--------------------------------------------------------------------------------



 



Schedule 7 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable). Notwithstanding any other provision of this Agreement, capitalized
terms which are used in this Section 4.12 and not defined in this Agreement are
so used as defined in the applicable Security Document. Notwithstanding the
foregoing or any other provision of any Loan Document, it is understood and
agreed that the Collateral shall be “as is, where is,” and that such liens and
security interests in favor of the Collateral Agent for the benefit of the
Lenders with respect thereto shall be subject in all respects to all existing
Liens, security interests, title imperfections and defects, and other defects
and impairments of any nature whatsoever.
     Section 4.13 Investment Company Act; Other Regulations.
     The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act. The
Borrower is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.
     Section 4.14 Subsidiaries.
     Schedule 4.14 sets forth all the Subsidiaries of the Borrower at the
Closing Date, the jurisdiction of their incorporation and the direct or indirect
ownership interest of the Borrower therein.
     Section 4.15 Environmental Matters.
     Other than as disclosed on Schedule 4.15 or exceptions to any of the
following that would not, individually or in the aggregate, reasonably be
expected to give rise to a Material Adverse Effect:
     (i) The Borrower and its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.
     (ii) Materials of Environmental Concern have not been transported, disposed
of, emitted, discharged, or otherwise released or threatened to be released, to
or at any real property presently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or at any other location, which would
reasonably be expected to (i) give rise to liability or other Environmental
Costs of the Borrower or any of its Subsidiaries under any applicable
Environmental Law, or (ii) interfere with the Borrower’s planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Borrower or any of its Subsidiaries that is part of the Collateral.

54



--------------------------------------------------------------------------------



 



     (iii) There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries is reasonably likely to be, named as a
party that is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened.
     (iv) Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party, under the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Materials of Environmental Concern.
     (v) Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.
     Section 4.16 No Material Misstatements.
     The written information, reports, financial statements, exhibits and
schedules furnished by or on behalf of the Borrower to the Administrative Agent
and the Lenders in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, did not
contain as of the Closing Date any material misstatement of fact and did not
omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Borrower and its
Subsidiaries taken as a whole. It is understood that (a) no representation or
warranty is made concerning the forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.
     Section 4.17 Labor Matters.
     There are no strikes pending or, to the knowledge of the Borrower,
reasonably expected to be commenced against the Borrower or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of the Borrower and each of its Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.

55



--------------------------------------------------------------------------------



 



     Section 4.18 Insurance.
     Schedule 4.18 sets forth a complete and correct listing of all insurance
that is (a) maintained by the Loan Parties and (b) material to the business and
operations of the Borrower and its Subsidiaries taken as a whole with the
amounts insured (and any deductibles) set forth therein.
     Section 4.19 Anti-Terrorism.
     As of the Closing Date, the Borrower and its Subsidiaries are in compliance
with the Uniting and Strengthening of America by Providing the Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, except as would not
reasonably be expected to have a Material Adverse Effect.
ARTICLE V
CONDITIONS PRECEDENT
     Section 5.1 Conditions to Effectiveness of this Agreement.
     This Agreement shall become effective on the date on which the following
conditions precedent shall have been satisfied or waived (the “Closing Date”):
     (a) Loan Documents
     The Administrative Agent shall have received the following Loan Documents,
executed and delivered as required below, with, in the case of clause (i), a
copy for each Lender:
     (i) this Agreement, executed and delivered by a duly authorized officer of
the Borrower;
     (ii) the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of the Borrower and each material Wholly Owned Domestic
Subsidiary; and
     (iii) the Intercreditor Agreement, executed and delivered by a duly
authorized officer of each party thereto.
     (b) Transactions
     The following collectively are referred to herein as the “Transactions”:
     (i) The Administrative Agent shall receive, substantially concurrently with
the satisfaction of the other conditions precedent set forth in this
Section 5.1, evidence reasonably satisfactory to it, that the Borrower shall
have received gross cash proceeds from the issuance of shares of Preferred Stock
in accordance with the terms and conditions of the Investment Agreement;

56



--------------------------------------------------------------------------------



 



     (ii) The Administrative Agent shall receive, substantially concurrently
with the satisfaction of the other conditions precedent set forth in this
Section 5.1, evidence reasonably satisfactory to it that the Borrower shall have
obtained the ABL Facility with not less than $125,000,000 of commitments
thereunder as of the Closing Date;
     (iii) The Lenders shall receive, substantially currently with the
satisfaction of the other conditions precedent set forth in this Section 5.1,
prepayment of no less than, in the aggregate, approximately $143,000,000
principal amount of the Term Loans outstanding under the Original Credit
Agreement, together with all accrued and unpaid interest thereon (the “Term Loan
Prepayment”);
     (iv) The Administrative Agent shall receive, substantially concurrently
with the satisfaction of the other conditions precedent set forth in this
Section 5.1, evidence reasonably satisfactory to it, that the Borrower shall
have accepted for redemption the tender of Convertible Notes in principal amount
of not less than $171,000,000; and
     (v) On the Closing Date, the Administrative Agent shall have received
complete and correct copies of the ABL Facility Agreement and the Investment
Agreement, certified as such by an appropriate officer of the Borrower.
     (c) After giving effect to the consummation of the Investment, the Borrower
and its Subsidiaries shall have no outstanding Indebtedness held by third
parties, except for Indebtedness under the Facility and any Assumed
Indebtedness. All material terms and conditions of any Unscheduled Assumed
Indebtedness shall be reasonably satisfactory to the Required Lenders. Any other
existing Indebtedness, other than any such Unscheduled Assumed Indebtedness,
shall have been repaid, defeased or otherwise discharged substantially
concurrently with or prior to the satisfaction of the other conditions precedent
set forth in this Section 5.1.
     (d) The Lenders shall have received (i) annual projections of the operating
budget and cash flow budget (including related consolidated balance sheets,
income statements and statements of cash flows) of the Borrower and its
Subsidiaries prepared on a quarterly basis though the first four complete fiscal
quarters after the Closing Date and thereafter on an annual basis through the
fiscal year ended 2013 and (ii) an opening pro forma balance sheet for the
Borrower and its Subsidiaries as of the last day of the most recent fiscal
quarter for which financial statements are available adjusted to give effect to
the Transactions and the other transactions related thereto.                
     (e) The applicable waiting periods specified under Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, with respect to the transactions
contemplated by the Investment Agreement shall have lapsed or been terminated
and all other consents or approvals from the boards of directors, shareholders
and other corporate governing bodies, applicable third parties and any other
Governmental Authority required to consummate the Transactions, the failure of
which to obtain would have a material adverse effect on the business, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries, taken as a whole, shall have been obtained. At the Closing Date,
there shall be no law, regulation, injunction, restraining order or decree of
any Governmental Authority that is in effect that

57



--------------------------------------------------------------------------------



 



restrains or prohibits, or imposes materially adverse conditions upon, the
consummation of the transactions contemplated by this Agreement or any of the
other Transactions.
     (f) The Administrative Agent shall have received the following executed
legal opinions:
     (i) the executed legal opinion of Debevoise & Plimpton LLP, special New
York counsel to CD&R Associates VIII, Ltd.;
     (ii) the executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to certain of the Loan Parties; and
     (iii) the executed legal opinion of Holland & Hart LLP, special Nevada
counsel to certain of the Loan Parties.
     (g) The Administrative Agent shall have obtained a valid, perfected
security interest in the Collateral (to the extent provided in the Loan
Documents); and all documents, instruments, filings, recordations and searches
(consisting solely of Mortgages, surveys, appraisals and flood hazard
certificates and related opinions of local counsel in the case of the Mortgaged
Property of the Loan Parties that constitutes Collateral) reasonably necessary
in connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made or, in the
case any UCC filings, written authorization to make such UCC filings shall have
been delivered to the Administrative Agent; provided that with respect to any
such Collateral the security interest in which may not be perfected by
possession or the filing of a UCC financing statement or (in the case of foreign
collateral) by making a similar filing in a foreign jurisdiction or by making a
filing with the U. S. Patent and Trademark Office or the U. S. Copyright Office,
if perfection of the Administrative Agent’s security interest in such Collateral
may not be accomplished on the Closing Date using commercially reasonable
efforts, then delivery of documents and instruments for perfection of such
security interest shall not constitute a condition precedent to the Closing
Date, and Section 6.10 shall govern the delivery thereof after the Closing Date.
Notwithstanding the foregoing, it is understand and agreed that the Collateral
shall be “as is, where is,” and that such liens and security interests in favor
of the Collateral Agent for the benefit of the Lenders with respect thereto
shall be subject in all respects to all existing Liens, security interests,
title imperfections and defects, and other defects and impairments of any nature
whatsoever. The delivery requirements set forth in this Section 5.1(g) shall be
a delivery requirement only and not a requirement with respect to condition or
value.
     (h) The Collateral Agent or the ABL Collateral Agent (as defined in the
Guarantee and Collateral Agreement) or any other agent as may be provided for in
the Intercreditor Agreement shall have received the certificates, if any,
representing the Pledged Stock under (and as defined in) the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.
     (i) The Collateral Agent shall have received in respect of each of the
Mortgaged Properties an irrevocable written commitment to issue a mortgagee’s
title policy (or policies) or marked up unconditional binder for such insurance
dated the Closing Date. Each such policy

58



--------------------------------------------------------------------------------



 



shall (i) be in the amount set forth with respect to such policy in
Schedule 5.1(i); (ii) insure that the amended and restated Existing Mortgage
creates a valid Lien on the Mortgaged Property; (iii) name the Collateral Agent
for the benefit of the Lenders as the insured thereunder; (iv) be in the form of
an ALTA Loan Policy or the applicable state equivalent; and (v) be issued by
Stewart Title Guaranty Company or any other title companies reasonably
satisfactory to the Collateral Agent (with any other reasonably satisfactory
title companies acting as co-insurers or reinsurers, at the option of the
Borrower). The Collateral Agent shall have received evidence reasonably
satisfactory to it that all premiums in respect of each such policy, and all
charges for mortgage recording tax, if any, have been paid or other reasonably
satisfactory arrangements have been made. The Collateral Agent shall have also
received a copy of all recorded documents referred to, or listed as exceptions
to title in, the title policy or policies referred to in this Section and a
copy, certified by such parties as the Collateral Agent may deem reasonably
appropriate, of all other documents affecting the Mortgaged Properties, each
only to the extent reasonably requested by the Collateral Agent. The delivery
requirements set forth in this Section 5.1(i) shall be a delivery requirement
only and not a requirement with respect to condition or value; provided that if
delivery of the foregoing items may not be accomplished on the Closing Date
using commercially reasonable efforts, then delivery of the foregoing items
shall not constitute a condition precedent to the Closing Date, and Section 6.10
shall govern the delivery thereof after the Closing Date.
     (j) The Agents, the Lenders and Wachovia Capital Markets, LLC or Wells
Fargo Securities, LLC, as its successor, shall have received all fees and
expenses required to be paid or delivered by the Borrower to them on or prior to
the Closing Date.
     (k) The Administrative Agent shall have received a copy of the resolutions,
in form and substance reasonably satisfactory to the Administrative Agent, of
the board of directors of each Loan Party authorizing, as applicable, (i) the
execution, delivery and performance of this Agreement, any Notes and the other
Loan Documents to which it is or will be a party as of the Closing Date, and
(ii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary or an Assistant Secretary of such Loan Party as of the Closing Date,
which certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified (except as any later such resolution may modify any
earlier such resolution), revoked or rescinded and are in full force and effect.
     (l) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Closing Date, as to the incumbency and signature of the
officers of such Loan Party executing any Loan Document, reasonably satisfactory
in form and substance to the Administrative Agent executed by a Responsible
Officer and the Secretary or any Assistant Secretary of such Loan Party.
     (m) The Administrative Agent shall have received copies of the certificate
or articles of incorporation and by-laws (or other similar governing documents
serving the same purpose) of each Loan Party, certified as of the Closing Date
as complete and correct copies thereof by the Secretary or an Assistant
Secretary of such Loan Party with accompanying good standing

59



--------------------------------------------------------------------------------



 



certificates issued by the secretary of the state of incorporation or
organization of each Loan Party.
     (n) The Borrower shall have used reasonable best efforts to ensure that the
Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to it that all of the requirements of Section 6.5 of
this Agreement and Section 5.2.2 of the Guarantee and Collateral Agreement shall
have been satisfied. The Borrower shall have caused the Administrative Agent and
the other Secured Parties to have been named as additional insureds with respect
to liability policies and the Collateral Agent to have been named as loss payee
with respect to the casualty insurance maintained by the Borrower and the
Guarantors.
     (o) No fact, event, change or circumstances shall have occurred since the
date of the Investment Agreement that has had or would be reasonably likely to
have a Material Adverse Effect; provided, however, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) any change, development, occurrence or
event affecting the businesses or industries in which the Borrower and its
Subsidiaries operate (including general pricing changes), (B) changes in general
domestic economic conditions, including changes in the financial, securities or
credit markets, or changes in such conditions in any area in which the Borrower
or its Subsidiaries operate, (C) changes in global or national political
conditions (including any outbreak or escalation of hostilities, declared or
undeclared acts of war or terrorism), (D) the announcement of this Agreement and
the other Loan Documents, the Investment Agreement and the ABL Facility
Documents and the transactions contemplated hereby and thereby, (E) the failure
of the Borrower to meet any internal or published projections, forecasts or
revenue or earning predictions for any period (provided that the underlying
causes of such failure may be considered in determining whether there is a
Material Adverse Effect on the Borrower) or (F) any change in the trading prices
of the Capital Stock on the New York Stock Exchange or of the Convertible Notes
(provided that the underlying causes of such change may be considered in
determining whether there is a Material Adverse Effect on the Borrower); except,
with respect to clauses (A), (B), or (C), to the extent that the effects of such
changes have a disproportionate impact on the Borrower and its Subsidiaries,
taken as a whole, relative to other businesses supplying to the non-residential
construction industry.
     (p) There shall not exist (pro forma for the Transactions) any Default or
Event of Default under this Agreement after giving effect to the effectiveness
hereof on the Closing Date; provided that any Default or Event of Default that
would otherwise result from the failure to provide any guarantee or collateral
on the Closing Date after the use of commercially reasonable efforts by the
Borrower or any of its Subsidiaries to do so shall in each case not constitute a
Default or Event of Default for purposes of this Agreement.
     (q) The Borrower shall have used its reasonable best efforts to have the
Facility rated by Standard & Poor’s and Moody’s.
     (r) There shall be no bankruptcy or insolvency proceeding pending with
respect to the Borrower or its Subsidiaries, and there shall be no material
litigation pending or to the knowledge of the Borrower threatened that would
reasonably be expected to have a Material Adverse Effect.

60



--------------------------------------------------------------------------------



 



     (s) The Administrative Agent shall have received a certificate of the chief
financial officer of the Borrower certifying the Solvency of the Borrower in
customary form reasonably satisfactory to the Administrative Agent.
     (t) All representations and warranties made by any Loan Party pursuant to
this Agreement or any other Loan Document to which it is a party shall be true
and correct in all material respects on and as of the date of the Equity
Investment (although any representations and warranties which expressly relate
to a given date or period shall be required only to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), before and after giving effect to the application of the proceeds
therefrom, as though made on and as of such date.
     The receipt and acceptance of the Term Loan Prepayment by the Lenders
hereunder shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each Lender that each of the conditions precedent set
forth in this Section 5.1 shall have been satisfied in accordance with its
respective terms or shall have been irrevocably waived by such Person.
     Section 5.2 Conditions to Each Future Extension of Credit.
     The agreement of each Lender or Additional Committing Lender to make any
Extension of Credit requested to be made by it on any date after the Closing
Date is subject to the satisfaction or waiver of the following conditions
precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date after giving effect to the Extensions of Credit
requested to be made on such date.
     (c) Borrowing Notice. With respect to any Borrowing, the Administrative
Agent shall have received a notice of such Borrowing (which notice must be
received by the Administrative Agent prior to 12:30 P.M., New York City time) at
least three Business Days prior to the date of Borrowing (such date, the
“Borrowing Date”) specifying the amount to be borrowed.
     Each borrowing of Term Loans by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such borrowing or
such issuance that the conditions contained in this Section 5.2 have been
satisfied.

61



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     The Borrower hereby agrees that, from and after the Closing Date and
thereafter until payment in full of the Term Loans and any other amount then due
and owing to any Lender or any Agent hereunder and under any Note, the Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:
     Section 6.1 Financial Statements.
     Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make and so deliver such copies):
     (a) as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each fiscal year of the
Borrower, a copy of the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of operations, changes in common stockholders’ equity
and cash flows for such year, setting forth in each case, in comparative form
the figures for and as of the end of the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Ernst & Young LLP or other independent certified
public accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K for such year, as filed
with the Securities and Exchange Commission, will satisfy the Borrower’s
obligation under this Section 6.1(a) with respect to such year except with
respect to the requirement that such financial statements be reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit);
     (b) as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
operations and cash flows of the Borrower and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of the Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of the Borrower’s quarterly report on Form 10-Q for such quarter, as
filed with the Securities and Exchange Commission, will satisfy the Borrower’s
obligations under this Section 6.1(b) with respect to such quarter); and
     (c) all such financial statements delivered pursuant to Sections 6.1(a) and
6.1(b) to be (and, in the case of any financial statements delivered pursuant to
Section 6.1(b) shall be certified by a Responsible Officer of the Borrower as
being) complete and

62



--------------------------------------------------------------------------------



 



correct in all material respects in conformity with GAAP and to be (and, in the
case of any financial statements delivered pursuant to Section 6.1(b) shall be
certified by a Responsible Officer of the Borrower as being) prepared in
reasonable detail in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods that began on or after the
Closing Date (except as approved by such accountants or officer, as the case may
be, and disclosed therein, and except, in the case of any financial statements
delivered pursuant to Section 6.1(b), for the absence of certain notes).
     Section 6.2 Certificates; Other Information.
     Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make and so deliver such copies):
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate or report of the independent certified public
accountants reporting on such financial statements stating that in making the
audit necessary therefor no knowledge was obtained of any Default or Event of
Default insofar as the same relates to the covenant set forth in Section 7.1(a)
to the extent such covenant is then applicable, except as specified in such
certificate or report (which certificate or report may be limited in accordance
with accounting rules or guidelines);
     (b) concurrently with the delivery of the financial statements and reports
referred to in Sections 6.1(a) and 6.1(b), a certificate signed by a Responsible
Officer of the Borrower (i) stating that, to the best of such Responsible
Officer’s knowledge, each of the Borrower and its respective Subsidiaries during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate, and
(ii) setting forth the calculations required to determine compliance with the
covenant set forth in Section 7.1(a) to the extent each covenant is then
applicable (in the case of a certificate furnished with the financial statements
referred to in Section 6.1(a) and Section 6.1(b));
     (c) within five Business Days after the same are sent, copies of all
financial statements and reports which the Borrower sends to its public security
holders, and within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Borrower may file with the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;
     (d) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the Securities and Exchange Commission or any successor
or analogous Governmental Authority, and such other documents or instruments as
may be reasonably requested by the Administrative Agent in connection therewith;
and

63



--------------------------------------------------------------------------------



 



     (e) promptly, such additional financial and other information as any Agent
or Lender may from time to time reasonably request.
     Section 6.3 Payment of Obligations.
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations of whatever
nature (other than those relating to the Mortgaged Properties), including taxes,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings diligently conducted and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or any of its Subsidiaries, as the case may be, and except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
     Section 6.4 Conduct of Business and Maintenance of Existence.
     Continue to engage in business of the same general type as conducted by the
Borrower and its Subsidiaries on the Closing Date or that is reasonably related
thereto, taken as a whole, and preserve, renew and keep in full force and effect
its corporate or other organizational existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to Section 7.5, provided
that the Borrower and its Subsidiaries shall not be required to maintain any
such rights, privileges or franchises, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Requirements of Law except to the extent that failure to comply therewith, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
     Section 6.5 Maintenance of Property; Insurance.
     (a) Keep all property useful and necessary in the business of the Borrower
and its Subsidiaries, taken as a whole, in good working order and condition;
maintain with financially sound and reputable insurance companies insurance on
all property material to the business of the Borrower and its Subsidiaries,
taken as a whole, in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are consistent with the past practices of the Borrower and its
Subsidiaries and otherwise as are usually insured against in the same general
area by companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; and ensure that at all times that, subject to the
Intercreditor Agreement, the Administrative Agent and the other Secured Parties
shall be named as additional insureds with respect to liability policies and the
Collateral Agent shall be named as loss payee with respect to the casualty
insurance maintained by the Borrower and the Guarantors; provided that, unless
an Event of Default shall have occurred and be continuing, the Collateral Agent
shall turn over to the Borrower any amounts received by it as loss payee under
any casualty insurance maintained by the Borrower or its Subsidiaries, the
disposition of such amounts to be subject to the provisions of Section 3.4(c),
and, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent agrees that the Borrower and/or the applicable Guarantor shall
have the sole right to adjust or settle any claims under such insurance.

64



--------------------------------------------------------------------------------



 



     (b) With respect to each property of the Borrower and its Subsidiaries
subject to a Mortgage:
     (i) If any portion of any such property is located in an area identified as
a special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, the Borrower shall maintain or cause to be maintained, flood
insurance to the extent required by law.
     (ii) The Borrower and each of its applicable Subsidiaries promptly shall
comply with and conform to (i) all provisions of each such insurance policy, and
(ii) all requirements of the insurers applicable to such party or to such
property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
use or permit the use of such property in any manner which would reasonably be
expected to result in the cancellation of any insurance policy or would
reasonably be expected to void coverage required to be maintained with respect
to such property pursuant to Section 6.5(a).
     (iii) If the Borrower is in default of its obligations to insure or deliver
any such prepaid policy or policies, the result of which would reasonably be
expected to have a Material Adverse Effect, then the Administrative Agent, at
its option upon 10 days’ written notice to the Borrower, may effect such
insurance from year to year at rates substantially similar to the rate at which
the Borrower or any Subsidiary had insured such property, and pay the premium or
premiums therefore, and the Borrower shall pay to the Administrative Agent on
demand such premium or premiums so paid by the Administrative Agent with
interest from the time of payment at a rate per annum equal to 2.00%.
     (iv) If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $5,000,000, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in Section 6.5(a).
     Section 6.6 Inspection of Property; Books and Records; Discussions.
     Keep proper books of records and account in which full, complete and
correct entries in conformity with GAAP and all material Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of the Administrative Agent to visit and
inspect any of its properties and examine and, to the extent reasonable, make
abstracts from any of its books and records and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants, in each case at any
reasonable time, upon reasonable notice, and as often as may reasonably be
desired.

65



--------------------------------------------------------------------------------



 



     Section 6.7 Notices.
     Promptly give notice to the Administrative Agent and each Lender of:
     (a) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, the occurrence of any Default or Event of
Default;
     (b) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case
would reasonably be expected to not be cured or adversely determined and, if not
cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;
     (c) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, the occurrence of any default or event of
default under the Convertible Notes Indenture;
     (d) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, any litigation or proceeding affecting the
Borrower or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;
     (e) the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower or any of its Subsidiaries
knows or reasonably should know thereof: (i) the occurrence or expected
occurrence of any Reportable Event (or similar event) with respect to any Single
Employer Plan or Foreign Plan, a failure to make any required contribution to a
Single Employer Plan, Multiemployer Plan or Foreign Plan, the creation of any
Lien on the property of the Borrower or its Subsidiaries in favor of the PBGC, a
Plan or a Foreign Plan or any withdrawal from, or the full or partial
termination, Reorganization or Insolvency of, any Multiemployer Plan or Foreign
Plan; (ii) the institution of proceedings or the taking of any other formal
action by the PBGC or the Borrower or any of its Subsidiaries or any Commonly
Controlled Entity or any Multiemployer Plan which could reasonably be expected
to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
provided, however, that no such notice will be required under clause (i) or
(ii) above unless the event giving rise to such notice, when aggregated with all
other such events under clause (i) or (ii) above, could be reasonably expected
to result in a Material Adverse Effect; or (iii) the first occurrence after the
Closing Date of an Underfunding under a Single Employer Plan or Foreign Plan
that exceeds 10% of the value of the assets of such Single Employer Plan or
Foreign Plan, in each case, determined as of the most recent annual valuation
date of such Single Employer Plan or Foreign Plan on the basis of the actuarial
assumptions used to determine the funding requirements of such Single Employer
Plan or Foreign Plan as of such date; and

66



--------------------------------------------------------------------------------



 



     (f) as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, (i) any release or discharge by the Borrower
or any of its Subsidiaries of any Materials of Environmental Concern required to
be reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge would not reasonably be expected to
have a Material Adverse Effect; (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect; and (iii) any proposed action to be taken by the Borrower or any
of its Subsidiaries that would reasonably be expected to subject the Borrower or
any of its Subsidiaries to any material additional or different requirements or
liabilities under Environmental Laws, unless the Borrower reasonably determines
that the total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower (and, if applicable, the relevant Commonly
Controlled Entity or Subsidiary) setting forth details of the occurrence
referred to therein and stating what action the Borrower (or, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) proposes to take with respect
thereto.
     Section 6.8 Environmental Laws.
     (a) (i) Comply substantially with, and require substantial compliance by
all tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Subsidiaries. For purposes of this Section 6.8(a),
noncompliance with the foregoing provisions shall not constitute a breach of
this covenant, provided that, upon learning of any actual or suspected
noncompliance, the Borrower and any such affected Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.
     (b) Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken

67



--------------------------------------------------------------------------------



 



and is being diligently pursued in good faith; and (z) if the effectiveness of
such order or directive has not been stayed, the failure to comply with such
order or directive during the pendency of such appeal or contest could not
reasonably be expected to give rise to a Material Adverse Effect.
     Section 6.9 After-Acquired Real Property and Fixtures.
     (a) With respect to any owned real property or fixtures thereon located in
the United States of America, in each case with a purchase price or a fair
market value at the time of acquisition of at least $2,000,000, in which any
Loan Party acquires ownership rights at any time after the Closing Date,
promptly grant to the Collateral Agent for the benefit of the applicable
Lenders, a Lien of record on all such owned real property and fixtures, upon
terms reasonably satisfactory in form and substance to the Collateral Agent and
in accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided that
(i) nothing in this Section 6.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by the Borrower, any of its Subsidiaries or any other
Person and (ii) no such Lien shall be required to be granted as contemplated by
this Section 6.9 on any owned real property or fixtures the acquisition of which
is financed, or is to be financed within any time period permitted by
Section 7.2(f) or Section 7.2(g), in whole or in part through the incurrence of
Indebtedness permitted by Section 7.2(f) or Section 7.2(g), until such
Indebtedness is repaid in full (and not refinanced as permitted by
Section 7.2(f), Section 7.2(g) or Section 7.2(v)) or, as the case may be, the
Borrower determines not to proceed with such financing or refinancing. In
connection with any such grant to the Collateral Agent for the benefit of the
Lenders, of a Lien of record on any such real property in accordance with this
Section 6.9, the Borrower or such Subsidiary shall deliver or cause to be
delivered to the Collateral Agent any surveys, title insurance policies and
flood hazard certificates in connection with such grant of such Lien obtained by
it in connection with the acquisition of such ownership rights in such real
property or any survey, title insurance policy or flood hazard certificate that
the Collateral Agent shall reasonably request (in light of the value of such
real property and the cost and availability of such surveys, title insurance
policies and flood hazard certificates and whether the delivery of such surveys,
title insurance policies and flood hazard certificates would be customary in
connection with such grant of such Lien in similar circumstances).
     (b) With respect to any Wholly Owned Domestic Subsidiary created or
acquired (including by reason of any Foreign Subsidiary Holdco ceasing to
constitute same) subsequent to the Closing Date by the Borrower or any of its
Domestic Subsidiaries (other than any Wholly Owned Domestic Subsidiary formed
solely for the purpose of becoming a Parent Entity, or merging with the Borrower
in connection with another Wholly Owned Domestic Subsidiary becoming a Parent
Entity, or otherwise creating or forming a Parent Entity), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) execute and deliver to the Collateral
Agent for the benefit of the Lenders such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the Collateral Agent, for the benefit of the
Lenders, a perfected security interest (as and to the extent provided in the
Guarantee and Collateral Agreement) in the Capital Stock of such new Domestic
Subsidiary, (ii)

68



--------------------------------------------------------------------------------



 



deliver to the Collateral Agent or to any agent therefore as may be provided by
the Intercreditor Agreement the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent of such new Domestic Subsidiary and
(iii) cause such new Domestic Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Collateral Agent.
     (c) With respect to any Foreign Subsidiary created or acquired subsequent
to the Closing Date by the Borrower or any of its Domestic Subsidiaries, the
Capital Stock of which is owned directly by the Borrower or any of its Domestic
Subsidiaries, promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request (it being understood
that if the Administrative Agent does not so request with respect to any such
Foreign Subsidiary that it believes is or is likely to become material to the
Borrower and its Subsidiaries taken as a whole, it will provide notice to the
Lenders thereof), promptly (i) execute and deliver to the Collateral Agent a new
pledge agreement or such amendments to the Guarantee and Collateral Agreement as
the Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Lenders, a perfected
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Foreign Subsidiary that is directly
owned by the Borrower or any of its Domestic Subsidiaries (provided that in no
event shall more than 65% of the Capital Stock of any such new Foreign
Subsidiary that is so owned be required to be so pledged and, provided, further,
that no such pledge or security shall be required with respect to any non-wholly
owned Foreign Subsidiary to the extent that the grant of such pledge or security
interest would violate the terms of any agreements under which the Investment by
the Borrower or any of its Subsidiaries was made therein) and (ii) to the extent
reasonably deemed advisable by the Collateral Agent, deliver to the Collateral
Agent or to any agent therefor as may be provided by the Intercreditor Agreement
the certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Foreign Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein.
     (d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (in each case to the extent described
therein).
     (e) Notwithstanding anything to contrary in this Agreement, nothing in this
Section 6.9 shall require that any Loan Party grant a Lien with respect to any
owned real property or fixtures in which such Subsidiary acquires ownership
rights to the extent that the Administrative Agent, in its reasonable judgment,
determines that the granting of such a Lien is impracticable.

69



--------------------------------------------------------------------------------



 



     Section 6.10 Post-Closing Security Perfection.
     The Borrower agrees to use commercially reasonable efforts to deliver or
cause to be delivered such documents and instruments and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests described in Sections 3.13(b), 5.1(g) and 5.1(i) (including
applicable Mortgages, title reports, title insurance policies, surveys,
appraisals, flood hazard certificates and related opinions of local counsel with
respect to the Mortgaged Property of the Loan Parties that constitutes
Collateral) that are not so provided on the Closing Date. The delivery
requirements set forth in this Section 6.10 are delivery requirements only and
not requirements with respect to condition or value. In addition, with respect
to the owned real property located at Highway 114 West and 400 North Kimball,
Southlake, Texas, if such owned real property is owned by a Loan Party on
March 31, 2010, the applicable Loan Party shall promptly grant to the Collateral
Agent for the benefit of the applicable Lenders, a Lien of record on such owned
real property and fixtures, upon terms reasonably satisfactory in form and
substance to the Collateral Agent and in accordance with any applicable
requirements of any Governmental Authority.
     Section 6.11 2009 Tax Refund. The Borrower shall use reasonable best
efforts to obtain the maximum amount of any 2009 Tax Refund of U.S. federal
income taxes and shall use commercially reasonable efforts to obtain any 2009
Tax Refund of state income taxes, in each case that is legally due to the
Borrower or any Subsidiary thereof, as soon as reasonably practicable and based
on positions determined by the Borrower in good faith and consistent with past
practice of the Borrower and its Subsidiaries in the ordinary course, provided
that this Section 6.11 shall not apply to any 2009 Tax Refund of state income
taxes that, in the good faith judgment of the Borrower, is not expected to be
greater than $25,000, and provided, further, that neither the Borrower nor any
Subsidiary thereof shall be required to file any tax return prior to the due
date (taking into account applicable extensions) for filing such tax return.
     Section 6.12 Notice of Any ABL Refinancing.
     If the Borrower shall have determined to replace or refinance the ABL
Facility Agreement, the Borrower shall give notice to the Administrative Agent
of such determination (and the Administrative Agent agrees to so notify the
Lenders). The Lenders shall have an opportunity (for such period of time as the
Borrower shall in good faith determine to be reasonable) to make a proposal to
provide such replacement or refinancing of the ABL Facility Agreement, provided
that (i) the Borrower shall not have any obligation to accept any such proposal
or to enter into, continue or consummate any discussions, negotiations,
understanding or agreement with any of the Lenders or any other Person with
respect to any such proposal or any replacement or refinancing of the ABL
Facility Agreement, (ii) if the Borrower elects to enter into any discussions or
negotiations with any of the Lenders or any other Person with respect to any
such proposal or any replacement or refinancing of the ABL Facility Agreement,
the Borrower shall have the right in its sole discretion to suspend, discontinue
or terminate such discussions or negotiations at any time or from time to time,
and (iii) notwithstanding any other provision hereof, the Borrower shall not
have any liability to any of the Lenders with respect to any fees, expenses or
other obligations or liabilities that any of the Lenders or any other Person may
incur in making any such proposal or in entering into or continuing any such
discussions or negotiations.

70



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
     The Borrower hereby agrees that, from and after the Closing Date and
thereafter until payment in full of the Term Loans and any other amount then due
and owing to any Lender or any Agent hereunder and under any Note, the Borrower
shall not and shall not permit any of its Subsidiaries to, directly or
indirectly:
     Section 7.1 Consolidated Leverage Ratio.
     (a) Permit the Consolidated Leverage Ratio as at the last day of the Most
Recent Four Quarter Period, beginning with the four fiscal quarter period of the
Borrower ending October 30, 2011, to exceed the Maximum Consolidated Leverage
Ratio.
     (b) Section 7.1(a) shall not apply with respect to any four fiscal quarter
period of the Borrower (the last day of such period, the “Fiscal Period End
Date”) if, as of the last day (the “Calculation Date”) on which financial
statements of the Borrower are required to be delivered pursuant to
Section 6.1(a) or 6.1(b) for the fiscal year or quarter ending on the Fiscal
Period End Date, (x) the aggregate principal amount of Term Loans outstanding at
the beginning of the fiscal quarter then ended shall have been reduced by an
amount (the “Required Amortization Amount”) equal to $3,750,000 minus (at the
Borrower’s option) any or all of the Cumulative Term Loan Amortization Not
Otherwise Applied (up to an amount not to exceed $3,750,000), through any
repayment, prepayment, repurchase or other acquisition or retirement (including
pursuant to Section 3.4 but excluding scheduled principal installment payments
made pursuant to Section 2.3), or (y) the Required Amortization Amount as
calculated pursuant to the foregoing is zero.
     Section 7.2 Limitation on Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness (including any
Indebtedness of any of its Subsidiaries), except:
     (a) Indebtedness of the Borrower or any of its Subsidiaries incurred
pursuant to this Agreement and the other Loan Documents;
     (b) Indebtedness evidenced by the Convertible Notes in an aggregate
principal amount at any time outstanding not to exceed $9,000,000, provided that
all such Indebtedness shall be repaid, redeemed, defeased, discharged or
otherwise acquired or retired no later than January 15, 2010 with payment
therefor to be disbursed from the Convertible Note Account;
     (c) Indebtedness of the Borrower or any of its Subsidiaries evidenced by
any senior notes, other senior debt securities, or other senior indebtedness
(collectively, “Senior Notes”) or subordinated notes, other subordinated debt
securities or other subordinated indebtedness (“Subordinated Indebtedness”),
provided that (i) immediately

71



--------------------------------------------------------------------------------



 



after giving effect to each issuance of such Senior Notes or Subordinated
Indebtedness, the Consolidated Leverage Ratio of the Borrower as at the last day
of the Most Recent Four Quarter Period is less than 4.00 to 1.00, (ii) any such
Senior Notes or Subordinated Indebtedness shall have a stated maturity date
after the Termination Date and (iii) any such Senior Notes or Subordinated
Indebtedness shall not be secured by any assets of the Loan Parties not pledged
as Collateral;
     (d) Indebtedness of the Borrower or any of its Subsidiaries incurred
pursuant to the ABL Facility Documents, including any extension, refinancing,
refunding, replacement or renewal thereof, whether in whole or in part; provided
that at any time outstanding pursuant to this clause (d) (i) the aggregate face
amount of any outstanding undrawn letters of credit that are not cash
collateralized shall not exceed $25,000,000 and (ii) the aggregate principal
amount of such Indebtedness (including the aggregate face amount of any
outstanding undrawn letters of credit that are not cash collateralized) shall
not exceed $100,000,000 at any time outstanding (except as a result of any
capitalization of accrued and unpaid interest thereon) and ;
     (e) Indebtedness of the Borrower or any Subsidiary to the Borrower or any
Subsidiary;
     (f) Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance or refinance the acquisition, leasing, construction or improvement of
fixed or capital assets (whether pursuant to a loan, a Financing Lease or
otherwise) otherwise permitted pursuant to this Agreement, and any other
Financing Leases, and any refinancings, replacements, refundings, renewals or
extensions thereof, in whole or in part, in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding, provided that such amount shall
be increased by an amount equal to $10,000,000 on each anniversary of the
Closing Date, so long as no Default or Event of Default shall have occurred and
be continuing on any date on which such amount is to be increased;
     (g) (x) unsecured Indebtedness of the Borrower or any of its Subsidiaries
incurred to finance or refinance the purchase price of, or (y) Indebtedness of
the Borrower or any of its Subsidiaries assumed in connection with, any
acquisition permitted by Section 7.9; provided that (i) in the case of clause
(x), such Indebtedness is incurred prior to, substantially simultaneously with
or within six months after such acquisition or in connection with a refinancing
thereof, (ii) if such Indebtedness is owed to a Person, other than the Person
from whom such acquisition is made or any Affiliate thereof, such Indebtedness
shall have terms and conditions reasonably satisfactory to the Administrative
Agent and shall not exceed 70% of the purchase price of such acquisition
(including any Indebtedness assumed in connection with such acquisition) (or
such greater percentage as shall be reasonably satisfactory to the
Administrative Agent or, if any such purchase price shall be greater than
$25,000,000, such greater percentage as shall be reasonably satisfactory to the
Required Lenders), (iii) if such Indebtedness is being assumed under clause (y),
such Indebtedness shall not have been incurred by any party in contemplation of
the acquisition permitted by Section 7.9 and (iv) immediately after giving
effect to such acquisition no Default or Event of Default shall have occurred
and be continuing;

72



--------------------------------------------------------------------------------



 



     (h) to the extent that any Indebtedness may be incurred or arise
thereunder, Indebtedness of the Borrower or any of its Subsidiaries under
Interest Rate Protection Agreements and Permitted Hedging Arrangements;
     (i) other Indebtedness of the Borrower or any of its Subsidiaries
outstanding on the Closing Date, or incurred under facilities in existence on
the Closing Date, and listed on Schedule 7.2(i), and any refinancings,
replacements, refundings, renewals or extensions thereof, in whole or in part,
on financial and other terms, in the reasonable judgment of the Borrower, no
more onerous to the Borrower or any of its Subsidiaries in the aggregate than
the financial and other terms of such Indebtedness, provided that the amount of
such Indebtedness is not increased at the time of such refinancing,
replacements, refunding, renewal or extension except by an amount equal to any
original issue discount (if applicable), any premium or other amounts paid, and
discounts, commissions, fees and expenses incurred, in connection with such
refinancing, refunding, renewal or extension;
     (j) to the extent that any Guarantee Obligation or other obligation
described in Section 7.4 constitutes Indebtedness, such Indebtedness;
     (k) Indebtedness in respect of performance, bid, material and supply, tax,
appeal, surety, judgment, replevin and similar bonds, other suretyship
arrangements, other similar obligations, and trade-related letters of credit,
all in the ordinary course of business; and Indebtedness under or in connection
with the Cash Collateral Agreement and the letters of credit secured thereby;
     (l) Indebtedness of Foreign Subsidiaries of the Borrower not exceeding, as
to all such Foreign Subsidiaries, in aggregate principal amount at any time
outstanding an amount equal to the greater of $10,000,000 or 55% of book value
of foreign assets;
     (m) Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance insurance premiums in the ordinary course of business;
     (n) Indebtedness of the Borrower or any of its Subsidiaries arising from
the honoring of a check, draft or similar instrument against insufficient funds;
provided that such Indebtedness is extinguished within two Business Days of its
incurrence;
     (o) Indebtedness of the Borrower or any of its Subsidiaries in respect of
Financing Leases which have been funded solely by Investments of the Borrower
and its Subsidiaries permitted by Section 7.8(m);
     (p) Indebtedness of the Borrower or any of its Subsidiaries arising in
connection with industrial development or revenue bonds or similar obligations
secured by property or assets leased to and operated by the Borrower or such
Subsidiary that were issued in connection with the financing or refinancing of
such property or assets, provided, that, the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $30,000,000;

73



--------------------------------------------------------------------------------



 



     (q) cash management obligations and other Indebtedness of the Borrower or
any of its Subsidiaries in respect of netting services, overdraft protections,
credit cards or stored value cards and similar arrangements in each case arising
under standard business terms of any bank at which the Borrower or any
Subsidiary maintains an overdraft, cash pooling, credit cards or stored value
cards or other similar facility or arrangement;
     (r) Indebtedness of the Borrower or any of its Subsidiaries in respect of
any Sale and Leaseback Transaction, provided that immediately after giving
effect to each such Sale and Leaseback Transaction, the Consolidated Leverage
Ratio of the Borrower as at the last day of the Most Recent Four Quarter Period
is less than 3.5 to 1.00; and any refinancings, replacements, refundings,
renewals or extensions thereof, in whole or in part;
     (s) Indebtedness of the Borrower or any of its Subsidiaries in respect of
obligations evidenced by bonds, debentures, notes or similar instruments issued
as payment-in-kind interest payments in respect of Indebtedness otherwise
permitted under this Section 7.2;
     (t) accretion of the principal amount of Indebtedness of the Borrower or
any of its Subsidiaries otherwise permitted under this Section 7.2 issued at any
original issue discount;
     (u) other Indebtedness of the Borrower or any of its Subsidiaries not
exceeding $15,000,000 in aggregate principal amount at any time outstanding; and
     (v) Indebtedness of the Borrower or any of its Subsidiaries which
represents an extension, refinancing, refunding, replacement or renewal, in
whole or in part, of any of the Indebtedness described in clause (c) and
(g) hereof (and, to the extent related thereto, clauses (s) and (t) hereof);
provided that (i) the principal amount (or accreted value, if applicable)
thereof (less any original issue discount, if applicable) does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
extended, refinanced, refunded, replaced or renewed, except by an amount equal
to unpaid accrued interest and premium (including applicable prepayment
penalties) thereon plus discounts, commission and other fees and expenses
reasonably incurred in connection therewith, (ii) any Liens securing such
Indebtedness are limited to all or part of the same property (including, if
provided by the documentation evidencing such Indebtedness being extended,
refinanced, replaced or renewed, after-acquired property) that secured or would
have secured the Indebtedness being extended, refinanced, refunded, replaced or
renewed; provided that the total value of the collateral securing such
Indebtedness incurred under this Section 7.2(v) immediately following such
incurrence shall not be materially greater than the value of the collateral
securing the Indebtedness being extended, refinanced, replaced or renewed
immediately prior to such extension, refinancing, replacement or renewal,
(iii) no Loan Party that is not originally obligated with respect to repayment
of such Indebtedness is required to become obligated with respect thereto, (iv)
such extension, refinancing, refunding, replacement or renewal does not result
in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, refunded, replaced or renewed and (v) if the Indebtedness
that is

74



--------------------------------------------------------------------------------



 



extended, refinanced, refunded, replaced or renewed was subordinated in right of
payment to the obligations of the Borrower hereunder and under the other Loan
Documents, then the terms and conditions of the extension, refinancing,
refunding, replacement or renewal Indebtedness must include subordination terms
and conditions that are at least as favorable to the Lenders as those that were
applicable to the extended, refinanced, refunded, replaced or renewed
Indebtedness.
     For purposes of determining compliance with this Section 7.2, in the event
that any Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (v) above, the Borrower, in its
sole discretion, shall classify such item of Indebtedness and may include the
amount and type of such Indebtedness in one or more of such clauses (including
in part under one such clause and in part under another such clause).
     Section 7.3 Limitation on Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (Liens described below are herein referred to as “Permitted Liens”;
provided, however, that no reference to a Permitted Lien herein, including any
statement or provision as to the acceptability of any Permitted Lien, shall in
any way constitute or be construed so as to postpone or subordinate any Liens or
other rights of the Agents, the Lenders or any of them hereunder or arising
under any other Loan Document in favor of such Permitted Lien):
     (a) Liens for Taxes not yet delinquent or the nonpayment of which in the
aggregate would not reasonably be expected to have a Material Adverse Effect, or
which are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and relating to
obligations which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings diligently conducted;
     (c) Liens of landlords or of mortgagees of landlords arising by operation
of law or pursuant to the terms of real property leases, provided that the
rental payments secured thereby are not yet due and payable;
     (d) pledges, deposits or other Liens in connection with workers’
compensation, unemployment insurance, other social security benefits or other
insurance related obligations (including pledges or deposits in respect of
liability to insurance carriers under insurance or self-insurance arrangements);
     (e) Liens arising by reason of any judgment, decree or order of any court
or other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;

75



--------------------------------------------------------------------------------



 



     (f) Liens to secure the performance of bids, trade contracts (other than
for borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, material and supply, tax, judgment
and like bonds, replevin bonds, other similar bonds and other obligations of a
like nature incurred in the ordinary course of business; and Liens created under
or in connection with the Cash Collateral Agreement and the letters of credit
secured thereby;
     (g) zoning restrictions, easements, rights-of-way, restrictions on the use
of property, other similar encumbrances incurred in the ordinary course of
business and minor irregularities of title, which do not materially interfere
with the ordinary conduct of the business of the Borrower and its Subsidiaries
taken as a whole;
     (h) Liens arising from (i) operating leases and (ii) equipment or other
materials which are not owned by any Borrower or a Subsidiary located on the
premises of such Borrower or Subsidiary (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
(it being understood that any precautionary UCC financing statement filings in
respect of any such lease or equipment shall not be deemed a Lien);
     (i) statutory or common law Liens or rights of setoff of depository banks
or securities intermediaries with respect to deposit accounts, securities
accounts or other funds of the Borrower or any Subsidiary maintained at such
banks or intermediaries, including to secure fees and charges in connection with
returned items or the standard fees and charges of such banks or intermediaries
in connection with the deposit accounts, securities accounts or other funds
maintained by the Borrower or such Subsidiary at such banks or intermediaries
(but not any Indebtedness for borrowed money owing by the Borrower or such
Subsidiary to such banks or intermediaries);
     (j) Liens on goods in favor of customs and revenue authorities arising as a
matter of law to secure custom duties in connection with the importation of such
goods;
     (k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or its
Subsidiaries in the ordinary course of business;
     (l) Liens in respect of Indebtedness of the Borrower and its Subsidiaries
permitted by Section 7.2(m), Section 7.2(o) or Section 7.2(q) or (to the extent
relating to Indebtedness otherwise permitted to be secured) Section 7.2(g) or
Section 7.2(t);
     (m) Liens on the property or assets described in Section 7.2(p) in respect
of Indebtedness of the Borrower and its Subsidiaries permitted by
Section 7.2(p);
     (n) Liens in respect of or consisting of (i) Indebtedness of the Borrower
and its Subsidiaries permitted by Section 7.2(f) incurred to finance or
refinance the acquisition, leasing, construction or improvement of fixed or
capital assets, provided, that such Liens do not at any time encumber any
property other than the property financed or refinanced by such Indebtedness, or
(ii) Indebtedness of the Borrower and its Subsidiaries permitted by
Section 7.2(g) assumed in connection with any acquisition permitted by

76



--------------------------------------------------------------------------------



 



Section 7.9, provided that in the case of this clause (ii), (x) such Liens shall
not be created in contemplation of such acquisition and shall be created no
later than the later of the date of such acquisition or the date of the
assumption of such Indebtedness, and (y) the total value of the collateral
subject to such Liens immediately following such acquisition shall not be
materially greater than the value of the collateral subject to such Liens
immediately prior to such acquisition;
     (o) Liens existing on assets or properties at the time of the acquisition
thereof by the Borrower or any of its Subsidiaries which do not materially
interfere with the use, occupancy, operation and maintenance of structures
existing on the property subject thereto or extend to or cover any assets or
properties of the Borrower or such Subsidiary other than the assets or property
being acquired;
     (p) (i) Liens in respect of Indebtedness of the Borrower and its
Subsidiaries permitted by Section 7.2(i), provided that no such Lien in respect
of Indebtedness incurred pursuant to Section 7.2(i) is spread to cover any
additional property after the Closing Date and that the amount of Indebtedness
secured thereby is not increased except as permitted by Section 7.2(i),
(ii) Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this Section 7.3(p)(ii) secure obligations not exceeding $10,000,000
in aggregate amount at any time outstanding, and (iii) Liens contemplated by
Section 7.2(v)(ii);
     (q) Liens in respect of Guarantee Obligations permitted under
Section 7.4(d) not exceeding (as to the Borrower and all of its Subsidiaries)
$5,000,000 in aggregate amount at any time outstanding;
     (r) Liens created pursuant to the Security Documents;
     (s) any encumbrance or restriction (including put and call agreements) with
respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement, provided that no such encumbrance or restriction
affects in any way the ability of the Borrower or any of its Subsidiaries to
comply with Section 6.9(b) or Section 6.9(c);
     (t) Liens on property of any Foreign Subsidiary of the Borrower in respect
of Indebtedness of such Subsidiary permitted by Section 7.2;
     (u) Liens on intellectual property, including any foreign patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how or processes; provided that such Liens result from the
granting of licenses in the ordinary course of business to any Person to use
such intellectual property or such foreign patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how or processes, as the case may be;
     (v) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which are Liens in respect of
Indebtedness of the applicable Subsidiary permitted under Section 7.2, Guarantee
Obligations of the

77



--------------------------------------------------------------------------------



 



applicable Subsidiary permitted under Section 7.4, or other liabilities or
obligations of the applicable Subsidiary not prohibited by this Agreement;
     (w) Liens in respect of or consisting of Indebtedness of the Borrower and
its Subsidiaries permitted by Section 7.2(c) and Guarantee Obligations in
respect of such Indebtedness permitted under Section 7.4(k) and any
refinancings, extensions, refundings, renewals and replacements thereof, in
whole or in part, otherwise permitted under this Agreement;
     (x) Liens in respect of or consisting of Indebtedness of the Borrower and
its Subsidiaries permitted by Section 7.2(d) and Guarantee Obligations in
respect of such Indebtedness permitted under Section 7.4(k) and any
refinancings, extensions, refundings, renewals and replacements thereof, whether
in whole or in part, otherwise permitted under this Agreement or otherwise
created pursuant to the ABL Facility Documents; provided that (i) such Liens do
not apply to any asset other than Collateral that is subject to a Lien granted
under a Security Document to secure the “Secured Obligations” as defined in the
Guarantee and Collateral Agreement and (ii) all such Liens shall be subject to
the Intercreditor Agreement or another intercreditor agreement that is no less
favorable to the Secured Parties than the Intercreditor Agreement;
     (y) Liens in respect of or in connection with Interest Rate Protection
Agreements and Permitted Hedging Arrangements entered into by the Borrower or
its Subsidiaries;
     (z) Liens on property subject to Sale and Leaseback Transactions and
general intangibles related thereto;
     (aa) Liens in respect of Guarantee Obligations permitted under Section 7.4
relating to Indebtedness permitted under Section 7.2, to the extent Liens in
respect of such Indebtedness are permitted under this Section 7.3; and
     (bb) Liens, security interests, title imperfections and defects, and all
other defects and impairments of any nature whatsoever, in each case in
existence on the Closing Date.
     Section 7.4 Limitation on Guarantee Obligations.
     Create, incur, assume or suffer to exist any Guarantee Obligation except:
     (a) Guarantee Obligations in existence on the Closing Date, and any
refinancings, refundings, extensions, replacements or renewals thereof, in whole
or in part, provided that the amount of such Guarantee Obligation shall not be
increased at the time of such refinancing, refunding, extension, replacements or
renewal except to the extent that the amount of Indebtedness in respect of such
Guarantee Obligations is permitted to be increased by Section 7.2(i);
     (b) Guarantee Obligations in respect of performance, bid, appeal, surety,
material and supply, tax, judgment, replevin and similar bonds, other suretyship

78



--------------------------------------------------------------------------------



 



arrangements, other similar obligations and trade-related letters of credit, all
in the ordinary course of business;
     (c) Guarantee Obligations in respect of indemnification and contribution
agreements expressly permitted by Section 7.10(d) or similar agreements by the
Borrower;
     (d) Guarantee Obligations in respect of third-party loans and advances to
officers or employees of the Borrower or any of its Subsidiaries (i) for travel
and entertainment expenses incurred in the ordinary course of business, (ii) for
relocation expenses incurred in the ordinary course of business, or (iii) for
other purposes in an aggregate amount (as to the Borrower and all of its
Subsidiaries), together with the aggregate amount of all Investments permitted
under Section 7.8(e)(iv), of up to $5,000,000 outstanding at any time;
     (e) obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
     (f) obligations of the Borrower and its Subsidiaries under any Interest
Rate Protection Agreements or under Permitted Hedging Arrangements;
     (g) Guarantee Obligations incurred in connection with acquisitions
permitted under Section 7.9, provided that if any such Guarantee Obligation
inures to the benefit of any Person other than the Person from whom such
acquisition is made or any Affiliate thereof, such Guarantee Obligation shall
not exceed, with respect to any such acquisition, 70% of the purchase price of
such acquisition (including any Indebtedness assumed in connection with any such
acquisition) (or such greater percentage as shall be reasonably satisfactory to
the Administrative Agent or, if any such purchase price shall be greater than
$25,000,000, such greater percentage shall be reasonably satisfactory to the
Required Lenders);
     (h) guarantees made by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any of its Subsidiaries (other than any
Indebtedness outstanding pursuant to Sections 7.2(b), (c) and (d)) which
obligations are otherwise permitted under this Agreement;
     (i) Guarantee Obligations in connection with sales or other dispositions
permitted under Section 7.6, including indemnification obligations with respect
to leases, and guarantees of collectability in respect of accounts receivable or
notes receivable for up to face value;
     (j) Guarantee Obligations incurred pursuant to the Guarantee and Collateral
Agreement or any other Loan Document, or otherwise in respect of Indebtedness
permitted by Section 7.2(a);
     (k) Guarantee Obligations (i) in respect of Indebtedness permitted pursuant
to Sections 7.2(b), (c) and (d), provided that (x) if any such Indebtedness is
subordinated in right of payment to the obligations of the Borrower hereunder
and under the other Loan

79



--------------------------------------------------------------------------------



 



Documents, then any corresponding Guarantee Obligations shall be subordinated to
Indebtedness outstanding pursuant to this Agreement and other Loan Documents to
substantially the same extent, and (y) Guarantee Obligations in respect of
Indebtedness permitted pursuant to Section 7.2(b) and (c) shall be permitted
only so long as such Guarantee Obligations are incurred only by Guarantors or
the Borrower, or (ii) otherwise arising pursuant to the ABL Facility Documents;
     (l) accommodation guarantees for the benefit of trade creditors of the
Borrower or any of its Subsidiaries in the ordinary course of business;
     (m) Guarantee Obligations in respect of Investments expressly permitted by
Section 7.8; and
     (n) Guarantee Obligations in respect of Indebtedness or other obligations
of a Person in connection with a joint venture or similar arrangement in respect
of which no other co-investor or other Person has a greater legal or beneficial
ownership interest than the Borrower or any of its Subsidiaries, and as to all
of such Persons does not at any time exceed $10,000,000 in aggregate outstanding
principal amount; provided that (i) such amount shall be increased by an amount
equal to $2,500,000 on each anniversary of the Closing Date, so long as no
Default or Event of Default shall have occurred and be continuing on any date on
which such amount is to be increased and (ii) such amount and any increase in
such amount permitted by clause (i) shall be reduced by the aggregate amount of
Investments outstanding under Section 7.8(l).
     Section 7.5 Limitation on Fundamental Changes.
     Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except:
     (a) any Subsidiary of the Borrower may be merged, consolidated or
amalgamated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with or into any one or more Wholly
Owned Subsidiaries of the Borrower (provided that the Wholly Owned Subsidiary or
Subsidiaries of the Borrower shall be the continuing or surviving entity);
     (b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any Wholly Owned Subsidiary of the Borrower (and, in the case of
a non-Wholly Owned Subsidiary, may be liquidated to the extent the Borrower or
any Wholly Owned Subsidiary which is a direct parent of such non-Wholly Owned
Subsidiary receives a pro rata distribution of the assets thereof);
     (c) the Borrower or any Subsidiary may be merged, consolidated or
amalgamated with or into another Person if the Borrower or such Subsidiary is
the surviving corporation or the Person formed by or surviving such merger,
consolidation or amalgamation (i) is organized or existing under the laws of the
United States or any state, district or territory thereof, (ii) expressly
assumes all obligations of the Borrower or such

80



--------------------------------------------------------------------------------



 



Subsidiary, as applicable, under the Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent and immediately after such
merger, consolidation or amalgamation, no Default or Event of Default shall have
occurred;
     (d) as expressly permitted by Section 7.6; or
     (e) any merger, consolidation or amalgamation in connection with an
acquisition permitted by Section 7.9(b) or (c).
     Section 7.6 Limitation on Sale of Assets.
     Convey, sell, lease, assign, transfer, license, abandon or otherwise
dispose of any of its property, business or assets, including receivables and
leasehold interests (each, a “Disposition”) (other than leases and subleases in
the ordinary course of business), whether now owned or hereafter acquired, or,
in the case of any Subsidiary of the Borrower, issue or sell any shares of such
Subsidiary’s Capital Stock, to any Person other than the Borrower or any Wholly
Owned Subsidiary of the Borrower, except:
     (a) the sale or other Disposition of obsolete, idle, worn out or surplus
property or assets, whether now owned or hereafter acquired, in the ordinary
course of business;
     (b) the sale or other Disposition of any property or assets in the ordinary
course of business or in connection with an Exempt Sale and Leaseback
Transaction;
     (c) the sale or other Disposition of accounts receivable pursuant to any
Factoring Transaction;
     (d) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in connection with
the compromise or collection thereof; provided that, in the case of any Foreign
Subsidiary of the Borrower, any such sale or discount may be with recourse if
such sale or discount is consistent with customary practice in such Foreign
Subsidiary’s country of business;
     (e) any Disposition of Capital Stock of a Subsidiary that becomes a Parent
Entity (“New Parent”), including as a result of a merger of the Borrower with a
Subsidiary in which (x) previously outstanding Capital Stock of the Borrower is
converted into or becomes a right to receive Capital Stock of a New Parent and
(y) Capital Stock of the Borrower as the continuing or surviving Person in such
merger consists of Capital Stock directly or indirectly held by a New Parent;
     (f) subject to any applicable limitations set forth in Section 7.5,
Dispositions of any assets or property by the Borrower or any of its
Subsidiaries to the Borrower or any Wholly Owned Subsidiary of the Borrower;
     (g) (i) the abandonment or other Disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the

81



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries taken as a whole and (ii) licensing of
intellectual property in the ordinary course of business;
     (h) any Disposition by the Borrower or any of its Subsidiaries, provided
that the Net Cash Proceeds of each such Disposition do not exceed $2,500,000 and
the aggregate Net Cash Proceeds of all Dispositions in any fiscal year made
pursuant to this paragraph (h) do not exceed $5,000,000;
     (i) any Asset Sale by the Borrower or any other Loan Party, or other
Disposition by any other Subsidiary of the Borrower, the Net Cash Proceeds of
which, together with the Net Cash Proceeds of other Asset Sales and Dispositions
pursuant to this Section 7.6(i), do not exceed the greater of $50,000,000 or
8.5% of Consolidated Tangible Assets  in the aggregate after the Closing Date,
provided that in the case of any such Asset Sale, an amount equal to 100% of the
Net Cash Proceeds of all such Asset Sales less the Reinvested Amount is applied
in accordance with Section 3.4(c)(i)(2); and
     (j) any Disposition set forth on Schedule 7.6(j).
     Section 7.7 Limitation on Dividends and Share Repurchases.
     Declare or pay any dividend (other than dividends payable solely in Capital
Stock (other than Disqualified Capital Stock) of the Borrower or options,
warrants or other rights to purchase Capital Stock (other than Disqualified
Capital Stock) of the Borrower) on, or make any payment on account of (including
to set apart assets for a sinking or other analogous fund for) the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of Capital Stock of the Borrower or any warrants or options to purchase
any such Capital Stock, whether now or hereafter outstanding, or make any other
distribution (other than distributions payable solely in Capital Stock (other
than Disqualified Capital Stock) of the Borrower or options, warrants or other
rights to purchase common stock of the Borrower) in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower, except that:
     (a) the Borrower may pay or make any dividend, payment or distribution in
an amount not exceeding the Available Excluded Contribution Amount immediately
prior to the time of the payment or making of such dividend, payment or
distribution, provided that no such dividend, payment or distribution shall be
permitted if a Default or Event of Default has occurred and is continuing or
would result therefrom unless the aggregate amount of such dividend, payment or
distribution does not exceed the aggregate amount of any Excluded Contributions
(to the extent not applied to permit any dividend, payment or distribution
pursuant to this Section 7.7(a)) received within the 90 day period preceding the
date of such dividend, payment or distribution;
     (b) after the fiscal year ended October 31, 2010, the Borrower may pay or
make any other dividend, payment or distribution in an amount not exceeding the
Available Amount immediately prior to the time of the payment or making of such
dividend, payment or distribution; provided that, at the time of such payment,
dividend or distribution, (i) no Default or Event of Default has occurred and is
continuing or would

82



--------------------------------------------------------------------------------



 



result therefrom and (ii) immediately after giving effect to such dividend,
payment or distribution, the Consolidated Leverage Ratio of the Borrower as of
the last day of the Most Recent Four Quarter Period, calculated on a pro forma
basis after giving effect to such dividend, payment or distribution, is less
than 4.00 to 1.00;
     (c) the Borrower may pay cash dividends in an amount sufficient to allow
any Parent Entity to pay expenses (other than taxes) incurred in the ordinary
course of business, provided that, if any Parent Entity shall own any material
assets other than the Capital Stock of the Borrower or another Parent Entity or
other assets relating to the ownership interest of such Parent Entity in another
Parent Entity, the Borrower or its Subsidiaries, such cash dividends with
respect to such Parent Entity shall be limited to the reasonable and
proportional share, as determined by the Borrower in its reasonable discretion,
of such expenses incurred by such Parent Entity relating or allocable to its
ownership interest in the Borrower or another Parent Entity and such other
related assets;
     (d) the Borrower may pay cash dividends in an amount sufficient to cover
reasonable and necessary expenses (including professional fees and expenses)
(other than taxes) incurred by any Parent Entity in connection with
(i) registration, public offerings and exchange listing of equity or debt
securities and maintenance of the same, (ii) compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any of the other Loan Documents and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor), provided that, in the case of sub-clause (i) above, if any Parent
Entity shall own any material assets other than the Capital Stock of the
Borrower or another Parent Entity or other assets relating to the ownership
interest of such Parent Entity in another Parent Entity, the Borrower or its
Subsidiaries, with respect to such Parent Entity such cash dividends shall be
limited to the reasonable and proportional share, as determined by the Borrower
in its reasonable discretion, of such expenses incurred by such Parent Entity
relating or allocable to its ownership interest in another Parent Entity, the
Borrower and such other assets;
     (e) the Borrower may repurchase or may pay cash dividends in an amount
sufficient to allow any Parent Entity to repurchase shares of Capital Stock of
the Borrower or such Parent Entity, as the case may be, or rights, options or
units in respect thereof from any Management Investors or former Management
Investors (or any of their respective heirs, successors, assigns, legal
representatives or estates), or as otherwise contemplated by any Management
Subscription Agreements, for an aggregate purchase price not to exceed
$5,000,000; provided that such amount shall be increased by (i) an amount equal
to $2,500,000 on each anniversary of the Closing Date, commencing on the first
anniversary of the Closing Date, and (ii) an amount equal to the proceeds to the
Borrower (whether received by it directly or from a Parent Entity or applied to
pay Parent Entity expenses) of any resales or new issuances of shares and
options to any Management Investors, at any time after the initial issuances to
any Management Investors, together with the aggregate amount of deferred
compensation owed by the Borrower or any of its Subsidiaries to any Management
Investor that shall thereafter have been cancelled, waived or exchanged at any
time after the initial issuances to any thereof

83



--------------------------------------------------------------------------------



 



in connection with the grant to such Management Investor of the right to receive
or acquire shares of the Borrower’s or any Parent Entity’s Capital Stock;
     (f) the Borrower may pay cash dividends, or make payments (i) pursuant to
any Tax Sharing Agreement and (ii) to any Parent Entity to pay or permit any
Parent Entity to pay any Related Taxes;
     (g) the Borrower may pay cash dividends in an amount sufficient to allow
any Parent Entity to pay all fees and expenses incurred in connection with the
Transactions and the other transactions expressly contemplated by this Agreement
and the other Loan Documents;
     (h) the Borrower may repurchase or withhold, or may pay cash or other
dividends in an amount sufficient to allow any Parent Entity to repurchase or
withhold, Capital Stock of the Borrower or any Parent Entity in connection with
the exercise of stock options or warrants or the vesting of restricted stock
(including restricted stock units) if such Capital Stock represent a portion of
the exercise price of, or withholding obligation with respect to such options,
warrants or restricted stock; and
     (i) in addition to cash dividends, payments and distributions expressly
permitted by this Section 7.7, the Borrower may make cash dividends, payments
and distributions in an aggregate amount not to exceed 2.5% of Consolidated
Tangible Assets.
For the purposes of this Section 7.7, if the Convertible Notes Indenture is
amended, modified or otherwise supplemented or any provision thereof is waived
after the Closing Date, any payments made with respect to the Convertible Notes
in excess of principal, interest and other fees payable with respect to the
Convertible Notes prior to such amendment, modification, supplement or waiver
because of such amendment, modification, supplement or waiver through and
including the final redemption, repurchase or retirement of the Convertible
Notes shall be deemed to be a dividend subject to the provisions of this
Section 7.7.
     Section 7.8 Limitation on Investments, Loans and Advances.
     Make any advance, loan, extension of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets constituting a business unit of, or make any other investment, in cash or
by transfer of assets or property, in (each an “Investment”), any other Person,
except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;
     (c) Investments existing on the Closing Date;
     (d) Investments in notes receivable and other instruments and securities
obtained in connection with transactions permitted by Section 7.6(d);

84



--------------------------------------------------------------------------------



 



     (e) loans and advances to officers, directors or employees of the Borrower
or any of its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Closing Date, (iii) made after the
Closing Date for relocation expenses in the ordinary course of business,
(iv) made for other purposes in an aggregate amount (as to the Borrower and all
of its Subsidiaries), together with the aggregate amount of all Guarantee
Obligations permitted pursuant to Section 7.4(d)(iii), of up to $5,000,000
outstanding at any time and (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 7.10;
     (f) loans and advances to Management Investors in connection with the
purchase by such Management Investors of Capital Stock of any Parent Entity (so
long as such Parent Entity applies an amount equal to the net cash proceeds of
such purchases to, directly or indirectly, make capital contributions to, or
purchase Capital Stock of, the Borrower or applies such proceeds to pay Parent
Entity expenses) or the Borrower of up to $10,000,000 outstanding at any one
time;
     (g) Investments by the Borrower or any Subsidiary in the Borrower or any
other Subsidiary;
     (h) acquisitions expressly permitted by Section 7.9;
     (i) Investments of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements or under Permitted Hedging Arrangements;
     (j) Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business or
otherwise described in Sections 7.3(c), 7.3(d) or 7.3(f);
     (k) Investments representing non-cash consideration received by the
Borrower or any of its Subsidiaries in connection with any Disposition or Asset
Sale, provided that in the case of any Disposition or Asset Sale permitted under
Sections 7.6(h) or 7.6(i), such non-cash consideration constitutes not more than
25% of the aggregate consideration received in connection with such Disposition
or Asset Sale and any such non-cash consideration received by the Borrower or
any other Loan Party is pledged to the Collateral Agent for the benefit of the
Lenders pursuant to the Security Documents;
     (l) Investments by the Borrower or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement in respect of which no
other co-investor or other Person has a greater legal or beneficial ownership
interest than the Borrower or such Subsidiary in an aggregate amount not to
exceed an amount equal to $10,000,000 outstanding at any time; provided that
(i) such amount shall be increased by an amount equal to $2,500,000 on each
anniversary of the Closing Date, so long as no Default or Event of Default shall
have occurred and be continuing on any date on which such amount is to be
increased, (ii) such amount and any increase in such amount permitted by clause
(i) shall be reduced by the aggregate principal amount of Indebtedness in
respect of Guarantee Obligations permitted by Section 7.4(n), (iii) the

85



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary complies with the provisions of Section 6.9(b)
hereof, if applicable, with respect to such ownership interest;
     (m) Investments in industrial development or revenue bonds or similar
obligations secured by property or assets leased to and operated by the Borrower
or any of its Subsidiaries that were issued in connection with the financing or
refinancing of such property or assets, so long as the Borrower or any such
Subsidiary may obtain title to such property or assets at any time by optionally
canceling such bonds or obligations, paying a nominal fee and terminating such
financing transaction;
     (n) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Borrower or any of its Subsidiaries
in connection with any bankruptcy proceeding or other reorganization of such
other Person or as a result of foreclosure, perfection or enforcement of any
Lien or exchange for evidences of Indebtedness, securities or other property of
such other Person held by the Borrower or any of its Subsidiaries; provided that
any such securities or other property received by the Borrower or any other Loan
Party is pledged to the Collateral Agent for the benefit of the Lenders pursuant
to the Security Documents;
     (o) any Investment to the extent made using Capital Stock of the Borrower
(other than Disqualified Capital Stock) or Capital Stock of any Parent Entity as
consideration;
     (p) in addition to Investments otherwise expressly permitted by this
Section 7.8, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount outstanding at any time not to exceed the greater of (x) 4.5%
of Consolidated Tangible Assets and (y) $25,000,000; provided that (in the case
of this clause (y)) such amount shall be increased by the amount of Cumulative
Excess Cash Flow Not Otherwise Applied (which shall be available for use
hereunder only at any time that the Consolidated Leverage Ratio of the Borrower
as at the last day of the Most Recent Four Quarter Period is less than or equal
to 4.00 to 1.00);
     (q) any Investment in an amount that does not exceed the Available Amount
immediately prior to the time of the making of such Investment; provided that no
Default or Event of Default has occurred and is continuing or would result
therefrom;
     (r) any Investment in an amount that does not exceed the Available Excluded
Contribution Amount immediately prior to the time of the making of such
Investment; and
     (s) any Investment expressly permitted by Section 7.7.
     For purposes of determining compliance with this Section 7.8, in the event
that any Investment meets the criteria of more than one of the types of
Investments described in clauses (a) through (s) above, the Borrower, in its
sole discretion, shall classify such item of Investment and may include the
amount and type of such Investment in one or more of such clauses (including in
part under one such clause and in part under another such clause).

86



--------------------------------------------------------------------------------



 



     Section 7.9 Limitations on Certain Acquisitions.
     Acquire by purchase or otherwise all the business or assets of, or stock or
other evidences of beneficial ownership of, any Person, except that the Borrower
and its Subsidiaries shall be allowed to make any such acquisition so long as:
     (a) such acquisition is expressly permitted by Section 7.5, or
     (b) the aggregate consideration paid by the Borrower and its Subsidiaries
for such acquisition (including cash and Indebtedness incurred or assumed in
connection with such acquisition) consists of any combination of:
     (i) Capital Stock of the Borrower or any Parent Entity; and/or
     (ii) Cash, property and/or Indebtedness (whether incurred or assumed) in an
aggregate amount not exceeding the greater of (x) the sum of (A) the aggregate
Net Cash Proceeds of all Asset Sales pursuant to Section 7.6 not required to be
applied to a mandatory prepayment of the Term Loans pursuant to
Section 3.4(c)(i)(2) plus (B) Cumulative Excess Cash Flow Not Otherwise Applied
and (y) the Available Amount immediately prior to the time of payment of such
cash consideration pursuant to this clause (ii)(y); and/or
     (iii) Cash, property and/or Indebtedness (whether incurred or assumed) in
an aggregate amount not exceeding the Available Excluded Contribution Amount
immediately prior to the time of payment of such cash consideration pursuant to
this clause (iii); and/or
     (iv) other cash, property and Indebtedness (whether incurred or assumed) in
an aggregate amount that, when aggregated with all other amounts of such cash
and property paid, and Indebtedness incurred or assumed, in each case in
reliance on this clause (iv), does not exceed $20,000,000 in the aggregate since
the Closing Date; or
     (c) (i) immediately after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing as a result of such
acquisition, (ii) the Consolidated Leverage Ratio for the Most Recent Four
Quarter Period, calculated on a pro forma basis giving effect to such
acquisition, is equal to or less than either (x) 4.00 to 1.00 or (y) the
Consolidated Leverage Ratio for the Most Recent Four Quarter Period prior to
giving effect such acquisition (such calculation to be made in a manner
reasonably satisfactory to the Administrative Agent and evidenced by a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent (which shall promptly deliver copies to each Lender)
promptly upon or prior to the consummation of such acquisition), and (iii) the
acquired Person and its Subsidiaries (to the extent the same become Wholly Owned
Domestic Subsidiaries) shall become Guarantors pursuant to the terms of
Section 6.9(b).

87



--------------------------------------------------------------------------------



 



     Section 7.10 Limitation on Transactions with Affiliates.
     Enter into any transaction, including any purchase, sale, lease or exchange
of property or the rendering of any service, with any Affiliate unless such
transaction is (a) otherwise permitted under this Agreement, and (b) upon terms
no less favorable to the Borrower or such Subsidiary, as the case may be, than
it would obtain in a comparable arm’s length transaction with a Person which is
not an Affiliate; provided that nothing contained in this Section 7.10 shall be
deemed to prohibit:
     (a) the Borrower or any of its Subsidiaries from entering into or
performing any consulting, management or employment agreements or other
compensation arrangements with a director, officer or employee of the Borrower
or any of its Subsidiaries that provides for annual aggregate base compensation
not in excess of $2,000,000 for each such director, officer or employee;
     (b) the Borrower or any of its Subsidiaries from entering into or
performing an agreement with any CD&R Investor or any Affiliate of any CD&R
Investor for the rendering of management, consulting or financial advisory
services for compensation not to exceed in the aggregate $2,000,000 per year
plus reasonable out-of-pocket expenses;
     (c) the payment of transaction expenses in connection with this Agreement
or any of the Transactions;
     (d) the Borrower or any of its Subsidiaries from entering into, making
payments pursuant to and otherwise performing an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent or employee of the Borrower or any of its
Subsidiaries or any Parent Entity, in respect of liabilities (A) arising under
the Securities Act, the Exchange Act and any other applicable securities laws or
otherwise, in connection with any offering of securities by any Parent Entity
(provided that, if such Parent Entity shall own any material assets other than
the Capital Stock of the Borrower or another Parent Entity, or other assets
relating to the ownership interest of such Parent Entity in the Borrower or
another Parent Entity, such liabilities shall be limited to the reasonable and
proportional share, as determined by the Borrower in its reasonable discretion,
of such liabilities relating or allocable to the ownership interest of such
Parent Entity in the Borrower or another Parent Entity and such other related
assets) or the Borrower or any of its Subsidiaries, (B) incurred to third
parties for any action or failure to act of the Borrower or any of its
Subsidiaries or any Parent Entity or any of their predecessors or successors,
(C) arising out of the performance by any Affiliate of any CD&R of management
consulting or financial advisory services provided to the Borrower or any of its
Subsidiaries or any Parent Entity, (D) arising out of the fact that any
indemnitee was or is a director, officer, agent or employee of the Borrower or
any of its Subsidiaries or any Parent Entity, or is or was serving at the
request of any such corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or enterprise or (E) to
the fullest extent permitted by Delaware or other applicable state law, arising
out of any breach or alleged breach by such indemnitee of his or her fiduciary

88



--------------------------------------------------------------------------------



 



duty as a director or officer of the Borrower or any of its Subsidiaries or any
Parent Entity;
     (e) the Borrower or any of its Subsidiaries from (i) performing any
agreements or commitments with or to any Affiliate existing on the Closing Date
(including the Investment Documents) or (ii) entering into and performing any
Tax Sharing Agreement;
     (f) any transaction permitted under Sections 3.4(b), 7.4, 7.5, 7.7, 7.8(e)
or 7.8(f), and any transaction with a Wholly Owned Subsidiary of the Borrower;
     (g) the Borrower from paying to CD&R, any CD&R Investor or any of their
respective Affiliates fees of up to $8,250,000 in the aggregate, plus
out-of-pocket expenses, in connection with the Transactions;
     (h) the Transactions and all transactions relating thereto and agreements
in connection therewith, including in connection with the Investment Documents;
and
     (i) any issuance or sale of Capital Stock of the Borrower or capital
contribution to the Borrower.
     For purposes of this Section 7.10, (A) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (b) of the
first sentence hereof if (i) such transaction is approved by a majority of the
Disinterested Directors of the board of directors of any Parent Entity, the
Borrower or such Subsidiary, or (ii) in the event that at the time of any such
transaction, there are no Disinterested Directors serving on the board of
directors of any Parent Entity, the Borrower or such Subsidiary, such
transaction shall be approved by a nationally recognized expert with expertise
in appraising the terms and conditions of the type of transaction for which
approval is required, and (B) “Disinterested Director” shall mean, with respect
to any Person and transaction, a member of the board of directors of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.
     Section 7.11 Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents.
     (a) Make any optional payment or prepayment on or optional repurchase or
redemption of any Subordinated Indebtedness, other than the Convertible Notes,
including any optional payments on account of, or for a sinking or other
analogous fund for, the repurchase, redemption, defeasance or other acquisition
thereof, except optional payments, prepayments, repurchases, redemptions,
defeasance or other acquisition of such Subordinated Indebtedness (x) in an
amount that does not exceed the Cumulative Excess Cash Flow Not Otherwise
Applied so long as the Consolidated Leverage Ratio of the Borrower for the Most
Recent Four Quarter Period (after giving effect to such payment, prepayment,
repurchase, redemption, defeasance or other acquisition) is less than or equal
to 4.00 to 1.00, (y) in an amount that does not exceed the sum of (1) the
Available Amount plus (2) the Available Excluded Contribution Amount immediately
prior to the time of making of such optional payment, prepayment, repurchase or

89



--------------------------------------------------------------------------------



 



redemption or (z) out of the Net Proceeds of, or in exchange for Subordinated
Indebtedness or Capital Stock of the Borrower or any Parent Entity.
     (b) In the event of the occurrence of a Change of Control, repurchase or
repay any Subordinated Indebtedness or any portion thereof, unless the Borrower
shall have (i) made payment in full of the Term Loans and any other amounts then
due and owing to any Lender or the Administrative Agent hereunder and under any
Note or (ii) made an offer to pay the Term Loans and any amounts then due and
owing to each Lender and the Administrative Agent hereunder and under any Note
and shall have made payment in full thereof to each such Lender or the
Administrative Agent which has accepted such offer.
     (c) Amend, supplement, waive or otherwise modify any of the provisions of
any documents governing Subordinated Indebtedness (including pursuant to an
extension, renewal, replacement or refinancing thereof) which amends,
supplements, waives, or otherwise modifies any subordination provisions
contained therein in any manner that is adverse to the Lenders in any material
respect.
     (d) Amend, supplement, waive or otherwise modify any of the terms and
conditions of the Tax Sharing Agreement in any manner that would increase the
amounts payable by Borrower or any of its Subsidiaries thereunder or otherwise
amend, supplement, waive or otherwise modify any of the terms and conditions of
the Tax Sharing Agreement except to the extent that any such amendment,
supplement, waiver or modification could not reasonably be expected to have a
Material Adverse Effect.
     Section 7.12 Limitation on Lines of Business. Enter into any business,
either directly or through any Subsidiary or joint venture or similar
arrangement described in Section 7.8(l), except for those businesses of the same
general type as those in which the Borrower and its Subsidiaries are engaged on
the Closing Date or which are reasonably related thereto, taken as a whole, and
any other business that in the aggregate is not material to the Borrower and its
Subsidiaries, taken as a whole.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Defaults. If any of the following events shall occur and be
continuing:
     (a) The Borrower shall fail to pay any principal of any Term Loan when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Term Loan, or any other amount payable hereunder, within five (5) days after any
such interest or other amount becomes due in accordance with the terms hereof;
or
     (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document

90



--------------------------------------------------------------------------------



 



shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or
     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.7(a) or Article VII of this Agreement or
Section 5.2.2 of the Guarantee and Collateral Agreement; provided that, in the
case of a default in the observance or performance of its obligations under
Section 6.7(a) hereof, such default shall have continued unremedied for a period
of two days after a Responsible Officer of the Borrower shall have discovered or
should have discovered such default, and provided further that, in the case of a
default in the observance of or compliance with its obligations under
Section 7.1(a) hereof for any four fiscal quarter period, such default shall
have continued unremedied for a period of five Business Days after the
Calculation Date with respect to such period; or
     (d) Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Article VIII), and such
default shall continue unremedied for a period ending on the earlier of (i) the
date 32 days after a Responsible Officer of the Borrower shall have discovered
or should have discovered such default and (ii) the date 15 days after written
notice has been given to the Borrower by the Administrative Agent or the
Required Lenders; or
     (e) The Borrower or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Indebtedness in excess of $15,000,000
or (y) in the payment of any Guarantee Obligation in excess of $15,000,000,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness or Guarantee Obligation referred to in
clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable (an
“Acceleration”), and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given, and (in the case of any Indebtedness or
Guarantee Obligation created under the ABL Facility Documents) either a further
period of 30 days shall have elapsed or such Acceleration of such Indebtedness
or Guarantee Obligation shall have occurred; or
     (f) If (i) any Loan Party or any Material Subsidiaries of the Borrower
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement,

91



--------------------------------------------------------------------------------



 



adjustment, winding-up, liquidation, dissolution, composition or other similar
relief with respect to it or its debts, or (B) seeking appointment of a
receiver, interim receiver, receivers, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Loan Party or any Material Subsidiaries of the Borrower
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Loan Party or any Material Subsidiaries of the
Borrower any case, proceeding or other action of a nature referred to in clause
(i) above which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged, unstayed
or unbonded for a period of 60 days; or (iii) there shall be commenced against
any Loan Party or any Material Subsidiaries of the Borrower any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Loan Party or any Material Subsidiaries of the
Borrower shall take any corporate action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party or any Material Subsidiaries of
the Borrower shall be generally unable to, or shall admit in writing its general
inability to, pay its debts as they become due; or
     (g) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of either of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA,
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could be reasonably expected to result in a
Material Adverse Effect; or
     (h) One or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving in the aggregate at any time a liability
(net of any insurance or indemnity payments actually received in respect thereof
prior to or within 60 days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) of $15,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

92



--------------------------------------------------------------------------------



 



     (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or any
Loan Party which is a party to any of the Security Documents shall so assert in
writing, or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than in connection
with any termination of such Lien in respect of any Collateral as permitted
hereby or by any Security Document), and such failure of such Lien to be
perfected and enforceable with such priority shall have continued unremedied for
a period of 20 days; or
     (j) A Change of Control shall have occurred;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments, if any, shall immediately terminate and the Term
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders the Administrative Agent shall,
by notice to the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments, if any, shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Term Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.
     Section 8.2 Waiver of Prior Defaults. Effective as of the Closing Date, the
Lenders and the Administrative Agent hereby irrevocably waive any Default or
Event of Default in existence under the terms and provisions of the Original
Credit Agreement immediately prior to the effectiveness of the amendment and
restatement of the Original Credit Agreement by this Agreement, and any right or
remedy with respect thereto under or relating to any Loan Document or any Credit
Document. For purposes of the preceding sentence, the terms “Default”, “Event of
Default” and “Credit Document” are used as defined in the Original Credit
Agreement.
     Section 8.3 Waiver of Notices. Except as expressly provided above in this
Article VIII, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.
ARTICLE IX
THE AGENTS AND THE OTHER REPRESENTATIVES
     Section 9.1 Appointment.
     Each Lender hereby irrevocably designates and appoints Wachovia Bank,
National Association as the Administrative Agent and Collateral Agent of such
Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes

93



--------------------------------------------------------------------------------



 



Wachovia Bank, National Association, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent and the Other
Representatives shall not have any duties or responsibilities, except, in the
case of the Administrative Agent and the Collateral Agent, those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent or the Other Representatives. Each of the
Agents may perform any of their respective duties under this Agreement, the
other Loan Documents and any other instruments and agreements referred to herein
or therein by or through its respective officers, directors, agents, employees
or affiliates (it being understood and agreed, for avoidance of doubt and
without limiting the generality of the foregoing, that the Administrative Agent
and Collateral Agent may perform any of their respective duties under the
Security Documents by or through one or more of their respective affiliates).
     Section 9.2 Delegation of Duties.
     In performing its functions and duties under this Agreement, each Agent
shall act solely as agent for the Lenders and, as applicable, the other Secured
Parties, and no Agent assumes any (and shall not be deemed to have assumed any)
obligation or relationship of agency or trust with or for the Borrower or any of
its Subsidiaries. Each Agent may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys-in-fact
(including the Collateral Agent in the case of the Administrative Agent), and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact or counsel selected by it with reasonable care.
     Section 9.3 Exculpatory Provisions.
     None of the Administrative Agent or any Other Representative nor any of
their officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action taken or omitted to be taken by such Person
under or in connection with this Agreement or any other Loan Document (except
for the gross negligence or willful misconduct of such Person or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates) or
(b) responsible in any manner to any of the Lenders for (i) any recitals,
statements, representations or warranties made by the Borrower or any other Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or any Other
Representative under or in connection with, this Agreement or any other Loan
Document, (ii) for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Notes or any other Loan
Document, (iii) for any failure of the Borrower or any other Loan Party to
perform its obligations hereunder or under any other Loan Document, (iv) the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Loan Document, (v) the satisfaction of any of the
conditions precedent set forth in Article V, or (vi) the existence or

94



--------------------------------------------------------------------------------



 



possible existence of any Default or Event of Default. Neither the
Administrative Agent nor any Other Representative shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any other Loan Party. Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or given to the Administrative Agent for the
account of or with copies for the Lenders, the Administrative Agent and the
Other Representatives shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any other Loan Party which may come into the possession of the
Administrative Agent and the Other Representatives or any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
     Section 9.4 Reliance by the Administrative Agent.
     The Administrative Agent shall be entitled to rely, and shall be fully
protected (and shall have no liability to any Person) in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
Any request, authority or consent of any Person or entity who, at the time of
making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor. The Administrative Agent shall be fully justified
as between itself and the Lenders in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to Section 10.1(a) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and any Notes and the other Loan Documents in accordance with a
request of the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to Section 10.1(a), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Term Loans.
     Section 9.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that

95



--------------------------------------------------------------------------------



 



the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action reasonably promptly with respect to such Default or Event of Default
as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to Section 10.1(a); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
     Section 9.6 Acknowledgements and Representations by Lenders.
     Each Lender expressly acknowledges that none of the Administrative Agent or
the Other Representatives nor any of their officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or any Other
Representative hereafter taken, including any review of the affairs of the
Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or such Other
Representative to any Lender. Each Lender represents to the Administrative
Agent, the Other Representatives and each of the Loan Parties that,
independently and without reliance upon the Administrative Agent, the Other
Representatives or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties, it
has made its own decision to make its Term Loans hereunder and enter into this
Agreement and it will make its own decisions in taking or not taking any action
under this Agreement and the other Loan Documents and, except as expressly
provided in this Agreement, neither the Administrative Agent nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Term Loans or at any time or times
thereafter. Each Lender represents to each other party hereto that it is a bank,
savings and loan association or other similar savings institution, insurance
company, investment fund or company or other financial institution which makes
or acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder. Each Lender acknowledges and agrees to
comply with the provisions of Section 10.6 applicable to the Lenders hereunder.
     Section 9.7 Indemnification.
     (a) The Lenders agree to indemnify each Agent (or any Affiliate thereof)
(to the extent not reimbursed by the Borrower or any other Loan Party and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Total Credit Percentages in effect on the date on which
indemnification is sought under this Section from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Term Loans) be imposed on,
incurred by or asserted against the Administrative Agent (or any Affiliate
thereof) in any way relating to or arising out

96



--------------------------------------------------------------------------------



 



of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent (or
any Affiliate thereof) under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from (a) such Agent’s
gross negligence or willful misconduct or (b) claims made or legal proceedings
commenced against such Agent by any security holder or creditor thereof arising
out of and based upon rights afforded any such security holder or creditor
solely in its capacity as such. The agreements in this Section shall survive the
payment of the Term Loans and all other amounts payable hereunder.
     (b) The agreements in this Section 9.7 shall survive the payment of all
Borrower Obligations and Guaranteed Obligations (each as defined in the
Guarantee and Collateral Agreement).
     Section 9.8 The Administrative Agent and Other Representatives in Their
Individual Capacity.
     The Administrative Agent, the Other Representatives and their Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower or any other Loan Party as though the Administrative
Agent and the Other Representatives were not the Administrative Agent or the
Other Representatives hereunder and under the other Loan Documents. With respect
to Term Loans made or renewed by them and any Note issued to them, the
Administrative Agent and the Other Representatives shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though they were not the Administrative Agent or an
Other Representative, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and the Other Representatives in their individual
capacities.
     Section 9.9 Collateral Matters.
     (a) Each Lender authorizes and directs the Collateral Agent to (x) enter
into the Security Documents and the Intercreditor Agreement for the benefit of
the Lenders and the other Secured Parties and (y) enter into any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to the Intercreditor Agreement or enter into a separate
intercreditor agreement in connection with the incurrence of any Loan Party or
any Subsidiary thereof of Additional Indebtedness (the “Intercreditor Agreement
Supplement”) to permit such Additional Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents). Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Collateral Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Security Documents or the
Intercreditor Agreement (as amended by any Intercreditor Agreement Supplement),
and the exercise by the Agents or the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with

97



--------------------------------------------------------------------------------



 



respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.
     (b) The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to, and the Administrative Agent and the
Collateral Agent, as applicable, shall release any Lien granted to or held by
such Agent upon any Collateral (i) upon termination of the Commitments and
payment and satisfaction of all of the obligations under the Loan Documents at
any time arising under or in respect of this Agreement or the Loan Documents or
the transactions contemplated hereby or thereby, (ii) upon the sale or other
Disposition of such Collateral (to a Person other than a Loan Party) expressly
permitted under Section 7.6, including sales in the ordinary course of business,
(iii) upon any merger, amalgamation, consolidation, sale, lease, transfer or
other Disposition expressly permitted under Section 7.5(d) and (iv) if approved,
authorized or ratified in writing by the Required Lenders (or such greater
amount, to the extent required by Section 10.1) or (v) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent or the Collateral Agent, at any time, the Lenders shall
confirm in writing such Agent’s authority to release particular types or items
of Collateral pursuant to this Section 9.9.
     (c) The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Section 10.18. Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
subsection 9.9(c).
     (d) No Agent shall have any obligation whatsoever to the Lenders to assure
that the Collateral exists or is owned by the Borrower or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this Section 9.9 or
in any of the Security Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, each Agent may
act in any manner it may deem appropriate, in its sole discretion, given such
Agent’s own interest in the Collateral as Lender and that no Agent shall have
any duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct.
     (e) Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Section 10.18 with the written
consent of the Agent party thereto and the Loan Party party thereto.
     (f) The Collateral Agent may, and hereby does, appoint the Administrative
Agent as its agent for the purposes of holding any Collateral and/or perfecting
the Collateral Agent’s security interest therein and for the purpose of taking
such other action with respect to the collateral as such Agents may from time to
time agree.

98



--------------------------------------------------------------------------------



 



     Section 9.10 Successor Agent.
     (a) Subject to the appointment of a successor as set forth herein, the
Administrative Agent and the Collateral Agent may resign or be removed as
Administrative Agent or Collateral Agent, respectively, under this Agreement and
the other Loan Documents, as follows:
     (i) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent or Collateral Agent, respectively, upon 10 days’ notice to
the Lenders and the Borrower.
     (ii) If the Administrative Agent or the Collateral Agent is a Defaulting
Lender or an Affiliate of a Defaulting Lender, either the Required Lenders or
the Borrower may, upon 10 days’ notice to the Administrative Agent or Collateral
Agent, as applicable, remove such agent.
     (iii) If an ABL Default Event shall have occurred and be continuing, and
the Administrative Agent or Collateral Agent, as applicable, is an Affiliate of
or the same Person as the administrative agent or collateral agent under the ABL
Facility Agreement, the Required Lenders may, upon 10 days’ notice to the
Administrative Agent or Collateral Agent, as applicable, remove such agent.
     (b) If the Administrative Agent or Collateral Agent shall resign or be
removed as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent or
the Collateral Agent, as applicable, and the term “Administrative Agent” or
“Collateral Agent,” as applicable, shall mean such successor agent effective
upon such appointment and approval, and the former Agent’s rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Term Loans.
After any retiring Agent’s resignation or removal as Agent, the provisions of
this Article IX shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents. Additionally, after any retiring Agent’s resignation as such Agent,
the provisions of this Section shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement
and the other Loan Documents.
     (c) Any successor agent shall be subject to approval by the Borrower, which
approval (i) shall not be unreasonably withheld or delayed in the case of any
successor agent that is a commercial bank with a combined capital and surplus of
at least $500,000,000 and (ii) may otherwise be withheld by the Borrower in its
sole discretion. It is understood and agreed that the Borrower shall have no
obligation to pay any fee to any successor agent that is greater than or in
addition to the fees payable to the Administrative Agent on the date hereof.

99



--------------------------------------------------------------------------------



 



     Section 9.11 Other Representatives.
     None of the entities identified as joint bookrunners and joint lead
arrangers pursuant to the definition of Other Representative contained herein,
shall have any duties or responsibilities hereunder or under any other Loan
Document in its capacity as such.
     Section 9.12 Withholding Tax.
     To the extent required by any applicable law, each Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
tax, and in no event shall such Agent be required to be responsible for or pay
any additional amount with respect to any such withholding. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that any
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify such Agent of a change in
circumstances which rendered the exemption from or reduction of withholding tax
ineffective or for any other reason, such Lender shall indemnify such Agent
fully for all amounts paid, directly or indirectly, by such Agent as tax or
otherwise, including any penalties or interest and together with any expenses
incurred.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Amendments and Waivers.
     (a) Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this Section 10.1. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
and the Collateral Agent may, from time to time, (x) enter into with the
respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders, the
Administrative Agent or the Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Term
Loan or of any scheduled installment thereof under Section 2.3, or reduce or
forgive the stated rate of any interest, commission or fee payable hereunder
(other than as a result of any waiver of the applicability of any post-default
increase in interest rates), or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, or change the currency in which any Term Loan is payable, in each
case without the consent of each Lender directly and adversely affected

100



--------------------------------------------------------------------------------



 



thereby (it being understood that (x) waivers, amendment, supplements or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitment of all Lenders shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender and (y) any waiver, amendment,
supplement or modification of Section 3.4 or Section 3.7 shall not be subject to
this clause (i));
     (ii) amend, modify or waive any provision of this Section 10.1(a) or reduce
the percentage specified in the definition of Required Lenders, or consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents (other than pursuant to
Section 7.5 or Section 10.6(a)), in each case without the written consent of all
the Lenders;
     (iii) release any Guarantor under any Security Document, or, in the
aggregate (in a single transaction or a series of related transactions),
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);
     (iv) require any Lender to make Term Loans having an Interest Period of
longer than six months without the consent of such Lender; or
     (v) amend, modify or waive any provision of Article IX without the written
consent of the then Administrative Agent and of any Other Representative
affected thereby;
provided further that, notwithstanding the foregoing, the Collateral Agent may,
in its discretion, release the Lien on Collateral valued in the aggregate not in
excess of $10,000,000 in any fiscal year without the consent of any Lender.
     (b) Any waiver and any amendment, supplement or modification pursuant to
this Section 10.1 shall apply to each of the Lenders and shall be binding upon
the Loan Parties, the Lenders, the Administrative Agent and all future holders
of the Term Loans. In the case of any waiver, each of the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
     (c) Notwithstanding any provision herein to the contrary, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facilities and the accrued interest
and fees in respect thereof, (y) to include, as appropriate, the Lenders holding
such credit facilities in any

101



--------------------------------------------------------------------------------



 



required vote or action of the Required Lenders or of the Lenders of each
Facility hereunder and (z) to provide class protection for any additional credit
facilities in a manner consistent with those provided the original Facilities
pursuant to the provisions of Section 10.1(a) as originally in effect.
     (d) Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth in Section 10.1(a), (x) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Term Loans, and each Lender acknowledges
that the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein and (y) the Required Lenders may
consent to allow a Borrower or Guarantor to use cash collateral in the context
of a bankruptcy or insolvency proceeding.
     (e) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Section 10.1(a), the consent of each Lender or
each affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”), then the Borrower may, on written notice to the
Administrative and the Non-Consenting Lender, replace such Non-Consenting Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.6 (with the assignment fee and any other costs and
expenses to be paid by the Borrower in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to the applicable change, waiver, discharge or
termination of this Agreement and/or the other Loan Documents; and provided,
further, that all obligations of the Borrower owing to the Non-Consenting Lender
relating to the Term Loans and participations so assigned shall be paid in full
by the assignee Lender to such Non-Consenting Lender concurrently with such
Assignment and Acceptance. In connection with any such replacement under this
Section 10.1(e), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Borrower after the later of (a) the date on which
the replacement Lender executes and delivers such Assignment and Acceptance
and/or such other documentation and (b) the date as of which all obligations of
the Borrower owing to the Non-Consenting Lender relating to the Term Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.
     Section 10.2 Notices.
     (a) All notices, requests, and demands to or upon the respective parties
hereto to be effective shall be in writing (including telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three days

102



--------------------------------------------------------------------------------



 



after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, electronic communication (including electronic message attachment and
internet or intranet websites reasonably approved by the Administrative Agent)
or delivery by a nationally recognized overnight courier, when received,
addressed as follows in the case of the Borrower, the Administrative Agent and
the Collateral Agent, and as set forth in Schedule A in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Term Loans:

              The Borrower: NCI Building Systems, Inc.
 
      10943 N. Sam Houston Parkway W.
 
      Houston, Texas 77064
 
      Attention: Chief Financial Officer
 
      Facsimile: 281-897-7837
 
      Telephone: 281-897-7658
 
      Email: mejohnson@ncilp.com
 
            with copies (which copies will not constitute notice) to:
 
       
 
      Debevoise & Plimpton LLP
 
      Attention: David A. Brittenham
 
      919 Third Avenue
 
      New York, New York 10022
 
      Facsimile: 212-909-6836
 
      Telephone: 212-909-6000
 
      Email: dabrittenham@debevoise.com
 
            The Administrative Agent and the Collateral Agent:
 
       
 
      Wells Fargo Securities, LLC
 
      Attention: Patrick McKinnon
 
      Facsimile: 704-374-3300
 
      Telephone: 704-715-4433
 
      Email: patrick.mckinnon@wachovia.com
 
       
 
      Wells Fargo Bank, NA
 
      21 Waterway Avenue, Suite 600
 
      The Woodlands, TX 77380
 
      Attention: Janet Ritter
 
      Facsimile: 281-362-6611
 
      Telephone: 281-362-6635
 
      Email: ritterj@wellsfargo.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 3.2, 3.4 or 3.7 shall not be effective until
received.

103



--------------------------------------------------------------------------------



 



     (b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may prior to receipt of written confirmation
act without liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from a Responsible Officer.
     Section 10.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Lender or any Loan Party, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Section 10.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in the other Loan
Documents (or in any amendment, modification or supplement hereto or thereto)
and in any certificate delivered pursuant hereto or such other Loan Documents
shall survive the execution and delivery of this Agreement and the making of the
Term Loans hereunder.
     Section 10.5 Payment of Expenses and Taxes.
     The Borrower agrees (a) to pay or reimburse the Agents and the Other
Representatives for (1) all their reasonable out-of-pocket costs and expenses
incurred in connection with (i) the syndication of the Facilities and the
development, preparation, execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, (ii) the
consummation and administration of the transactions (including the syndication
of the Commitments) contemplated hereby and thereby (including, without
limitation, any fees and expenses in connection with the resignation or removal
of the Administrative Agent pursuant to Section 9.10) and (iii) efforts to
monitor the Term Loans and verify, protect, evaluate, assess, appraise, collect,
sell, liquidate or otherwise dispose of any of the Collateral, and (2) (i) the
reasonable fees and disbursements of a single firm of counsel to Wachovia Bank,
National Association and such other special or local counsel, consultants,
advisors, appraisers and auditors whose retention (other than during the
continuance of an Event of Default) is approved by the Borrower, (b) to pay or
reimburse each Lender and the Agents for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender and the Agents for, and hold each Lender and the Agents harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment,

104



--------------------------------------------------------------------------------



 



supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify or reimburse each Lender, each Agent, their respective
affiliates, and their respective officers, directors, trustees, employees,
shareholders, members, attorneys and other advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Term Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower of any
of its Subsidiaries or any of the property of the Borrower or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to the Administrative Agent, any other Agent or any Lender
with respect to Indemnified Liabilities arising from (i) the gross negligence or
willful misconduct of the Administrative Agent, any other Agent or any such
Lender (or any of their respective directors, trustees, officers, employees,
agents, successors and assigns) or (ii) claims made or legal proceedings
commenced against the Administrative Agent, any other Agent or any such Lender
by any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such. No
Indemnitee shall be liable for any consequential or punitive damages in
connection with the Facilities. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements
reflecting amounts payable by the Loan Parties pursuant to this Section shall be
submitted to the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
notice to the Administrative Agent. Notwithstanding the foregoing, except as
provided in clauses (b) and (c) above, the Borrower shall have no obligation
under this Section 10.5 to any Indemnitee with respect to any Taxes. The
agreements in this Section shall survive repayment of the Term Loans and all
other amounts payable hereunder.
     Section 10.6 Successors and Assigns; Participations and Assignments.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than in accordance with Section 7.5,
none of the Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
     (b) (i) Subject to the conditions set forth in Section 10.6(b)(ii) below,
any Lender other than a Conduit Lender may, in the ordinary course of business
and in accordance with applicable law, assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Tranche B Term Loan Commitment and/or Term Loans, pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit F) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

105



--------------------------------------------------------------------------------



 



     (1) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below), a CD&R Holder or, if an Event of Default under
Sections 8.1(a) or 8.1(f) has occurred and is continuing, any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Borrower’s prior written consent shall be required for such
assignment; and
     (2) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender or a CD&R Holder.
     (ii) Assignments shall be subject to the following additional conditions:
     (1) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Term Loans under any Facility, the amount
of the Commitments or Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.1(a) or Section 8.1(f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
     (2) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and
     (3) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
     For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an
entity or an affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest

106



--------------------------------------------------------------------------------



 



assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) Sections 3.9, 3.10,
3.11, 3.12, 10.5 and 10.17). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Section 10.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Term Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance,
record the information contained therein in the Register and give prompt notice
of such assignment and recordation to the Borrower. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
     (vi) On or prior to the effective date of any assignment pursuant to this
Section 10.6(b), the assigning Lender shall surrender any outstanding Notes held
by it all or a portion of which are being assigned. Any Notes surrendered by the
assigning Lender shall be returned by the Administrative Agent to the Borrower
marked “cancelled”.
     (vii) Notwithstanding the foregoing, no Assignee, which as of the date of
any assignment to it pursuant to this Section 10.6 would be entitled to any
payment under Sections 3.9, 3.10 or 10.5 in an amount greater than the assigning
Lender would have been entitled to as of such date under such Sections with
respect to the rights assigned, shall be entitled to such greater payments
unless the assignment was made after an Event of Default under Section 8.1(a) or
8.1(f) has occurred and is continuing or the Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

107



--------------------------------------------------------------------------------



 



     (c) (i) Any Lender other than a Conduit Lender may, in the ordinary course
of its business and in accordance with applicable law, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Term Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Term Loan
for all purposes under this Agreement and the other Loan Documents, and (D) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1(a) and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Sections 3.9, 3.10, 3.11, 3.12, 10.5 and 10.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided that such Participant shall be subject to Section 10.7(a) as though it
were a Lender.
     (ii) No Loan Party shall be obligated to make any greater payment under
Sections 3.9, 3.10 or 10.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
shall not be entitled to the benefits of Section 3.10 unless such Participant
complies with Section 3.10(b) and provides the forms and certificates referenced
therein to the Lender that granted such participation.
     (d) Any Lender, without the consent of the Borrower or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.
     (e) No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Term Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

108



--------------------------------------------------------------------------------



 



     (f) In the event of a Defaulting Lender, the Borrower may, on prior written
notice to the Administrative Agent and the Defaulting Lender, replace such
Defaulting Lender by causing such Defaulting Lender to (and such Defaulting
Lender shall be obligated to) assign pursuant to Section 10.6 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender; and
provided, further, that all obligations of the Borrower owing to the Defaulting
Lender relating to the Term Loans and participations so assigned shall be paid
in full by the assignee Lender to such Defaulting Lender concurrently with such
Assignment and Acceptance. In connection with any such replacement under this
Section 10.6(f), if the Defaulting Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (a) the date on
which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Defaulting Lender relating to the Term
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Defaulting Lender, then such Defaulting Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Defaulting Lender.
     (g) Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Term Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this
Section 10.6(g) within 30 Business Days of receipt of a certificate from a
Responsible Officer of the Borrower specifying in reasonable detail the cause
and amount of the loss, cost, damage or expense in respect of which the claim is
being asserted, which certificate shall be conclusive absent manifest error.
Without limiting the indemnification obligations of any indemnifying Lender
pursuant to this Section 10.6(g), in the event that the indemnifying Lender
fails timely to compensate the Borrower for such claim, any Term Loans held by
the relevant Conduit Lender shall, if requested by the Borrower, be assigned
promptly to the Lender that administers the Conduit Lender and the designation
of such Conduit Lender shall be void.
     (h) If the Borrower wishes to replace the Term Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders

109



--------------------------------------------------------------------------------



 



under such Facility, instead of prepaying the Term Loans or reducing or
terminating the Commitments to be replaced, to (i) require the Lenders under
such Facility to assign such Term Loans or Commitments to the Administrative
Agent or its designees and (ii) amend the terms thereof in accordance with
Section 10.1. Pursuant to any such assignment, all Term Loans and Commitments to
be replaced shall be purchased at par (allocated among the Lenders under such
Facility in the same manner as would be required if such Term Loans were being
optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 3.11. By receiving such
purchase price, the Lenders under such Facility shall automatically be deemed to
have assigned the Term Loans or Commitments under such Facility pursuant to the
terms of the form of Assignment and Acceptance attached hereto as Exhibit F, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
     Section 10.7 Adjustments; Set-off; Calculations; Computations.
     (a) If any Lender (a “benefited Lender”) shall at any time receive any
payment from the Borrower or any Subsidiary thereof of all or part of its Term
Loans owing to it or interest thereon, or receive any collateral from the
Borrower or any Subsidiary thereof in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise (except pursuant to Sections 3.4,
3.8, 3.12(d) or 10.6), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Term Loans owing to it, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Term Loans
owing to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without.
     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Section 8.1(a)
to set-off and appropriate and apply against any amount then due and payable
under Section 8.1(a) by the Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

110



--------------------------------------------------------------------------------



 



     Section 10.8 Judgment.
     (a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 10.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any jurisdiction that will give effect to
such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 10.8 being hereinafter in this Section 10.8 referred to as the “Judgment
Conversion Date”).
     (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Section 10.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
     (c) The term “rate of exchange” in this Section 10.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.
     Section 10.9 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. A set of the copies of this Agreement signed by all the
parties shall be delivered to the Borrower and the Administrative Agent.
     Section 10.10 Severability.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

111



--------------------------------------------------------------------------------



 



     Section 10.11 Amendment.
     As of the Closing Date, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Original Credit Agreement shall
be amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement. As of the Closing
Date, after giving effect to the Transactions, the amendment and restatement
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish the Indebtedness and other
obligations and liabilities of the Borrower evidenced by or arising under the
Original Credit Agreement. For the avoidance of doubt, Guarantors (as defined in
the Original Credit Agreement) party to the Original Credit Agreement shall not
be parties hereto and shall have no rights, powers, privileges, duties or
obligations as parties hereunder but shall be Guarantors party to the Guarantee
and Collateral Agreement and the other Loan Documents to which they are a party
as of the date hereof.
     Section 10.12 Integration.
     This Agreement and the other Loan Documents represent the entire agreement
of each of the Loan Parties party hereto, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the Loan Parties party
hereto, the Administrative Agent or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     Section 10.13 GOVERNING LAW.
     THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 10.14 Submission to Jurisdiction; Waivers.
     (a) Each party hereto hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially

112



--------------------------------------------------------------------------------



 



similar form of mail), postage prepaid, to the Borrower, the applicable Lender
or the Administrative Agent, as the case may be, at the address specified in
Section 10.2 or at such other address of which the Administrative Agent, any
such Lender and the Borrower shall have been notified pursuant thereto;
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (v) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
section any consequential or punitive damages.
     Section 10.15 Acknowledgements.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Other Representative or Lender
has any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrower and the Lenders.
     Section 10.16 WAIVER OF JURY TRIAL.
     EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
     Section 10.17 Confidentiality.
     Each Agent and each Lender agrees to keep confidential any information
(a) provided to it by or on behalf of the Borrower, or any of their respective
Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Lender based on a review of the books and records of the
Borrower or any of their respective Subsidiaries; provided that nothing herein
shall prevent any Lender from disclosing any such information (i) to any Agent,
any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations which agrees to comply with the provisions of this section
pursuant to a written instrument (or electronically recorded agreement

113



--------------------------------------------------------------------------------



 



from any Person listed above in this clause (ii), which Person has been approved
by the Borrower (such approval not be unreasonably withheld), in respect to any
electronic information) for the benefit of the Borrower (it being understood
that each relevant Lender shall be solely responsible for obtaining such
instrument (or such electronically recorded agreement)), (iii) to its affiliates
and the employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this Section 10.17 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
Section 10.17), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Lender or its affiliates or to the extent required
in response to any order of any court or other Governmental Authority or as
shall otherwise be required pursuant to any Requirement of Law, provided that
such Lender shall, unless prohibited by any Requirement of Law, notify the
Borrower of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Protection Agreement, (vii) in connection with periodic regulatory
examinations and reviews conducted by the National Association of Insurance
Commissioners or any Governmental Authority having jurisdiction over such Lender
or its affiliates (to the extent applicable), (viii) in connection with any
litigation to which such Lender (or, with respect to any Interest Rate
Protection Agreement, any affiliate of any Lender party thereto) may be a party,
subject to the proviso in clause (iv), and (ix) if, prior to such information
having been so provided or obtained, such information was already in an Agent’s
or a Lender’s possession on a non-confidential basis without a duty of
confidentiality to the Borrower being violated. Notwithstanding any other
provision of this Agreement, any other Loan Document or any Assignment and
Acceptance, the confidentiality provisions of this Section 10.17 shall survive
with respect to each Lender and Agent until the second anniversary of such
Lender or Agent ceasing to be a Lender or Agent, respectively.
     Section 10.18 Additional Indebtedness. In connection with the incurrence by
any Loan Party or any Subsidiary thereof of Additional Indebtedness, each of the
Administrative Agent and the Collateral Agent agree to execute and deliver the
Intercreditor Agreement Supplement and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document, and to make or consent to any filings
or take any other actions in connection therewith, as may be reasonably deemed
by the Borrower to be necessary or reasonably desirable for any Lien on the
property or assets of any Loan Party permitted to secure such Additional
Indebtedness to become a valid, perfected lien (with such priority as may be
designated by the relevant Loan Party or Subsidiary, to the extent such priority
is permitted by the Loan Documents) pursuant to the Security Document being so
amended, amended and restated, restated, waived, supplemented or otherwise
modified or otherwise.
     Section 10.19 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies the Borrower,
which information includes the name of the Borrower and other information that
will allow such Lender to identify the Borrower in accordance with the Patriot

114



--------------------------------------------------------------------------------



 



Act, and the Borrower agrees to provide such information from time to time to
any Lender upon its written request.

115



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  NCI BUILDING SYSTEMS, INC.    
 
           
 
  By:   /s/ Todd R. Moore
 
   
 
  Name:   Todd R. Moore    
 
  Title:   Executive Vice President & General Counsel    

116



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,         Individually, as
a Lender and as Administrative Agent and Collateral Agent    
 
           
 
  By:
Name:   /s/ Jacob Petkovich
 
Jacob Petkovich    
 
  Title:   Director    

117



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:
Name:   /s/ Katherine L. Stewart
 
Katherine L. Stewart    
 
  Title:   Authorized Signatory    

118



--------------------------------------------------------------------------------



 



                  AIB DEBT MANAGEMENT, LIMITED,
as a Lender    
 
           
 
  By:
Name:   /s/ Joseph Augustini
 
Joseph Augustini    
 
  Title:   Senior Vice President    
 
      Investment Adviser to AIB Debt Management, Limited    
 
           
 
  By:   /s/ Edwin Holmes    
 
  Name:   Edwin Holmes    
 
  Title:   Assistant Vice President    
 
      Investment Adviser to AIB Debt Management, Limited    

119



--------------------------------------------------------------------------------



 



                  AMEGY BANK NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:
Name:   /s/ Mark L. Wayne
 
Mark L. Wayne    
 
  Title:   Senior Vice President    

120



--------------------------------------------------------------------------------



 



              ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.,
By: ARES ENHANCED LOAN MANAGEMENT IR, L.P. as Portfolio Manager
By: ARES ENHANCED LOAN IR GP, LLC, as its General Partner
By: ARES MANAGEMENT LLC, as its Manager
 
       
 
  By:   /s/ Americo Cascella
 
            Name: Americo Cascella     Title: Vice President

121



--------------------------------------------------------------------------------



 



              ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD.,
By: ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT L.P.
 
       
 
  By:   /s/ Americo Cascella
 
            Name: Americo Cascella     Title: Vice President

122



--------------------------------------------------------------------------------



 



              ARES VIII CLO LTD.,
By: ARES CLO MANAGEMENT VIII, L.P. Investment Manager
By: ARES CLO GP VIII, LLC, as its General Partner
 
       
 
  By:   /s/ Americo Cascella
 
            Name: Americo Cascella     Title: Vice President

123



--------------------------------------------------------------------------------



 



              ARES VIR CLO LTD.,
By: ARES CLO MANAGEMENT VIR, L.P. Investment Manager
By: ARES CLO GP VIR, LLC, as its General Partner
 
       
 
  By:   /s/ Americo Cascella
 
            Name: Americo Cascella     Title: Vice President

124



--------------------------------------------------------------------------------



 



              ARES VR CLO LTD.,
By: ARES CLO MANAGEMENT VR, L.P. Investment Manager
By: ARES CLO GP VR, LLC, as its General Partner
 
       
 
  By:   /s/ Americo Cascella
 
            Name: Americo Cascella     Title: Vice President

125



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as a Lender
 
       
 
  By:   /s/ David McCauley
 
            Name: David McCauley     Title: Senior Vice President

126



--------------------------------------------------------------------------------



 



              LONGHORN CDO (CAYMAN) LTD.
as a Lender
 
       
 
  By:   /s/ AnnMarie Smith
 
            Name: AnnMarie Smith     Title: Authorized Signatory

127



--------------------------------------------------------------------------------



 



              CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender
 
       
 
  By:   /s/ Paul J. Dellova, Jr.
 
            Name: Paul J. Dellova, Jr.     Title: Senior Vice President

128



--------------------------------------------------------------------------------



 



              DEL MAR CLO I, LTD.
By: CAYWOOD-SCHOLL CAPITAL MANAGEMENT, LLC.
as Collateral Manager
 
       
 
  By:   /s/ Tom Saake
 
            Name: Tom Saake     Title: Managing Director

129



--------------------------------------------------------------------------------



 



              CC ARBITRAGE, LTD.,
as a Lender
 
       
 
  By:   /s/ Arvin Admal
 
            Name: Arvin Admal     Title: As Attorney-in-Fact

130



--------------------------------------------------------------------------------



 



                  CENTAUR LOWLEV ARBITRAGE FUND LTD.         as a Lender    
 
           
 
  By:   /s/ Bradford Lo Gatto    
 
  Name:  
 
Bradford Lo Gatto    
 
  Title:   Associated Portfolio Manager    

131



--------------------------------------------------------------------------------



 



                  OLYMPIC CLO I,         as a Lender    
 
           
 
  By:   /s/ John M. Casparian    
 
  Name:  
 
John M. Casparian    
 
  Title:   Co-President    
 
      Churchill Pacific Asset Management    

132



--------------------------------------------------------------------------------



 



                  SAN GABRIEL CLO I,         as a Lender    
 
           
 
  By:   /s/ John M. Casparian    
 
  Name:  
 
John M. Casparian    
 
  Title:   Co-President    
 
      Churchill Pacific Asset Management    

133



--------------------------------------------------------------------------------



 



                  SHASTA CLO I,         as a Lender    
 
           
 
  By:   /s/ John M. Casparian    
 
  Name:  
 
John M. Casparian    
 
  Title:   Co-President    
 
      Churchill Pacific Asset Management    

134



--------------------------------------------------------------------------------



 



                  CRÉDIT INDUSTRIEL ET COMMERCIAL,         as a Lender    
 
           
 
  By:   /s/ Anthony Rock    
 
  Name:  
 
Anthony Rock    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Brian O’Leary    
 
  Name:  
 
Brian O’Leary    
 
  Title:   Managing Director    

135



--------------------------------------------------------------------------------



 



                  COMMERCIAL BANK,         as a Lender    
 
           
 
  By:   /s/ De Von Lang    
 
  Name:  
 
De Von Lang    
 
  Title:   Assistant Vice President    

136



--------------------------------------------------------------------------------



 



                  MERCANTIL COMMERCEBANK, NA,         as a Lender    
 
           
 
  By:   /s/ Brian Hanley    
 
  Name:  
 
Brian Hanley    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Francisco Rivero    
 
  Name:  
 
Francisco Rivero    
 
  Title:   Senior Vice President    

137



--------------------------------------------------------------------------------



 



                  BIG SKY III SENIOR LOAN TRUST    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

138



--------------------------------------------------------------------------------



 



                  EATON VANCE CDO IX, LTD.    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

139



--------------------------------------------------------------------------------



 



                  EATON VANCE CDO VIII, LTD.    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

140



--------------------------------------------------------------------------------



 



                  EATON VANCE FLOATING RATE INCOME TRUST    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

141



--------------------------------------------------------------------------------



 



                  EATON VANCE INSTITUTIONAL SENIOR LOAN FUND    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

142



--------------------------------------------------------------------------------



 



                  EATON VANCE LIMITED DURATION INCOME FUND    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

143



--------------------------------------------------------------------------------



 



                  EATON VANCE SENIOR FLOATING RATE         INCOME TRUST    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

144



--------------------------------------------------------------------------------



 



                  EATON VANCE VT FLOATING-RATE INCOME FUND    
 
  By: Eaton Vance Management as Investment Advisor         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
  Name:  
 
Michael B. Botthof    
 
  Title:   Vice President    

145



--------------------------------------------------------------------------------



 



                  GRAYSON & CO
By: Boston Management and Research as Investment Advisor
        as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof
 
   
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    



146



--------------------------------------------------------------------------------



 



                  SENIOR DEBT PORTFOLIO
By: Boston Management and Research as Investment Advisor
        as a Lender    
 
           
 
  By:
Name:   /s/ Michael B. Botthof
 
Michael B. Botthof    
 
  Title:   Vice President    



147



--------------------------------------------------------------------------------



 



                  FULLERTON CAPITAL PARTNERS, L.P.,
        as a Lender    
 
           
 
  By:
Name:   /s/ Richard B. Fullerton
 
Richard B. Fullerton    
 
  Title:   General Partner, Managing Director    

148



--------------------------------------------------------------------------------



 



                  GE BUSINESS FINANCIAL SERVICES INC.         (FORMERLY KNOWN AS
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.),
        as a Lender    
 
           
 
  By:
Name:   /s/ Rebecca Ford
 
Rebecca Ford    
 
  Title:   Duly Authorized Signatory    

149



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION, AS ADMINISTRATOR FOR, GE
COMMERCIAL
LOAN HOLDING LLC,
        as a Lender    
 
           
 
  By:
Name:   /s/ Denis M. Creeden
 
Denis M. Creeden    
 
  Title:   Duly Authorized Signatory    

150



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION,
        as a Lender    
 
           
 
  By:
Name:   /s/ Rebecca Ford
 
Rebecca Ford    
 
  Title:   Duly Authorized Signatory    

151



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION AS ADMINISTRATOR FOR,
MERRITT CLO
HOLDING LLC,
        as a Lender    
 
           
 
  By:
Name:   /s/ Denis M. Creeden
 
Denis M. Creeden    
 
  Title:   Duly Authorized Signatory    

152



--------------------------------------------------------------------------------



 



                  SYCAMORE OPPORTUNITIES FUND, L.P.,
        as a Lender    
 
           
 
  By:
Name:   /s/ Richard B. Fullerton
 
Richard B. Fullerton    
 
  Title:   General Partner, Managing Director    

153



--------------------------------------------------------------------------------



 



                  GUARANTY BANK (ACQUIRED BY BBVA COMPASS)
as a Lender    
 
           
 
  By:   /s/ Scott Brewer    
 
                Name: Scott Brewer         Title: Managing Director    

154



--------------------------------------------------------------------------------



 



                  HARRIS, N.A.
as a Lender    
 
           
 
  By:   /s/ Jason A. Nohr    
 
                Name: Jason A. Nohr         Title: Vice President    

155



--------------------------------------------------------------------------------



 



                  HIGHLAND LEGACY LIMITED         By: Highland Capital
Management, L.P. As Collateral Manager         By: Strand Advisors, Inc., Its
General Partner
as a Lender    
 
           
 
  By:   /s/ Jason Post    
 
                Name: Jason Post         Title: Operations Director    

156



--------------------------------------------------------------------------------



 



                  LOAN FUNDING IV LLC         By: Highland Capital Management,
L.P. As Collateral Manager         By: Strand Advisors, Inc., Its General
Partner
as a Lender    
 
           
 
  By:   /s/ Jason Post    
 
                Name: Jason Post         Title: Operations Director    

157



--------------------------------------------------------------------------------



 



                  LOAN FUNDING VII LLC         By: Highland Capital Management,
L.P. As Collateral Manager         By: Strand Advisors, Inc., Its General
Partner
as a Lender    
 
           
 
  By:   /s/ Jason Post    
 
                Name: Jason Post         Title: Operations Director    

158



--------------------------------------------------------------------------------



 



                  ROCKWALL CDO II LTD.         By: Highland Capital Management,
L.P. As Collateral Manager         By: Strand Advisors, Inc., Its General
Partner
as a Lender    
 
           
 
  By:   /s/ Jason Post    
 
                Name: Jason Post         Title: Operations Director    

159



--------------------------------------------------------------------------------



 



                  ING INVESTMENT MANAGEMENT CLO I, LTD.         By: ING
Investment Management Co., as its Investment Manager
as a Lender    
 
           
 
  By:   /s/ Theodore M. Haage    
 
                Name: Theodore M. Haage         Title: Senior Vice President    
 
                ING INVESTMENT MANAGEMENT CLO II, LTD.         By: ING
Alternative Investment Management LLC., as its Investment Manager
as a Lender    
 
           
 
  By:   /s/ Theodore M. Haage    
 
                Name: Theodore M. Haage         Title: Senior Vice President    
 
                ING INVESTMENT MANAGEMENT CLO III, LTD.         By: ING
Alternative Investment Management LLC., as its Investment Manager
as a Lender    
 
           
 
  By:   /s/ Theodore M. Haage    
 
                Name: Theodore M. Haage         Title: Senior Vice President    
 
                ING INVESTMENT MANAGEMENT CLO IV, LTD.         By: ING
Alternative Investment Management LLC., as its Investment Manager
as a Lender    
 
           
 
  By:   /s/ Theodore M. Haage    
 
                Name: Theodore M. Haage         Title: Senior Vice President    

160



--------------------------------------------------------------------------------



 



                  ING INVESTMENT MANAGEMENT CLO V, LTD.         By: ING
Alternative Investment Management LLC., as its Investment Manager
as a Lender    
 
           
 
  By:   /s/ Theodore M. Haage    
 
                Name: Theodore M. Haage         Title: Senior Vice President    

161



--------------------------------------------------------------------------------



 



                  JMB CAPITAL PARTNERS MASTER FUND, L.P.         By: Smithwood
Advisers, as Investment Manager and Attorney-in-Fact
as a Lender    
 
           
 
  By:   /s/ Cyrus Hadidi    
 
                Name: Cyrus Hadidi         Title: COO    

162



--------------------------------------------------------------------------------



 



                  LUXOR CAPITAL LLC
as a Lender    
 
           
 
  By:   /s/ Norris Nissim    
 
                Name: Norris Nissim         Title: General Counsel    

163



--------------------------------------------------------------------------------



 



                  MARATHON CLO I LTD.,         as a Lender    
 
                By: Marathon Asset Management L.P. Its Collateral Manager    
 
           
 
  By:   /s/ Louis T. Hanover    
 
  Name:  
 
Louis T. Hanover    
 
  Title:   Authorized Signatory    

164



--------------------------------------------------------------------------------



 



                  MARATHON CLO II LTD.,         as a Lender    
 
                By: Marathon Asset Management L.P. Its Collateral Manager    
 
           
 
  By:   /s/ Louis T. Hanover    
 
           
 
  Name:   Louis T. Hanover    
 
  Title:   Authorized Signatory    

165



--------------------------------------------------------------------------------



 



                  VENTURE III CDO LIMITED,         By: Its Investment Adviser,
MJX Asset Management LLC,         as a Lender    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
           
 
  Name:   Frederick H. Taylor    
 
  Title:   Managing Director    

166



--------------------------------------------------------------------------------



 



                  VENTURE IV CDO LIMITED,         By: Its Investment Adviser,
MJX Asset Management LLC,         as a Lender    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
           
 
  Name:   Frederick H. Taylor    
 
  Title:   Managing Director    

167



--------------------------------------------------------------------------------



 



                  VENTURE IX CDO LIMITED,         By: Its Investment Adviser,
MJX Asset Management LLC,         as a Lender    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
           
 
  Name:   Frederick H. Taylor    
 
  Title:   Managing Director    

168



--------------------------------------------------------------------------------



 



                  VENTURE V CDO LIMITED,         By: Its Investment Adviser, MJX
Asset Management LLC,         as a Lender    
 
           
 
  By:   /s/ Frederick H. Taylor    
 
           
 
  Name:   Frederick H. Taylor    
 
  Title:   Managing Director    

169



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY INVESTMENT MANAGEMENT CROTON, LTD.         By:
Morgan Stanley Investment Management Inc. as
Collateral Manager         as a Lender    
 
           
 
  By:   /s/ Scott Fries    
 
           
 
  Name:   Scott Fries    
 
  Title:   Vice President    

170



--------------------------------------------------------------------------------



 



                  CONFLUENT 3 LIMITED         By: Morgan Stanley Investment
Management Inc. as Investment Manager         as a Lender    
 
           
 
  By:   /s/ Scott Fries    
 
           
 
  Name:   Scott Fries    
 
  Title:   Vice President    

171



--------------------------------------------------------------------------------



 



                  QUALCOMM GLOBAL TRADING, INC.         By: Morgan Stanley
Investment Management Inc. as Investment Manager         as a Lender    
 
           
 
  By:   /s/ Scott Fries    
 
           
 
  Name:   Scott Fries    
 
  Title:   Vice President    

172



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK         as a Lender    
 
           
 
  By:   /s/ Carla Kehres    
 
           
 
  Name:   Carla Kehres    
 
  Title:   Senior Vice President    

173



--------------------------------------------------------------------------------



 



                  THE NORINCHUKIN BANK, NEW YORK BRANCH,         through State
Street Bank and Trust Company N.A. as Fiduciary Custodian         By: Eaton
Vance Management, Attorney-in-Fact         as a Lender    
 
           
 
  By:   /s/ Michael B. Botthof    
 
           
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    

174



--------------------------------------------------------------------------------



 



            BOSTON HARBOR CLO-2004-1, LTD.
as a Lender
      By:   /s/ Beth Mazor       Name:   Beth Mazor      Title:   Vice
President   

175



--------------------------------------------------------------------------------



 



         

            COOPERATIVE CENTRALE RAIFFEINSEN-BOERENLEENBANK, B.A. “RABOBANK
NEDERLAND”, NEW YORK BRANCH
as a Lender
      By:   /s/ Pamela Beal       Name:   Pamela Beal      Title:   Vice
President              By:   /s/ Rebecca O. Morrow       Name:   Rebecca O.
Morrow      Title:   Executive Director   

176



--------------------------------------------------------------------------------



 



         

            SIERRA CLO II,
as a Lender
      By:   /s/ John M. Casparian       Name:   John M. Casparian      Title:  
Co-President
Churchill Pacific Asset Management   

177



--------------------------------------------------------------------------------



 



         

            THE SUMITOMO TRUST & BANKING CO., LTD.
NEW YORK BRANCH,
as a Lender
      By:   /s/ Frances E. Wynne       Name:   Frances E. Wynne      Title:  
Senior Director   

178



--------------------------------------------------------------------------------



 



         

            TRUSTMARK NATIONAL BANK
as a Lender
      By:   /s/ Jeffrey A. Deutsch       Name:   Jeffrey A. Deutsch     
Title:   Senior Vice President   

179



--------------------------------------------------------------------------------



 



         

            UBS AG, STAMFORD BRANCH
as a Lender
      By:   /s/ Marie Haddad       Name:   Marie Haddad      Title:   Associate
Director              By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa     
Title:   Associate Director   

180



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.,
as a Lender
      By:   /s/ Janet P. Ritter       Name:   Janet P. Ritter      Title:   Vice
President   

181



--------------------------------------------------------------------------------



 



         

     Acknowledged and Agreed with respect to Sections 3.13(a) and 10.11:

            NCI GROUP, INC.
      By:   Todd R. Moore       Name:   Todd R. Moore      Title:   Executive
Vice President & General Counsel        ROBERTSON-CECO II CORPORATION
      By:   Todd R. Moore       Name:   Todd R. Moore      Title:   Executive
Vice President & General Counsel        STEELBUILDING.COM, INC.
      By:   Todd R. Moore       Name:   Todd R. Moore      Title:   Executive
Vice President & General Counsel     

182